Exhibit 10.18

Certain identified information has been excluded from this Exhibit 10.18 because
it is both not material and would likely cause competitive harm to MEI Pharma,
Inc. if publicly disclosed. The redacted portions are marked as
[*CONFIDENTIAL*].

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

by and between

MEI PHARMA, INC.,

and

KYOWA KIRIN CO., LTD.

EFFECTIVE DATE:

APRIL 10, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page  

ARTICLE 1

 

DEFINITIONS

     3  

ARTICLE 2

 

MANAGEMENT OF COLLABORATIVE ACTIVITIES

     26  

2.1        Overview of Collaboration

     26  

2.2        Joint Steering Committee

     26  

2.3        Joint Development Committee

     28  

2.4        Joint Manufacturing Committee

     30  

2.5        Joint Commercialization Committee

     32  

2.6        Joint Finance Committee

     33  

2.7        Working Group

     34  

2.8        Committee Decision Making

     34  

2.9        General Committee Authority

     35  

2.10      Appointment Not an Obligation

     35  

2.11      Discontinuation; Disbandment

     35  

2.12      Alliance Managers

     36  

ARTICLE 3

 

LICENSES

     36  

3.1        Licenses to KKC

     36  

3.2        Licenses to MEI

     37  

3.3        Sublicense Rights

     37  

3.4        Rights of Reference

     37  

3.5        Retained Rights

     38  

3.6        No Implied Licenses; Negative Covenant

     38  

3.7        Technology Transfer to KKC

     38  

3.8        Technology Transfer to MEI

     39  

ARTICLE 4

 

U.S. SPECIFIC TERMS

     39  

4.1        U.S. – Development

     39  

4.2        U.S. – Commercialization

     45  

4.3        Co-Promotion Agreement

     46  

4.4        US – Financial Terms

     46  

ARTICLE 5

 

JAPAN SPECIFIC TERMS

     47  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

       Page  

5.1        JP – Development

     47  

5.2        JP – Commercialization

     49  

5.3        JP – Financial Terms

     50  

ARTICLE 6

 

ROW SPECIFIC TERMS

     53  

6.1        RoW – Development

     53  

6.2        RoW – Commercialization

     56  

6.3        RoW - Financial Terms

     57  

ARTICLE 7

 

GENERAL DEVELOPMENT, REGULATORY, SUPPLY AND COMMERCIAL PROVISIONS

     60  

7.1        Development

     60  

7.2        Regulatory

     61  

7.3        Supply

     62  

7.4        Commercial

     64  

7.5        Pharmacovigilance

     65  

ARTICLE 8

 

GENERAL PAYMENT PROVISIONS

     66  

8.1        Upfront Payment

     66  

8.2        Blended Royalty

     66  

8.3        Currency Conversion

     66  

8.4        Late Payments

     66  

8.5        Taxes and Withholding

     66  

8.6        Financial Records and Audit

     68  

ARTICLE 9

 

INTELLECTUAL PROPERTY RIGHTS

     68  

9.1        Ownership

     68  

9.2        Patent Prosecution and Maintenance

     69  

9.3        Cooperation of the Parties

     71  

9.4        Infringement by Third Parties

     71  

9.5        Third Party Intellectual Property Rights

     72  

9.6        Consent for Settlement

     75  

9.7        Patent Extensions

     75  

9.8        Trademarks

     75  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

       Page  

ARTICLE 10

 

CONFIDENTIALITY; PUBLICATION

     77  

10.1        Duty of Confidence

     77  

10.2        Exceptions

     77  

10.3        Authorized Disclosures

     78  

10.4        Publication

     79  

10.5        Privileged Communications

     79  

10.6        Publicity/Use of Names

     79  

ARTICLE 11

 

TERM AND TERMINATION

     81  

11.1        Term

     81  

11.2        Termination

     82  

11.3        Effect of Termination

     83  

11.4        Effect of Termination for Cause by KKC

     85  

11.5        Survival

     86  

11.6        Termination Not Sole Remedy

     86  

ARTICLE 12

 

REPRESENTATIONS AND WARRANTIES

     87  

12.1        Representations and Warranties of Each Party

     87  

12.2        Mutual Covenants

     87  

12.3        Representations and Warranties by MEI

     88  

12.4        Representations and Warranties by KKC

     89  

12.5        Disclaimer

     89  

12.6        No Other Warranties

     89  

ARTICLE 13

 

INDEMNIFICATION; LIABILITY

     89  

13.1        Indemnification by MEI

     89  

13.2        Indemnification by KKC

     90  

13.3        Indemnification Procedure

     91  

13.4        Mitigation of Loss

     91  

13.5        Special, Indirect and Other Losses

     91  

13.6        Insurance

     91  

ARTICLE 14

 

GENERAL PROVISIONS

     91  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

       Page  

14.1        Non-Compete

     91  

14.2        Personally-Identifiable Data / GDPR Compliance

     93  

14.3        Subcontractor

     93  

14.4        Governing Law

     93  

14.5        Assignment

     93  

14.6        Entire Agreement; Modification; JP Agreement and Prior CDA

     94  

14.7        Relationship Between the Parties

     94  

14.8        Non-Waiver

     94  

14.9        Force Majeure

     95  

14.10      Severability

     95  

14.11      Notices

     95  

14.12      Dispute Resolution

     95  

14.13      Performance by Affiliates

     97  

14.14      Headings

     97  

14.15      Waiver of Rule of Construction

     97  

14.16      Interpretation

     97  

14.17      Business Day Requirements

     98  

14.18      Offset Rights

     98  

14.19      English Language

     98  

14.20      Counterparts

     98  

 

-iv-



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

  •  

Schedule 1.35 (Compound Structure)

 

  •  

Schedule 1.59 (Financial Exhibit)

 

  •  

Schedule 1.98 (KKC Patents)

 

  •  

Schedule 1.112 (MEI Patents)

 

  •  

Schedule 3.7(c) (Manufacturing Technology Transfer Plan)

 

  •  

Schedule 4.1(a) (U.S. – Development Plan)

 

  •  

Schedule 4.3 (Co-Promotion Terms)

 

  •  

Schedule 5.1(a) (JP – Development Plan)

 

  •  

Schedule 10.6 (Joint Press Release)

 

-i-



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

This License, Development and Commercialization Agreement (this “Agreement”),
dated as of April 10, 2020 (the “Effective Date”), is made by and between MEI
Pharma, Inc., a Delaware corporation having an office at 3611 Valley Centre
Drive STE 500, San Diego, CA 92130 (“MEI”), and Kyowa Kirin Co., Ltd. (formerly
known as Kyowa Hakko Kirin Co., Ltd.), a Japanese corporation having an office
at 1-9-2 Otemachi, Chiyoda-ku, Tokyo 100-0004, Japan (“KKC”). MEI and KKC are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

RECITALS

WHEREAS, MEI has certain rights to and is developing the Compounds and Products
(each as defined below);

WHEREAS, KKC has extensive experience in developing, promoting and marketing
pharmaceutical products throughout the world;

WHEREAS, MEI and KKC believe that a global collaboration and license arrangement
between the Parties regarding the Compounds and Products would be desirable and
would be of benefit to both Parties;

WHEREAS, the Parties entered into a License, Development and Commercialization
Agreement dated October 31, 2018 (“JP Agreement”) pursuant to which MEI granted
a license to KKC under certain intellectual property rights related to the
Compound to Develop and Commercialize the Compound and Product in Japan;

WHEREAS, MEI and KKC desire to terminate the JP Agreement in order to, among
other things, expand the scope of the JP Agreement to encompass the Development
and Commercialization of the Compound and Product in the U.S. and RoW (each as
defined below), while maintaining substantially similar terms for Japan
contained in the JP Agreement, as set forth herein; and

WHEREAS, the Parties entered into a Mutual Confidentiality Agreement dated
July 1, 2019 (“Prior CDA”) to facilitate the discussion and evaluation of a
possible transaction between the Parties subsequent to the JP Agreement.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows.

 

2



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

ARTICLE 1

DEFINITIONS

Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized, shall have the meanings set forth below, or the meaning as
designated in the indicated places throughout this Agreement.

1.1 “AAA” has the meaning set forth in Section 14.12(b) (Dispute Resolution).

1.2 “Acquiring Party” has the meaning set forth in Section 14.1(b)
(Non-Compete).

1.3 “Affiliate” means with respect to any person, any other person directly or
indirectly controlling, controlled by, or under common control with such person;
provided, that, for purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any person, means (a) the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership, directly or indirectly, of
more than fifty percent (50%) of the voting securities of such person. For
purposes of this Section 1.3 (Affiliate), “person” means an individual,
corporation, partnership, limited partnership, limited liability company,
limited liability partnership, syndicate, person (including a “person” as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder), trust,
association, entity or government or political subdivision, agency or
instrumentality of a government.

1.4 “Agreement” has the meaning set forth in the preamble to this Agreement.

1.5 “Alliance Managers” has the meaning set forth in Section 2.12 (Alliance
Managers).

1.6 “Alliance Manager Expenses” means the Commercial FTE Costs for the Alliance
Manager and the Out-of-Pocket costs incurred by the Alliance Manager in
performing his/her responsibilities for the U.S. in accordance with this
Agreement.

1.7 “Annual Report” has the meaning set forth in Section 7.1(b) (Development
Reports).

1.8 [*CONFIDENTIAL*] means any protein derived from [*CONFIDENTIAL*] that binds
to or inhibits the human protein [*CONFIDENTIAL*].

1.9 “Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, as
amended, the UK Bribery Act 2010, and any similar anti-corruption-related
Applicable Laws or Applicable Laws related to the prevention of fraud,
racketeering, money laundering or terrorism.

1.10 “Applicable Laws” means any applicable United States federal, state or
local or foreign or multinational law, statute, standard, ordinance, code, rule,
regulation, resolution or promulgation, or any order, writ, judgment,
injunction, decree, stipulation, ruling, determination or award entered by or
with any Governmental Authority, or any license, franchise, permit or

 

3



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

similar right granted under any of the foregoing, or any similar provision
having the force or effect of law. For the avoidance of doubt, any specific
references to any Applicable Law or any portion thereof, shall be deemed to
include all then-current amendments thereto or any replacement or successor law,
statute, standard, ordinance, code, rule, regulation, resolution, order, writ,
judgment, injunction, decree, stipulation, ruling, or determination thereto,
including all applicable “good laboratory practices,” “good clinical practices,”
“good manufacturing practices,” and “good distribution practices” as such terms
are most broadly defined in the industry.

1.11 “Audit” has the meaning set forth in Section 8.6 (Financial Records and
Audit).

1.12 “Authorized Generic” means a listed drug as defined in §314.3 that has been
approved under subsection 505(c) of the U.S. Federal Food, Drug and Cosmetic Act
and is marketed, sold, or distributed directly or indirectly to retail class of
trade with either labeling, packaging (other than repackaging as the listed drug
in blister packs, unit doses, or similar packaging for use in institutions),
product code, labeler code, trade name, or trademark that differs from that of
the listed drug first approved under the same Regulatory Approval.

1.13 “Blocking Third Party Intellectual Property” means, with respect to a
Compound or Product, Patent or Know-How owned or controlled by a Third Party
(but not then included in MEI Technology or KKC Technology) that Cover (with
respect to Patent) or are necessary or useful to Develop, Manufacture, have
Manufactured, Package, have Packaged, or Commercialize (with respect to
Know-How) such Compound or Product in the Field in the U.S.

1.14 “Blocking Third Party Intellectual Property Costs” means Out-of-Pocket
Costs comprising upfronts, milestones, royalties, and any portion of other
license fees or other payments reasonably related to the Development,
Manufacture, Packaging or Commercialization of a Product and paid to a Third
Party who owns or controls Blocking Third Party Intellectual Property to license
or acquire the relevant Patents or Know-How for the Development, Manufacture,
Packaging or Commercialization of a Product in the Field in or for the U.S. For
clarity, the Parties acknowledge and agree that inclusion of Blocking Third
Party Intellectual Property Costs within U.S. Commercialization Costs shall be
subject to Section 9.5 (Third Party Intellectual Property Rights).

1.15 “Business Day” means a day other than a Saturday, Sunday or a bank or other
public holiday in Japan or California.

1.16 “Calendar Quarter” means each respective period of three (3) consecutive
months ending on March 31, June 30, September 30, and December 31; provided,
that, the first Calendar Quarter hereunder will be deemed to commence on the
Effective Date and end on June 30, and the final Calendar Quarter will be deemed
to end on the date that this Agreement expires or is terminated.

1.17 “Calendar Year” means each respective period of twelve (12) consecutive
months ending on December 31; provided, that, the first Calendar Year hereunder
will be deemed to commence on the Effective Date and end on December 31, and the
final Calendar Year will be deemed to end on the date that this Agreement
expires or is terminated.

 

4



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

1.18 “CFR” means the U.S. Code of Federal Regulations.

1.19 “Change of Control” means (a) a merger or consolidation of a Party with a
Third Party that results in the voting securities of such Party outstanding
immediately prior thereto, or any securities into which such voting securities
have been converted or exchanged, ceasing to represent at least fifty percent
(50%) of the combined voting power of the surviving entity or the parent of the
surviving entity immediately after such merger or consolidation, (b) a
transaction or series of related transactions in which a Third Party, together
with its Affiliates, becomes the direct or indirect beneficial owner of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of such Party, or (c) the sale or other transfer to a Third Party of all or
substantially all of such Party’s and its Affiliates’ assets.

1.20 “Claims” means all Third Party demands, claims, actions, proceedings and
liability (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, legal costs and other expenses of any nature.

1.21 “Clinical Trial” means any clinical study of pharmaceutical product on
human subjects to assess the dosing, safety, tolerability, pharmacological
activity, pharmacokinetics, dose ranging or efficacy of such pharmaceutical
product, including any phase I trial, phase II trial, Pivotal Study, or phase IV
trial (as such trials, with the exception of Pivotal Study which is defined
herein, is defined by any applicable Regulatory Authority); provided, that,
post-marketing surveillance studies are not Clinical Trials.

1.22 “CLL/SLL” means chronic lymphocytic leukemia/small-cell lymphocytic
lymphoma.

1.23 “CMC” means chemistry, manufacturing, and controls.

1.24 “CMO” means a contract manufacturing organization.

1.25 “Co-Exclusive” with respect to a license granted by a Party hereunder,
means that: (a) the rights subject to such license shall be granted by such
Party only to the other Party and not to any Third Party, and (b) such rights
described in the foregoing clause (a) and any rights retained by the granting
Party to the MEI Technology (in the case of MEI as the granting Party) or KKC
Technology (in the case of KKC as the granting Party) shall be retained and
exerciseable only by the granting Party; provided that, notwithstanding the
foregoing, a Party may grant a Sublicense of a Co-Exclusive license to a
Sublicensee in accordance with Section 3.3 (Sublicense Rights) or a
subcontractor in accordance with Section 14.3 (Subcontractor).

1.26 “COGS” means, with respect to a Product, the manufacturing cost for such
Product, which (a) to the extent such Product is manufactured by a Party or its
Affiliates, shall approximate a reasonable definition of cost of goods sold for
such Product with no markup, assuming full utilization of Manufacturing
capacity, and (b) to the extent such Product is manufactured by a Third Party in
an arms-length transaction, the Out-of-Pocket Costs paid to such Third Party for
the manufacture of such Product.

 

5



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

1.27 “Collaboration Losses” means losses, damages, legal costs and other
expenses of any nature resulting from a Claim that arise out of the performance,
in good faith, of Development, Manufacture, Packaging, Commercialization or
other exploitation of Products following the Effective Date in the U.S. in
accordance with this Agreement.

1.28 “Combination Product” means any Product comprising the following, either
formulated together (i.e., a fixed dose combination) or packaged together and
sold for a single price: (a) a Compound and (b) at least one other active
pharmaceutical ingredient that is not Controlled by MEI.

1.29 “Commercial FTE Costs” means the relevant Commercial FTEs times the sum of
(a) the Incentive Compensation and (b) the appropriate Commercial FTE Rate,
where,

(a) “Commercial FTE” means personnel directly engaged in performing
Commercialization activities under the U.S. Commercialization Plan whose time
and effort, in the aggregate, is equivalent to the time and effort of one
(1) employee devoted exclusively to Commercialization activities based on 1880
person hours per year.

(b) “Incentive Compensation” means any cash or non-cash incentive compensation
awarded to a personnel directly engaged in performing Commercialization
activities under the U.S. Commercialization Plan paid or awarded pursuant to any
incentive plan or arrangement maintained, contributed to or sponsored by the
applicable Party, as each may be amended from time to time, and as such
incentive compensation is further described in the Co-Promotion Agreement.

(c) “Commercial FTE Rate” means the “Commercial FTE Rate” as defined by the JCC
for all roles included as billable under this Agreement with geographic
adjustments as deemed appropriate by the JCC, which rates will be
[*CONFIDENTIAL*] for each of MEI and KKC and will increase or decrease January 1
of each Calendar Year (starting with January 1, 2021) in accordance with the
percentage year-over-year increase or decrease of the Mercer Human Resource
Consulting Base Pay Increase for the Pharmaceutical/Biotechnology Industry.

1.30 “Commercialization” means to promote, market, distribute, sell (and offer
for sale or contract to sell), import, conduct post-marketing surveillance, or
otherwise commercially exploit or provide product support for a Product and to
conduct activities, other than Development, Packaging, or Manufacturing, in
preparation for conducting the foregoing activities, including activities to
produce commercialization support data and to secure and maintain market access
and reimbursement. “Commercializing” and “Commercialization” shall have
correlative meanings.

1.31 “Commercialization Plan” means the U.S. Commercialization Plan, the JP
Commercialization Plan, and/or the RoW Commercialization Plan, as applicable.

1.32 “Commercially Reasonable Efforts” means, with respect to the efforts and
resources to be expended by a Party with respect to the Compound and Product
hereunder, the level of efforts and resources consistent with the efforts and
resources a pharmaceutical company of similar size and situation in the exercise
of its reasonable business judgment typically devotes to its own product
candidates of similar market potential, at a similar stage in development or

 

6



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

product lifecycle, taking also into account the stage of development or product
lifecycle of other products in such Party’s portfolio candidates, issues of
safety and efficacy, product profile, the proprietary position of the Compound
and Product, cost of goods, the competitiveness of the marketplace, the
regulatory structure involved, the likelihood of regulatory approval, the
anticipated or actual profitability of the applicable product, and other
technical, legal, scientific and medical considerations; provided, that in any
event each Party shall use no less than those efforts it uses with respect to
its other high priority assets. Without limiting the foregoing, Commercially
Reasonable Efforts requires, with respect to such obligations, that the Party:
(a) promptly assign responsibility for such obligation to specific employee(s)
who are held accountable for progress and monitor such progress on an on-going
basis, (b) set objectives for carrying out such obligations, and (c) allocate
resources designed to advance progress with respect to such objectives.

1.33 “Committee” means the JSC, JDC, JMC, JCC, and/or JFC, as applicable.

1.34 “Competitive Program” has the meaning set forth in Section 14.1(b)
(Non-Compete).

1.35 “Compound” means the small molecule referred to by MEI as ME-401, generic
name “zandelisib”, having the structure set forth on Schedule 1.35 and
[*CONFIDENTIAL*].

1.36 “Conducting Party” has the meaning set forth in Section 4.1(e)(ii)
(Exception).

1.37 “Confidential Information” of a Party means all Know-How, unpublished
patent applications and other information and data of a financial, commercial,
business, operational, scientific, clinical, medical or technical nature of such
Party that is disclosed or made available by or on behalf of such Party or any
of its Affiliates to the other Party or any of its Affiliates, whether made
available orally, in writing or in electronic or other form, under this
Agreement, the JP Agreement, or the Prior CDA. The terms of this Agreement, the
JP Agreement, and the Prior CDA are the Confidential Information of both
Parties.

1.38 “Control” and “Controlled by” means, with respect to any Know-How,
Invention, Patent, technology, copyright, trademark or other intellectual
property right, the possession by a Party or its Affiliates (whether by
ownership, license grant or other means) of the legal right to grant the right
to access or use, or to grant a license or a sublicense to, such Know-How,
Invention, Patent, technology, copyright, trademark or other intellectual
property right as provided for herein without violating the proprietary rights
of any Third Party or any terms of any agreement or other arrangement between
such Party (or any of its Affiliates) and any Third Party.

1.39 “Co-Promotion Agreement” has the meaning set forth in Section 4.3
(Co-Promotion Agreement).

1.40 “Cover”, “Covered” or “Covering” means, with respect to a Patent, that, in
the absence of a license granted to a Person under a Valid Claim included in
such Patent, the Manufacture, Packaging, use, practice, distribution or sale of
the subject matter of such Patent by such Person would infringe, or contribute
to or induce the infringement of, such Valid Claim, or with respect to a Patent
application, as if such Valid Claim was contained in an issued Patent.

 

7



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

1.41 “Deductions” has the meaning set forth in Section 1.117 (Net Sales).

1.42 “Develop” means to research, develop, analyze, test and conduct preclinical
trials, Clinical Trials, any preclinical/clinical/CMC commitments following
Regulatory Approval and all other regulatory trials, for the Compound or a
Product, including new Indications, new formulations and all other activities,
including regulatory activities, related to securing and maintaining Regulatory
Approval, for the Compound or a Product. For the avoidance of doubt, Develop
shall include activities such as conducting in vitro, in vivo or in silico
studies for the purpose of determining which Indication to pursue. “Developing”
and “Development” shall have correlative meanings.

1.43 “Development Plan” means the U.S. Development Plan, the JP Development
Plan, and/or the RoW Development Plan, as applicable.

1.44 “Direct Licensee” means a service provider or subcontractor (including
academic and medical institutions or the like) engaged by MEI as set forth in
Section 14.3 for the performance of MEI’s obligations under this Agreement, and
which receives a license by MEI to MEI Technology solely for the purpose of
performing such obligations for the benefit of MEI.

1.45 “Disclosing Party” has the meaning set forth in Section 10.1(a) (Duty of
Confidence).

1.46 “Distribution Costs” means all Out-of-Pocket Costs and Commercial FTE Costs
identifiable to the distribution of Products, including customer and wholesaler
services, collection of data about sales to hospitals and other customers, order
entry, billing, shipping, logistics, warehousing, product insurance, freight not
paid by customers, credit and collection and other like activities the costs of
which are includable in “Distribution Costs” in accordance with GAAP, which
shall not otherwise be included in U.S. Commercialization Costs. For clarity,
“Distribution Costs” shall not include costs of activities included within:
(a) gross-to-net calculations included in Net Sales, (b) Marketing Expenses,
(c) Medical Affairs Expenses, or (d) Selling Expenses.

1.47 “DLBCL” means diffuse large B-cell lymphoma.

1.48 “Dollar” means U.S. dollars, and “$” shall be interpreted accordingly.

1.49 “Early Access Program” means any program to provide patients with a Product
prior to Regulatory Approval in any country in the Territory, including
treatment INDs/protocols, named patient programs and compassionate use programs.
For clarity, an Early Access Program with respect to a Product may continue to
be performed following Regulatory Approval of such Product and costs may
continue to be incurred in accordance with the performance of such Early Access
Program after Regulatory Approval.

1.50 “Early Access Program Expenses” means the Out-of-Pocket Costs and
Commercial FTE Costs to conduct Early Access Programs for the Product in
accordance with this Agreement.

1.51 “Effective Date” has the meaning set forth in the preamble to this
Agreement.

 

8



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

1.52 “EMA” means the European Medicines Agency or any successor agency thereto.

1.53 “Excluded Claim” has the meaning set forth in Section 14.12(g) (Dispute
Resolution).

1.54 “Executive Officer” has the meaning set forth in Section 14.12(a) (Dispute
Resolution).

1.55 “Existing Data Agreement” means the GDPR Joint Controller and Onward
Transfer Agreement between the Parties dated October 31, 2018.

1.56 “Expiration Date” means, on a country-by-country basis, the latest of:
(a) expiration of the last-to-expire Valid Claim of the MEI Patents that Covers
the composition of matter, pharmaceutical composition, Manufacture, use or sale
of a Product (or the Compound contained therein) in such country; (b) expiration
of Regulatory Exclusivity for such Product in such country; or
(c) [*CONFIDENTIAL*] after the First Commercial Sale of such Product in such
country.

1.57 “FDA” means the United States Food and Drug Administration or any successor
agency thereto.

1.58 “Field” means all prophylactic, diagnostic and therapeutic uses for any
human disease.

1.59 “Financial Exhibit” means Schedule 1.59 attached hereto, as may be amended
from time to time by mutual written agreement of the Parties.

1.60 “First Commercial Sale” means the first shipment of the Product by or on
behalf of a Party (as applicable) or its Affiliate or its Sublicensee to a Third
Party in a given/applicable country in the Territory for end use or consumption
of the Product after Regulatory Approval of the Product in such country or, if
earlier, the invoicing of a Third Party for such shipment. Sales or transfers of
reasonable quantities of the Product for Clinical Trial purposes, or for
compassionate or similar use, shall not be considered a First Commercial Sale.

1.61 “FL” means follicular lymphoma.

1.62 “GAAP” means the then-current Generally Accepted Accounting Principles or
International Financial Reporting Standards (IFRS), whichever is adopted as the
standard financial accounting guideline in the United States for public
companies, as consistently applied.

1.63 “GDPR” has the meaning set forth in Section 14.2 (Personally-Identifiable
Data / GDPR Compliance).

1.64 “GDPR Agreement” has the meaning set forth in Section 14.2
(Personally-Identifiable Data / GDPR Compliance).

1.65 “Generic Product” means any pharmaceutical product that is distributed by a
Third Party (that is not licensed or otherwise permitted by KKC or its
Affiliates or its Sublicensees) in a country (a) under a Regulatory Approval
approved by a Regulatory Authority in reliance, in

 

9



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

whole or in part, on the Regulatory Approval for the Product, including any
product authorized for sale (i) in the United States pursuant to
Section 505(b)(2) or 505(j) of the FD&C Act (21 U.S.C. 355(b)(2) and 355(j),
respectively), (ii) in the EU pursuant to Article 10 of Directive 2001/83/EC as
amended, or (iii) in other countries in the Territories all equivalents of such
provisions in (i) and (ii), and (b) which product (i) contains the same active
pharmaceutical ingredient(s) as the Product, (ii) is approved based in
significant part upon clinical data generated and used for obtaining Regulatory
Approval of the Product and (iii) is approved for at least one of the same
Indication(s) as the Product in such country.

1.66 “Government Authority” means any United States federal, state or local, or
any foreign, government or political subdivision thereof, or any multinational
organization or authority, or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or Taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any governmental arbitrator or
arbitral body. For clarity, any Regulatory Authority shall be a Governmental
Authority.

1.67 “Gross Sales” has the meaning set forth in Section 1.117 (Net Sales).

1.68 “Health Care Reform Fees” means Out-of-Pocket Costs representing the annual
fee paid to the U.S. government as defined in the Affordable Care Act and
similar Taxes and governmental fees in the United States, in each case to the
extent directly attributable to the Product. If any similar governmental fee is
legislated, or analogous rule created, in any jurisdiction in the Territory, to
the extent directly attributable to the Product, this shall also be included as
Health Care Reform Fee.

1.69 “IND” means an investigational new drug application, clinical trial
authorization or similar application or submission for approval to conduct human
clinical investigations filed with or submitted to a Regulatory Authority in
conformance with the requirements of such Regulatory Authority including the
Clinical Trial Notification to the MHLW.

1.70 “Indemnified Party” has the meaning set forth in Section 13.3
(Indemnification Procedure).

1.71 “Indemnifying Party” has the meaning set forth in Section 13.3
(Indemnification Procedure).

1.72 “Indication” means a separate and distinct disease, disorder, illness or
health condition for which [*CONFIDENTIAL*].

1.73 “Infringement Claim” has the meaning set forth in Section 9.5(a) (Third
Party Intellectual Property Rights).

1.74 “Invention” means any improvement, addition, refinement, modification,
development, discovery or invention, whether or not patentable, that is
conceived, reduced to practice or otherwise developed by either Party, or by
both Parties, under this Agreement.

1.75 “JCC” has the meaning set forth in Section 2.5 (Joint Commercialization
Committee).

 

10



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

1.76 “JDC” has the meaning set forth in Section 2.3 (Joint Development
Committee).

1.77 “JFC” has the meaning set forth in Section 2.6 (Joint Finance Committee).

1.78 “JMC” has the meaning set forth in Section 2.4 (Joint Manufacturing
Committee).

1.79 “Joint Inventions” has the meaning set forth in Section 9.1(b) (Ownership
of Inventions).

1.80 “Joint Patents” has the meaning set forth in Section 9.1(b) (Ownership of
Inventions).

1.81 “JPY” means the Japanese Yen (i.e., the currency in Japan).

1.82 “JP Aggregate Annual Net Sales” has the meaning set forth in
Section 5.3(d)(i) (JP - Royalty Payments).

1.83 “JP and RoW Quality Agreement” has the meaning set forth in
Section 7.3(b)(i) (JP and RoW – Supply Terms).

1.84 “JP and RoW Supply Agreement” has the meaning set forth in
Section 7.3(b)(i) (JP and RoW – Supply Terms).

1.85 “JP and RoW Supply Items” has the meaning set forth in Section 7.3(b) (JP
and RoW – Supply).

1.86 “JP Clinical Quality Agreement” means the quality agreement executed
between the Parties dated December 21, 2018.

1.87 “JP Clinical Supply Agreement means the supply agreement executed between
the Parties dated December 21, 2018.

1.88 “JP Commercialization Plan” has the meaning set forth in Section 5.2(a) (JP
– Commercialization Plan).

1.89 “JP Development Costs” has the meaning set forth in Section 5.1(c) (JP –
Development Costs).

1.90 “JP Development Plan” has the meaning set forth in Section 5.1(a) (JP –
Development Plan).

1.91 “JP Promotional Materials” has the meaning set forth in Section 5.2(c) (JP
– Creation of Promotional Materials).

1.92 “JP Royalty Term” has the meaning set forth in Section 5.3(d)(ii) (JP -
Royalty Term).

1.93 “JSC” has the meaning set forth in Section 2.2(a) (Purpose; Formation).

 

11



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

1.94 “KKC” has the meaning set forth in the preamble to this Agreement.

1.95 “KKC Data” has the meaning set forth in Section 9.1(a) (Data).

1.96 “KKC Indemnitees” has the meaning set forth in Section 13.1
(Indemnification by MEI).

1.97 “KKC Know-How” means all Know-How that KKC Controls as of the Effective
Date or during the Term that is necessary for the Development, Packaging, and/or
Manufacture of the Compound or Product and/or Commercialization of any Product
in the Field, including KKC Data. Notwithstanding the foregoing, “KKC Know-How”
does not include any Know-How that is owned or in-licensed by a Third Party
described in the definition of “Change of Control” or such Third Party’s
Affiliates (a) prior to the closing of such Change of Control, except to the
extent that any such Know-How was Controlled by KKC or any of its Affiliates
prior to such Change of Control, or (b) after such Change of Control (other than
arising from (i) KKC’s or any of its Affiliates’ performance of activities
hereunder or (ii) the use of any KKC Technology).

1.98 “KKC Patents” means all Patents that KKC Controls as of the Effective Date
or during the Term that Cover the Development, Packaging, and/or Manufacture of
the Compound or Product and/or Commercialization of any Product in the Field in
the Territory. The KKC Patents existing as of the Effective Date are listed on
Schedule 1.98; provided, that “KKC Patents” do not include any Joint Patent.
Notwithstanding the foregoing, “KKC Patent” does not include any Patent that is
owned or in-licensed by a Third Party described in the definition of “Change of
Control” or such Third Party’s Affiliates [*CONFIDENTIAL*].

1.99 “KKC Technology” means the KKC Know-How, the KKC Patents, and KKC’s
interest in the Joint Patents.

1.100 “KKC Trademarks” has the meaning set forth in Section 9.8(b) (KKC
Trademarks). For clarity, KKC Trademarks do not include KKC’s name and logo.

1.101 “Know-How” means all secret and substantial technical, scientific,
regulatory and other information, results, knowledge, techniques, in whatever
form and whether or not confidential or patentable, Inventions, invention
disclosures, discoveries, plans, processes, practices, methods, knowledge, trade
secrets, know-how, instructions, skill, experience, ideas, concepts, data
(including biological, chemical, pharmacological, toxicological, pharmaceutical,
physical and analytical, safety, quality control, and preclinical and clinical
data), formulae, formulations, compositions, specifications, marketing, pricing,
distribution, cost, sales and Manufacturing data or descriptions. Know-How does
not include any Patent claiming any of the foregoing.

1.102 “Manufacture” or “Manufacturing” or “Manufactured” means, with respect to
the Compound and Product, the receipt, handling and storage of active
pharmaceutical ingredients, drug substance or drug product and other materials,
the manufacturing, processing, holding (including storage), quality assurance
and quality control testing (including release) of the Compound and Product
(other than quality assurance and quality control related to development of the
Manufacturing process, which activities shall be considered Development
activities) and

 

12



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

shipping of the Compound and Product. For the avoidance of doubt, Manufacturing
does not include Development, Packaging, and Commercializing.

1.103 “Manufacturing Technology Transfer Plan” has the meaning set forth in
Section 3.7(c) (Technology Transfer to KKC).

1.104 “Marketing Authorization Application” or “MAA” means an application to the
appropriate Regulatory Authority for approval to market and sell the Product
(but excluding Pricing Approval) in any particular country or regulatory
jurisdiction.

1.105 Marketing Authorization Holder” means, on a country-by-country basis, the
Party or other entity that owns the applicable Regulatory Approval following the
approval of the Marketing Authorization Application for and in such country.

1.106 “Marketing Expenses” means Out-of-Pocket Costs and Commercial FTE Costs
identifiable to the advertising, promotion and marketing of a Product in the
Field, and related professional education, in each case to the extent incurred
specifically with respect to a Product (and to the extent not performed by sales
representatives), including:

(a) Advertising, which includes Out-of-Pocket Costs and Commercial FTE Costs
associated with media costs, direct mails, production expenses, agency fees, and
medical congresses and meetings and other advertising activities;

(b) Promotion, which includes Out-of-Pocket Costs and Commercial FTE Costs
associated with professional samples, reimbursement of patient assistance
programs, public relations and communications expenses, development of
information and data for national accounts, managed care organizations and group
purchasing organizations and other promotional activities;

(c) Market research, which includes Out-of-Pocket Costs and Commercial FTE Costs
associated with market information, focus groups, and market research
professional staff and related Out-of-Pocket Costs such as travel, and business
meals;

(d) Marketing management, which includes the Out-of-Pocket Costs and Commercial
FTE Costs of product management Commercial FTEs, to the extent directly
performing activities with respect to the marketing and brand strategy
development of Products;

(e) Reimbursement/access services, which includes Out-of-Pocket Costs incurred
to manage marketing programs, marketing costs (educational material) as well as
coupon or co-pay programs directly attributable to a Product; provided, however,
that, if employees of MEI or KKC or any of their respective Affiliates provide
this service, then the Commercial FTE Costs of such employees and the related
Out-of-Pocket Costs such as travel, business meals, and entertainment will be
included;

(f) Health policy/advocacy, which includes expenses reasonably necessary and
identifiable to a Product, such as advocacy sponsorships for the Product’s
specific disease state as well as any specific policy lobbying and trade and
government relations related expenses, in each case to the extent attributable
to and specifically conducted with respect to such Product;

 

13



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(g) Activities involving opinion leaders;

(h) Launch meetings;

(i) Conducting advisory board meetings or other consultant programs, the purpose
of which is to obtain advice and feedback related to the Commercialization of a
Product; and

(j) Web site (product or disease state) development, implementation and fees.

1.107 “Medical Affairs Expenses” means Out-of-Pocket Costs and Commercial FTE
Costs reasonably necessary and identifiable to the Product incurred with respect
to: medical and scientific information and response to external inquiries or
complaints; pharmacovigilance, investigator initiated research if not covered in
the U.S. Development Plan, medical education, Health Economics and Outcomes
Research (HECOR, HEMAR), speaker programs, advisory boards, educational grants
and fellowships, drug safety, local country government affairs, generating
health economics and outcomes research data from patient reported outcomes,
prospective observational studies and retrospective observational studies, and
economic models and reimbursement dossiers; and field based medical science
liaisons, medical affairs clinical trial management, medical doctors in field
(separate from medical science liaisons), publications, medical communications
and field medical education.

1.108 “MEI” has the meaning set forth in the preamble to this Agreement.

1.109 “MEI Data” has the meaning set forth in Section 9.1(a) (Data).

1.110 “MEI Indemnitees” has the meaning set forth in Section 13.2
(Indemnification by KKC).

1.111 “MEI Know-How” means all Know-How that MEI Controls as of the Effective
Date or during the Term that is necessary for the Development, Packaging, and/or
Manufacture of the Compound or Product and/or Commercialization of any Product
in the Field, including MEI Data. Notwithstanding the foregoing, “MEI Know-How”
does not include any Know-How that is owned or in-licensed by a Third Party
described in the definition of “Change of Control” or such Third Party’s
Affiliates (a) prior to the closing of such Change of Control, except to the
extent that any such Know-How was Controlled by MEI or any of its Affiliates
prior to such Change of Control, or (b) [*CONFIDENTIAL*].

1.112 “MEI Patents” means all Patents that MEI Controls as of the Effective Date
or during the Term that Cover the Development, Packaging, and/or Manufacture of
the Compound or Product and/or Commercialization of any Product in the Field in
the Territory. The MEI Patents existing as of the Effective Date are listed on
Schedule 1.112; provided, that “MEI Patents” do not include any Joint Patent.
Notwithstanding the foregoing, “MEI Patent” does not include any Patent that is
owned or in-licensed by a Third Party described in the definition of “Change of
Control” or such Third Party’s Affiliates (a) prior to the closing of such
Change of Control, except to the extent that any such Patent was Controlled by
MEI or any of its Affiliates prior to such Change of Control, or
[*CONFIDENTIAL*].

 

14



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

1.113 “MEI Technology” means the MEI Know-How, the MEI Patents, and MEI’s
interest in the Joint Patents.

1.114 “MEI Trademarks” means trademark(s) registered or created by MEI for use
with the Product. For clarity, MEI Trademarks do not include MEI’s name and
logo.

1.115 “MHLW” means the Japanese Ministry of Health, Labor and Welfare, or a
successor agency thereto.

1.116 “MZL” means marginal zone B-cell lymphoma.

1.117 “Net Sales” means, with respect to a Product, the gross amounts invoiced
for sales or other dispositions of such Product by or on behalf of a Party, its
Affiliates and Sublicensees (“Selling Party”) to Third Parties in the Territory
(“Gross Sales”), less the following deductions to the extent included in the
gross invoiced sales price for such Product or otherwise paid or incurred by
such Selling Party, with respect to the sale or other disposition of such
Product, in each and every case solely to the extent permitted to be taken as a
deduction in accordance with GAAP (“Deductions”):

(a) normal and customary trade and quantity discounts, allowances, and credits
actually allowed and properly taken with respect to sales of such Product;

(b) credits or allowances given or made for defects, rejection, recalls or
return of previously sold Products or for retroactive price reductions and
billing errors;

(c) discounts, rebates, reimbursements, and chargeback payments granted to
managed health care organizations or other health care institutions (including
hospitals), health care administrators, patient assistance or similar programs,
pharmacy benefit managers (or equivalents thereof), wholesalers and other
distributors, pharmacies and other retailers, group purchasing organizations or
other buying groups, health maintenance organizations, national,
state/provincial, local, and other governments, their agencies and purchasers
and reimbursers, any other providers of health insurance coverage, or to trade
customers;

(d) transportation costs and related insurance charges actually incurred; and

(e) any Taxes levied on or with respect to such Product (excluding Taxes imposed
on or with respect to net income, however, denominated).

In the case of pharmacy incentive programs, hospital performance incentive
programs, chargebacks, disease management programs, similar programs or
discounts on portfolio product offerings, all rebates, discounts and other forms
of reimbursements shall be allocated among the relevant products on the basis on
which such rebates, discounts and other forms of reimbursements were actually
granted or, if such basis cannot be determined, in accordance with the Selling
Party’s existing allocation method; provided that any such allocation to a
Product shall: (i) be done in accordance with Applicable Law, including any
price reporting laws, rules and regulations and (ii) subject to clause (i), in
no event, be greater than a pro rata allocation, such that the portion of each
of the foregoing rebates, discounts and other forms of reimbursements shall not
be included as deductions from invoiced sales hereunder in any amount greater
than the proportion of the number

 

15



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

of units of such Product sold by the Selling Party to Third Parties hereunder
compared to the number of units of all the products sold by the Selling Party to
Third Parties to which such foregoing rebate, discount or other form of
reimbursement, as applicable, are granted.

If a Product is sold or otherwise commercially disposed of for consideration
other than cash or in a transaction that is not at arm’s length between the
buyer and the seller, then the gross amount to be included in the calculation of
Net Sales shall be the amount that would have been invoiced had the transaction
been conducted at arm’s length and for cash. Such amount that would have been
invoiced shall be determined, wherever possible, by reference to the average
selling price of the relevant Product in arm’s length transactions in the
relevant jurisdiction in the relevant Calendar Quarter.

Such amounts shall be determined in accordance with GAAP, consistently applied.

All deductions shall only be allowable to the extent they are commercially
reasonable and shall be determined, on a jurisdiction-by-jurisdiction basis, as
incurred in the ordinary course of business in type and amount consistent with
the Selling Party’s normal practices (as the payment is accrued by such entity);
provided, however, that, if the accrued amount with respect to such deduction is
determined in a subsequent Calendar Quarter to have been greater than the actual
amount of such deduction, the amount over-accrued shall be included in Net Sales
in such subsequent Calendar Quarter. For purposes of determining Net Sales, a
Product shall be deemed to be sold when billed or invoiced and a sale shall not
include transfers or dispositions of such Product for pre-clinical or clinical
purposes or provided in good faith as samples or through patient assistance
programs, in each case, without charge.

In the event that a Product is sold as part of a Combination Product, then Net
Sales for such product shall be determined by multiplying the net sales of the
Combination Product (as calculated in accordance with analogous criteria as set
forth above for the “Net Sales” definition) by the fraction, A / (A+B) where A
is the weighted average sale price of such Product when sold separately in
finished form, and B is the weighted average sale price of the other active
compound or ingredient in the Combination Product sold separately in finished
form.

In the event that the weighted average sale price of a Product can be determined
but the weighted average sale price of the other active compound or ingredient
in the Combination Product cannot be determined, then Net Sales for such product
shall be calculated by multiplying the net sales of the Combination Product (as
calculated in accordance with analogous criteria as set forth above for the “Net
Sales” definition) by the fraction A / C where A is the weighted average sale
price of such Product when sold separately in finished form and C is the
weighted average sale price of the Combination Product.

In the event that the weighted average sale price of the other active compounds
or ingredients in the Combination Product can be determined but the weighted
average sale price of such Product cannot be determined, Net Sales for such
product shall be calculated by multiplying the net sales of the Combination
Product (as calculated in accordance with analogous criteria as set forth above
for the “Net Sales” definition) by the following formula: one (1) minus B / C
where B is the weighted average sale price of the other active compound or
ingredient in the Combination

 

16



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Product when sold separately in finished form and C is the weighted average sale
price of the Combination Product.

In the event that the weighted average sale price of both a Product and the
other active compound or ingredient in the Combination Product cannot be
determined in the Territory, then, the Parties shall negotiate in good faith a
reasonable adjustment to Net Sales in the Territory that takes into account all
factors reasonably relevant to the relative value of the Compound, on the one
hand, and all of the other active ingredient(s), collectively, on the other
hand.

Upon the sale or other disposal of a Product, such sale, disposal or use will be
deemed to constitute a sale with the consideration for the sale being the
consideration for the relevant transaction and constituting Net Sales hereunder,
or if the consideration is not a monetary amount, a sale will be deemed to have
occurred for a price assessed on the value of whatever consideration has been
provided in exchange for the sale. Disposal of a Product for or use of a Product
in Clinical Trials or as free samples will not give rise to any deemed sale
under this definition. Such amounts will be determined from the books and
records of the Selling Party maintained in accordance with GAAP or corresponding
accounting standards in any other jurisdiction, consistently applied throughout
the organization.

In no event shall any particular amount of deduction identified above be
deducted more than once in calculating Net Sales (i.e., no “double counting” of
deductions).

1.118 “Net Profit or Loss” means the amount calculated in accordance with the
Financial Exhibit.

1.119 “NHI” means the Japanese national health insurance system, or its
successor system.

1.120 “NHI Price” means the reimbursement price of the Product for purposes of
the NHI.

1.121 “NHI Price Approval” means approval of the NHI Price by the MHLW.

1.122 “Non-Appointing Party” has the meaning set forth in Section 2.10
(Appointment Not an Obligation).

1.123 “Non-Conducting Party” has the meaning set forth in Section 4.1(e)(ii)
(Exception).

1.124 “Other Allowable Expense” means any Out-of-Pocket Costs and Commercial FTE
Costs approved by the JSC and included in the applicable U.S. Commercialization
Plan and the applicable U.S. Commercialization Budget that is not otherwise
included in any other U.S. Commercialization Cost category. It is understood
that Other Allowable Expenses shall not include costs associated with U.S.
Development activities.

1.125 “Other Income” means any payment or income (other than Net Sales) received
by a Party or its Affiliate from a Third Party that is attributable to a Product
or is received in connection with the grant of a Sublicense or other right or
activity with respect to the Products.

 

17



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

1.126 “Out-of-Pocket Costs” means amounts paid to Third Party vendors or
contractors for services or materials provided by them directly in the
performance of activities under the U.S. Development Plan or the U.S.
Commercialization Plan, as applicable, to the extent such services or materials
apply directly to a Compound or Product (or such amounts paid to Third Parties
for other activities not included in determination of U.S. Development Costs or
U.S. Commercialization Costs, but for which sharing of Out-of-Pocket Costs is
otherwise specified in this Agreement). For clarity, Out-of-Pocket Costs do not
include payments for the following internal expenses: salaries or benefits;
travel expenses; facilities; utilities; general office or facility supplies;
insurance; information technology, capital expenditures or the like.

1.127 “Package” and “Packaging” means all final Product labeling and packaging
(whether in commercial or clinical packaging presentation), including packaging
the capsules to its primary package, secondary packaging, insertion of materials
such as package inserts, providing patient medication guides, professional
inserts and any other written, printed or graphic materials accompanying the
Product and considered to be part of the finished Product packaging and
labeling, and handling storage, quality control, quality assurance, testing and
release of Product with respect to a given country.

1.128 “Partial Termination” means, a termination of this Agreement in part with
respect to a Territory (i.e., the U.S., Japan, or the entire RoW in the case of
termination for material breach as set forth in Section 11.2(b)) or with respect
to a country (in the case of termination for force majeure as set forth in
Section 11.2(f)) (such Territory or country, as applicable, a “Terminated
Jurisdiction”).

1.129 “Party” and “Parties” have the meanings set forth in the preamble to this
Agreement.

1.130 “Patent” means any and all (a) issued patents, (b) pending patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part, divisionals and renewals, and all patents
granted thereon, (c) patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including patent term adjustments, Patent Term Extensions,
supplementary protection certificates or the equivalent thereof, (d) inventor’s
certificates, (e) other forms of government-issued rights substantially similar
to any of the foregoing, and (f) United States and foreign counterparts of any
of the foregoing.

1.131 “Patent Term Extension” means any term extensions, supplementary
protection certificates and equivalents thereof offering Patent protection
beyond the initial term with respect to any issued Patents.

1.132 “Payee” means the Party receiving the payment under this Agreement.

1.133 “Payor” means the Party making the payment under this Agreement.

1.134 “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, business trust, joint venture, Governmental Authority,
association or other entity.

 

18



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

1.135 “Pharmacovigilance Agreement” has the meaning set forth in Section 7.5
(Pharmacovigilance).

1.136 “Pivotal Study” means a human clinical trial (a) on a sufficient number of
subjects that is designed to establish that the compound or product is safe and
efficacious for its intended use, and to determine warnings, precautions, and
adverse reactions that are associated with the compound or product in the dosage
range to be prescribed, and to support Regulatory Approval of the compound or
product for an Indication or label expansion of the compound or product,
(b) that would otherwise satisfy the requirements for a Phase 3 study as defined
in 21 CFR § 312.21(c) (or any amended or successor regulations) or any
equivalent regulations in the countries in the Territory, regardless of where
such clinical trial is conducted, or (c) that the data from which is actually
used for registration purposes.

1.137 “PMDA” means the Pharmaceuticals and Medical Devices Agency of Japan,
which is an extra-ministerial bureau of the MHLW and is responsible for, among
other things, the evaluation of new drugs, and offers face-to-face consultation
services, or a successor agency thereto.

1.138 “Pricing Approval” means, with respect to any country where a Governmental
Authority authorizes reimbursement or access, or approves or determines pricing,
for pharmaceutical products, receipt of such reimbursement or access
authorization or pricing approval or determination (as the case may be),
including the NHI Price Approval.

1.139 “Process Validation” means the development of a Manufacturing process for
the applicable Compound and Product that, when operated within established
parameters, performs effectively and reproducibly to allow commercial
Manufacture the Compound and Product meeting the Specifications in accordance
with Applicable Laws. For clarity, Process Validation is limited to process
qualification and does not include continued process verification, as these
terms are defined in FDA Guidance for Industry (Process Validation: General
Principles and Practices, January 2011).

1.140 “Product” means any pharmaceutical product, containing the Compound,
whether or not as the sole active ingredient, and in any dosage, form or
formulation. For clarity, (a) the Compound in drug substance form (as opposed to
the drug dosage form) shall constitute the Compound, but not the Product, and
(b) the term “Product” shall not be construed to include any proprietary
compounds of MEI or any of its Affiliates other than the Compound.

1.141 “Product Agreements” has the meaning set forth in Section 11.3(g) (Effect
of Termination).

1.142 “Product Infringement” has the meaning set forth in Section 9.4(a)
(Notice).

1.143 “Product Liability” means any liability in respect of any personal injury
or death (or risk of personal injury or death) arising from, relating to or
otherwise in respect of, the use or ingestion of, or exposure to, a Product,
whether based on negligence, strict product liability or any other product
liability theory, including liability predicated on any alleged or actual

 

19



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Manufacturing, design or formulation defect or failure to warn or any breach of
any express or implied warranties.

1.144 “Product Liability Claims” means any and all Claims in respect of Product
Liability or alleged Product Liability in the Territory.

1.145 “Product Trademark Costs” means all costs of establishment, maintenance
and enforcement efforts relating to MEI Trademarks in the U.S.

1.146 “Profit Reconciliation Procedures” has the meaning set forth in
Section 4.4(b)(i) (Net Profit or Loss).

1.147 “Publication” has the meaning set forth in Section 10.4(b) (Publication).

1.148 “Recall Expenses” means Out-of-Pocket Costs and Commercial FTE Costs
directly associated with notification, retrieval and return of a Product,
destruction of such returned Product, replacement Product and distribution of
the replacement Product, in each case that are incurred with respect to a recall
conducted in accordance with Section 7.2(d) (Remedial Actions) of this
Agreement. The Parties acknowledge that if the recall was not anticipated at the
time the applicable U.S. Commercialization Budget was established for a Calendar
Year, then the Recall Expenses shall not be included for determining whether the
Party conducting such recall has exceeded the amounts budgeted to be incurred by
such Party in such Calendar Year for U.S. Commercialization Costs.
Notwithstanding the foregoing, for clarity, Recall Expenses that are entitled to
indemnification under Article 13 (Indemnification; Liability) shall be solely
borne by the relevant Indemnifying Party, and shall not be shared hereunder.

1.149 “Receiving Party” has the meaning set forth in Section 10.1(a) (Duty of
Confidence).

1.150 “Reconciliation Procedures” has the meaning set forth in Section 4.4(b)(i)
(Net Profit or Loss).

1.151 “Regulatory Approval” means, with respect to any pharmaceutical product in
any regulatory jurisdiction for a given Indication, approval from the applicable
Regulatory Authority permitting the distribution, use and sale of such
pharmaceutical product in such regulatory jurisdiction for such Indication in
accordance with Applicable Law.

1.152 “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or Pricing Approval of a pharmaceutical product in such
country or regulatory jurisdiction.

1.153 “Regulatory Data” means any and all research data, pharmacology data,
preclinical data, clinical data and all other documentation submitted, or
required to be submitted, to Regulatory Authorities in association with
regulatory filings for the Product (including any applicable Drug Master Files,
CMC data, CDISC electronic data and relevant documents, or similar
documentation).

 

20



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

1.154 “Regulatory Exclusivity” means, with respect to each Product in any
jurisdiction in the Territory, any period of data, market or other regulatory
exclusivity (other than Patent exclusivity) granted or afforded by Applicable
Law or by a Regulatory Authority in such jurisdiction that confers exclusive
marketing rights with respect to such Product in such jurisdiction or prevents
another Person from using or otherwise relying on any data supporting the
approval of the Marketing Authorization Application with respect to such Product
in such jurisdiction without the prior written consent of the Marketing
Authorization Holder, as applicable, including orphan drug exclusivity, new
chemical entity exclusivity, data exclusivity, or pediatric exclusivity.

1.155 “Regulatory Maintenance Costs” means Out-of-Pocket Costs and Commercial
FTE Costs for maintenance fees relating to Regulatory Approval for the Products
in the Field, personnel engaged in the filing and maintenance of Regulatory
Approval and incurred to establish, maintain and enforce the MEI Trademarks.

1.156 “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, discussion/meeting minutes,
registrations, Regulatory Approvals and/or other filings made or related to,
received from or otherwise conducted with a Regulatory Authority that are
necessary in order to Develop, Manufacture, have Manufactured, Package, have
Packaged, obtain marketing authorization, market, sell or otherwise
Commercialize the Product in a particular country or regulatory jurisdiction.
Regulatory Materials include INDs, presentations, responses, and applications
for other Regulatory Approvals.

1.157 “Remedial Action” has the meaning set forth in Section 7.2(d) (Remedial
Actions).

1.158 “RoW” means worldwide, but excluding Japan and the U.S.

1.159 “RoW Aggregate Annual Net Sales” has the meaning set forth in
Section 6.3(c)(i) (RoW - Royalty Rates).

1.160 “RoW Commercialization Plan” has the meaning set forth in Section 6.2(a)
(RoW – Commercialization Plan).

1.161 “RoW Development Plan” has the meaning set forth in Section 6.1(a) (RoW –
Development Plan).

1.162 “RoW Promotional Materials” has the meaning set forth in Section 6.2(c)
(RoW – Creation of Promotional Materials).

1.163 “r/r” means relapsed or refractory.

1.164 “Selling Expenses” means Out-of-Pocket Costs and Commercial FTE Costs
reasonably necessary and identifiable to the Product incurred with respect to:
sales representatives, sales managers, sales deployment planning, sales
training, customer tracking and targeting, payor and reimbursement activities,
hospital and managed health care activities, performance reporting, and sales
incentive planning. Costs for sales force automation (SFA) tools and hardware,
such as laptops or tablets used to track activity, are not Selling Expenses, and
not billable costs under this Agreement unless shared systems are developed and
mutually agreed as a billable cost.

 

21



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

1.165 “Selling Party” has the meaning set forth in Section 1.117 (Net Sales).

1.166 “Sole Inventions” has the meaning set forth in Section 9.1(b) (Ownership
of Inventions).

1.167 “Sublicense” means a sublicense granted by a Party to a Third Party or an
Affiliate of such Party of any rights granted hereunder to such Party by the
other Party, including, without limitation, the right to Develop, Manufacture,
have Manufactured, Package, have Packaged, or Commercialize any Compound or
Product.

1.168 “Sublicensee” means with respect to a Party, a Third Party or Affiliate to
whom such Party has granted a Sublicense in accordance with the terms of this
Agreement.

1.169 “Tax” or “Taxes” means any (a) all federal, provincial, territorial,
state, municipal, local, foreign or other Taxes, imposts, rates, levies,
assessments and other charges in the nature of a Tax (and all interest and
penalties thereon and additions thereto imposed by any Government Authority),
including all income, excise, franchise, gains, capital, real property, goods
and services, transfer, value added, gross receipts, windfall profits,
severance, ad valorem, personal property, production, sales, use, license,
stamp, documentary stamp, mortgage recording, employment, payroll, social
security, unemployment, disability, escheat, estimated or withholding Taxes, and
all customs and import duties, together with all interest, penalties and
additions thereto imposed with respect to such amounts, in each case whether
disputed or not; (b) any liability for the payment of any amounts of the type
described in clause (a) as a result of being or having been a member of an
affiliated, consolidated, combined or unitary group; and (c) any liability for
the payment of any amounts as a result of being party to any Tax sharing
agreement or arrangement or as a result of any express or implied obligation to
indemnify any other person with respect to the payment of any amounts of the
type described in clause (a) or (b).

1.170 “Term” has the meaning set forth in Section 11.1 (Term).

1.171 “Terminated Jurisdiction” has the meaning set forth in Section 1.128.

1.172 “Territory” means collectively or individually, as applicable, U.S.,
Japan, and/or the RoW.

1.173 “Third Party” means any Person other than a Party or an Affiliate of a
Party.

1.174 “Third Party Patent” has the meaning set forth in Section 9.5(c)(i) (Third
Party Intellectual Property Rights).

1.175 “Trademark Infringement” has the meaning set forth in Section 9.8(c)
(Trademarks).

1.176 “United States” or “U.S.” means the United States of America including its
territories and possessions.

1.177 “Update Report” has the meaning set forth in Section 7.1(b) (Development
Reports).

 

22



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

1.178 “U.S. Commercialization Budget” means the budget for conducting
Commercialization activities for the Products in the Field for the U.S. pursuant
to the U.S. Commercialization Plan for the relevant Calendar Years, as
developed, approved and amended concurrently with the U.S. Commercialization
Plan in accordance with this Agreement.

1.179 “U.S. Commercialization Costs” means the sum of the following costs and
expenses incurred following the Effective Date by the Parties or their
Affiliates, in the course of Manufacturing, Packaging or Commercialization of
the Products in or for the U.S. in accordance with this Agreement during the
applicable Calendar Quarter or the applicable Calendar Year, in each case, that
are incurred in accordance with the U.S. Commercialization Budget:

(a) Blocking Third Party Intellectual Property Costs;

(b) Distribution Costs;

(c) Early Access Program Expenses;

(d) Health Care Reform Fees;

(e) Marketing Expenses;

(f) Medical Affairs Expenses;

(g) Other Allowable Expenses;

(h) [*CONFIDENTIAL*]

(i) Recall Expenses;

(j) Regulatory Maintenance Costs;

(k) Selling Expenses;

(l) Alliance Manager Expenses; and

(m) COGS of Products for Commercialization.

For clarity, it is understood that U.S. Commercialization Costs shall include
only Out-of-Pocket Costs and Commercial FTE Costs, and that internal costs of a
Party and its Affiliates shall be reimbursed only as reflected in Commercial FTE
Costs. Notwithstanding anything to the contrary in this Agreement (or the
Financial Exhibit), to the extent that any activity is conducted (or an
Out-of-Pocket Cost or Commercial FTE Cost is incurred) in support of both a
Product and other products, services or efforts of a Party, or are not solely
attributable to a Product, then the Out-of-Pocket Costs and Commercial FTE Costs
thereof shall be included in U.S. Commercialization Costs only to the extent
included in the applicable U.S. Commercialization Budget, or expressly and
specifically included under the Financial Exhibit. In connection with the JCC’s
review of a proposed U.S. Commercialization Budget for approval, upon request by
either Party, the JCC shall review the methodology used to allocate to the U.S.
Commercialization Costs

 

23



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

the Commercial FTE Costs and Out-of-Pocket Costs of such combined activity, and
if the JCC does not approve such methodology, the matter shall be resolved by
the JSC.

1.180 “U.S. Commercialization Plan” has the meaning set forth in Section 4.2(a)
(U.S. – Commercialization Plan).

1.181 “U.S. Development Budget” means the budget for conducting Development of
Compounds and Products pursuant to the U.S. Development Plan for the relevant
Calendar Years, as developed, approved and amended concurrently with the U.S.
Development Plan in accordance with this Agreement.

1.182 “U.S. Development Costs” means Development FTE Costs and Out-of-Pocket
Costs incurred by the Parties and their Affiliates in Developing the Products in
the Field in or for the U.S. (including costs incurred in connection with U.S.
Global Studies), in each case to the extent incurred in accordance with this
Agreement, the U.S. Development Plan and the U.S. Development Budget, including:

(a) “Development FTE Costs”, which equals the relevant Development FTEs times
the applicable Development FTE Rate, where:

(i) a “Development FTE” means a scientific, medical, technical, or other
individual directly engaged in performing Development activities under the U.S.
Development Plan, whose time and effort, in the aggregate, is equivalent to the
time and effort of one (1) employee devoted exclusively to Development
activities based on 1880 person hours per year.

(ii) “Development FTE Rate” means the “Development FTE Rate” as defined by the
JDC for all roles included as billable under this Agreement with geographic
adjustments as deemed appropriate by the JDC, which rates will be
[*CONFIDENTIAL*] for each of MEI and KKC and will increase or decrease January 1
of each Calendar Year (starting with January 1, 2021) in accordance with the
percentage year-over-year increase or decrease of the Mercer Human Resource
Consulting Base Pay Increase for the Pharmaceutical/Biotechnology Industry;

(b) Out-of-Pocket Costs (if not otherwise captured above) of Manufacturing or
having Manufactured clinical supplies for such efforts as set forth in the U.S.
Development Plan, including, as applicable, (i) the COGS of clinical supply of
the Products; (ii) costs and expenses incurred to purchase or package Third
Party comparator or Third Party combination drugs or devices; and (iii) costs
and expenses of disposal of clinical samples;

(c) Out-of-Pocket Costs representing fees incurred in connection with regulatory
filings with respect to Products in the Field;

(d) Out-of-Pocket Costs (if not otherwise captured above) associated with pre-
and post-approval commitments mandated by Governmental Authorities, to the
extent incurred with respect to Products;

 

24



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(e) Out-of-Pocket Costs (if not otherwise captured above) incurred in connection
with CMC Development or qualification and validation of Third Party contract
manufacturers, and if a Party or an Affiliate of a Party is established as a
supplier, the Out-of-Pocket Costs and Development FTE Costs to do so, including
the Parties’ costs for transfer of process and manufacturing technology and
analytical methods, scale up, process and equipment validation, and initial
manufacturing licenses, approvals and inspections;

(f) Out-of-Pocket Costs paid to contract research organizations;

(g) Out-of-Pocket Costs (if not otherwise captured above) identifiable to
establishing, updating and maintaining a global safety database for Products;

(h) Out-of-Pocket Costs (if not otherwise captured above) associated with
diagnostic products, if applicable to the Development of a Product;

(i) [*CONFIDENTIAL*] costs specified as “U.S. Development Costs” in
[*CONFIDENTIAL*]; and

(j) any other Out-of-Pocket Costs incurred for activities specified in the U.S.
Development Plan and included in the U.S. Development Budget.

For clarity, U.S. Development Costs shall exclude all of the payments set forth
in Section 4.4 (U.S. – Financial Terms) 5.3 (JP – Financial Terms), and 6.3 (RoW
– Financial Terms), and U.S. Commercialization Costs as defined in the Financial
Exhibit and capital expenditures, and costs attributable to general corporate
activities, executive management, investor relations, treasury services,
business development, corporate government relations, external financial
reporting and other overhead activities.

1.183 “U.S. Development Plan” has the meaning set forth in Section 4.1(a) (U.S.
– Development Plan).

1.184 “U.S. Development Reconciliation Procedures” has the meaning set forth in
Section 4.1(e)(iii) (U.S. Development Cost Reports).

1.185 “U.S. Global Study” means a Clinical Trial that (a) is intended to
generate data that will be submitted to the relevant Regulatory Authorities in
the United States and (b) is conducted, in whole or in part, in Japan and/or the
RoW; provided, that U.S. Global Studies shall not include any Clinical Trial
that is required by one or more Regulatory Authorities in Japan or the RoW but
is not required by relevant Regulatory Authorities in the United States.

1.186 “U.S. Supply Items” has the meaning set forth in Section 7.3(a) (U.S. –
Supply).

1.187 “Valid Claim” means, with respect to a country, a claim of (a) an issued
and unexpired Patent in such country which has not been revoked, held
unenforceable, unpatentable or invalid by an administrative agency, court or
other governmental agency of a competent jurisdiction in a final and
non-appealable decision (or decision unappealed within the time allowed for
appeal), and which has not been admitted to be invalid or unenforceable through
reissue, disclaimer or otherwise or (b) a pending Patent application in such
country that is being prosecuted

 

25



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

in good faith and has not been pending for more than [*CONFIDENTIAL*] from the
first office action date with respect to such Patent application (for clarity, a
Patent application pending longer than such [*CONFIDENTIAL*] period would become
a Valid Claim after such period upon the issuance of the relevant Patent).

1.188 “VAT” has the meaning set forth in Section 8.5(b) (VAT).

1.189 “Working Group” has the meaning set forth in Section 2.7 (Working Group).

ARTICLE 2

MANAGEMENT OF COLLABORATIVE ACTIVITIES

2.1 Overview of Collaboration. Prior to the Effective Date, MEI has initiated
Clinical Trials of Product containing the Compound, including in conjunction
with KKC under the JP Agreement. The Parties have agreed to Develop and
Commercialize Products in the Field in the Territory under the terms of this
Agreement in accordance with Development Plan(s) and Commercialization Plan(s),
as applicable.

2.2 Joint Steering Committee.

(a) Purpose; Formation. The Parties acknowledge and agree that the joint
steering committee established under the JP Agreement is hereby disbanded in
connection with the termination of the JP Agreement pursuant to Section 14.6(b)
(Entire Agreement; Modification; JP Agreement and Prior CDA). Within
[*CONFIDENTIAL*] after the Effective Date, the Parties shall establish a new
joint steering committee (the “JSC”), composed of [*CONFIDENTIAL*] of each Party
(or such other equal number of representative from each Party as the Parties may
agree in writing from time-to-time), to coordinate and oversee the activities of
the Parties under this Agreement. Each JSC representative shall have appropriate
knowledge and expertise and sufficient seniority within the applicable Party to
make decisions arising within the scope of the JSC’s responsibilities. The
purposes of the JSC shall be (i) to serve as a forum to review, discuss and
oversee (which, for clarity, shall not include approval rights except as
explicitly set forth below in subsections (ii) and (iii)) the overall
Development, Manufacture, Packaging and Commercialization strategies with
respect to the Compounds and Products in the applicable Territories pursuant to
this Agreement, (ii) to review, discuss and oversee the Development,
Manufacture, Packaging and Commercialization strategies, plans and budgets in or
for the U.S. (including in connection with U.S. Global Studies) by reviewing and
approving the U.S. Development Plan, U.S. Development Budgets, U.S.
Commercialization Plan and U.S. Commercialization Budgets, (iii) to review,
discuss and oversee the Development strategies and plans with respect to the
Compounds and Products in or for Japan or RoW by reviewing and approving the JP
Development Plan and RoW Development Plan, (iv) to review, discuss and oversee
the Manufacturing, Packaging, and Commercialization of Products in the Field in
or for Japan and RoW, including by reviewing the Manufacturing, Packaging, and
Commercialization strategy for Japan and RoW, reviewing the JP Commercialization
Plan and RoW Commercialization Plan and amendments and updates to such plans,
(v) to oversee the JDC, JMC, JCC and JFC, and the Working Groups which report to
the JSC, and (vi) in accordance with

 

26



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Section 2.8 (Committee Decision Making), to resolve matters on which the JDC,
JMC, JCC or JFC are unable to reach consensus. The Parties agree that the JSC
will not be involved in day-to-day implementation of activities under this
Agreement, and, for clarity, a Party assigned responsibility for a task will
have control over day-to-day decisions related to operationalizing such task.

(b) Specific Responsibilities of the JSC. In addition to its overall
responsibility for monitoring and providing a forum to discuss and coordinate
the Parties’ activities under this Agreement, the JSC shall in particular:

(i) oversee the collaborative activities of the Parties under this Agreement;

(ii) review and discuss, as necessary, performance of each Party, Affiliate or
Sublicensee in performing the activities under the Development Plans or the
Commercialization Plans, including compliance with Applicable Laws and any
agreed-upon standards for conduct of such activities and progress of the
Clinical Trials then on-going;

(iii) review and approve publication and communication strategies, global brand
positioning or global trademarks proposed by the JDC and/or JCC, in each case
when requested by the chairpersons of the JSC;

(iv) review strategies for obtaining, maintaining, defending and enforcing
patent and trademark protection for Products in the Territory;

(v) review and approve each Development Plan and the U.S. Commercialization
Plan, including budgets contained therein, and amendments thereto, as such are
referred to the JSC by the JDC and JCC, as applicable;

(vi) review and discuss the JP Commercialization Plan and RoW Commercialization
Plan and amendments thereto;

(vii) monitor progress and evaluate performance of the Parties under this
Agreement, including a review of actual financial results versus budget or plan;

(viii) oversee any Working Group that reports into the JSC;

(ix) attempt to resolve disputes within the JDC, JMC, JCC, JFC and any other
Working Group that reports to the JSC; and

(x) perform such other functions as are assigned to it in this Agreement or as
appropriate to further the purposes of this Agreement as agreed to in writing by
the Parties.

(c) JSC Membership and Meetings.

(i) JSC Members. Each Party shall designate one of its JSC representatives to
act as co-chairpersons of the JSC. Each Party may replace its JSC
representatives (and its chairperson) on written notice to the other Party, but
each Party shall strive

 

27



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

to maintain continuity. The JSC members shall jointly prepare an agenda and
shall direct the preparation of reasonably detailed minutes for each JSC
meeting, respectively, which shall be circulated within [*CONFIDENTIAL*] of such
meeting and thereafter be approved by both Parties as soon as possible;
provided, that in the event of any disagreement it shall be noted in the minutes
and finalized with such notation(s).

(ii) JSC Meetings. The JSC will hold its first meeting as soon as practicable
but no [*CONFIDENTIAL*] of Effective Date. Thereafter, the JSC shall hold
meetings at such times as it elects to do so, but in no event shall such
meetings be held less frequently than [*CONFIDENTIAL*]. Meetings may be held in
person, or by audio or video teleconference; provided, that unless otherwise
agreed by both Parties, at [*CONFIDENTIAL*] per Calendar Year shall be held in
person, and all in-person JSC meetings shall be held at locations mutually
agreed upon by the Parties. Each Party shall be responsible for all of its own
expenses of participating in JSC meetings.

(iii) Non-Member Attendance. Each Party may from time to time invite a
reasonable number of participants, in addition to its representative, to attend
JSC meetings in a non-voting capacity; provided, that if either Party intends to
have any Third Party (including any consultant) attend such a meeting, such
Party shall provide at least [*CONFIDENTIAL*] prior written notice (to the
extent practicable, and otherwise as soon as possible) to the other Party and
obtain the other Party’s approval for such Third Party to attend such meeting,
which approval shall not be unreasonably withheld, conditioned or delayed. Such
Party shall ensure that such Third Party is bound by confidentiality and non-use
obligations consistent with the terms of this Agreement.

2.3 Joint Development Committee. Within [*CONFIDENTIAL*] after the Effective
Date, the Parties shall establish a joint Development committee (the “JDC”),
composed of three (3) representatives of each Party (or such other equal number
of representative from each Party as the Parties may agree in writing from
time-to-time), to coordinate and oversee the Development of the Compound and
Products in the Field in or for the U.S., Japan, and RoW. Each JDC
representative shall have appropriate knowledge and expertise and sufficient
seniority within the applicable Party to make decisions arising within the scope
of the JDC’s responsibilities.

(a) Specific Responsibilities of the JDC. In addition to its general
responsibilities, the JDC shall in particular:

(i) review and discuss applicable Development Plans and material amendments and
updates to such Development Plans, including, with respect to the U.S., the U.S.
Development Budget, and strategy for Development set forth therein, and present
such Development Plans to the JSC for the JSC’s review and approval;

(ii) work with the JFC to develop and review budgets for Development Plans;

(iii) provide regular reports to the JSC regarding the Development of the
Products;

 

28



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(iv) discuss and manage the implementation of the initial Development Plans;

(v) oversee the conduct of Development in the Territory, including all Clinical
Trials and nonclinical studies;

(vi) create, implement and review the design of all Clinical Trials and
nonclinical studies conducted under each Development Plan;

(vii) establish trial/project-specific addenda to the U.S. Development Plan that
will set forth applicable Development FTE Rates and an allocation of time by
such Development FTEs to be spent on such activities;

(viii) decide whether and when to initiate or discontinue any Clinical Trial and
any nonclinical study under each Development Plan;

(ix) determine the amount of Product to be distributed free of charge annually
for regulatory or Clinical Trials, including investigator-initiated trials;

(x) allocate budgeted resources and determine priorities for each Clinical Trial
and nonclinical study under each Development Plan;

(xi) facilitate the flow of information between the Parties with respect to the
Development of Products, including with respect to obtaining Regulatory Approval
for Products;

(xii) discuss whether to Develop Products for new Indications and propose any
such Indications to the JSC;

(xiii) allocate primary responsibility as between the Parties for tasks relating
to Development of Products in or for the U.S. where not already specified in the
Development Plan;

(xiv) discuss the requirements for Regulatory Approval in the Territory and
oversee regulatory matters, including regulatory communication strategies with
respect to Products in the Territory in conjunction with the regulatory
department of the Party which holds or will hold the relevant Regulatory
Approval;

(xv) establish a publication strategy for publications and presentations related
to the Product in the Territory in cooperation with the JCC; and

(xvi) perform such other functions as may be appropriate to further the purposes
of this Agreement, as directed by the JSC.

(b) JDC Membership and Meetings.

(i) JDC Members. Each Party shall designate one of its JDC representatives to
act as co-chairpersons of the JDC. Each Party may replace its JDC

 

29



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

representatives (and its chairperson) on written notice to the other Party, but
each Party shall strive to maintain continuity. The JDC members shall jointly
prepare an agenda and shall direct the preparation of reasonably detailed
minutes for each JDC meeting, respectively, which shall be circulated within
[*CONFIDENTIAL*] of such meeting and thereafter be approved by both Parties as
soon as possible; provided, that in the event of any disagreement it shall be
noted in the minutes and finalized with such notation(s).

(ii) JDC Meetings. The JDC will hold its first meeting as soon as practicable
but no later than [*CONFIDENTIAL*] of Effective Date. Thereafter, the JDC shall
hold meetings at such times as it elects to do so, but in no event shall such
meetings be held less frequently than [*CONFIDENTIAL*]. Meetings may be held in
person, or by audio or video teleconference; provided, that unless otherwise
agreed by both Parties, at least [*CONFIDENTIAL*] per Calendar Year shall be
held in person, and all in-person JDC meetings shall be held at locations
mutually agreed upon by the Parties. Each Party shall be responsible for all of
its own expenses of participating in JDC meetings.

(iii) Non-Member Attendance. Each Party may from time to time invite a
reasonable number of participants, in addition to its representative, to attend
JDC meetings in a non-voting capacity; provided, that if either Party intends to
have any Third Party (including any consultant) attend such a meeting, such
Party shall provide at least [*CONFIDENTIAL*] prior written notice (to the
extent practicable, and otherwise as soon as possible) to the other Party and
obtain the other Party’s approval for such Third Party to attend such meeting,
which approval shall not be unreasonably withheld, conditioned or delayed. Such
Party shall ensure that such Third Party is bound by confidentiality and non-use
obligations consistent with the terms of this Agreement.

2.4 Joint Manufacturing Committee. Within [*CONFIDENTIAL*] after the Effective
Date, the Parties shall establish a joint Manufacturing committee (the “JMC”),
composed of three (3) representatives of each Party (or such other equal number
of representative from each Party as the Parties may agree in writing from
time-to-time), to coordinate and oversee the Manufacturing of the Compound and
Products in the Field in the U.S., Japan, and RoW. Each JMC representative shall
have appropriate knowledge and expertise and sufficient seniority within the
applicable Party to make decisions arising within the scope of the JMC’s
responsibilities.

(a) Specific Responsibilities of the JMC. In addition to its general
responsibilities, the JMC shall in particular:

(i) oversee clinical and commercial supply of the Products (in accordance with
any supply or quality agreements entered into connection with this Agreement);

(ii) oversee any CMC related development activities, e.g. stability studies or
packaging development, in the Territory;

(iii) review capital investments relating to the Compound and Products;

(iv) review, in conjunction with the JSC and JFC, COGS, including yields,
success rates and other relevant production statistics;

 

30



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(v) review other operational issues relating to the manufacture or supply of the
Compound and Products (including health, safety and environmental issues related
thereto);

(vi) review and approve any updates to the Manufacturing Technology Transfer
Plan from time-to-time, including amendments to timelines;

(vii) coordinate the transition of Manufacturing from MEI to KKC for Japan and
the RoW;

(viii) develop and implement a supply chain assurance plan, pursuant to which
each Party shall act as a back-up supplier of Compound and Product for the other
Party (i.e., MEI shall act as a back-up supplier for KKC for Japan and RoW, and
KKC shall act as a back-up supplier for MEI for the U.S.);

(ix) make recommendations regarding results of regulatory inspections related to
the Compound and Products and review steps to be taken by either Party to
address any deficiencies noted;

(x) make recommendations regarding capacity planning, supply plans and supply
continuity planning for each Product for consistency with the forecasts,
including consultation with the JDC regarding clinical supply Manufacturing;

(xi) make recommendations regarding changes in Manufacturing sites, testing
sites, and responsibilities in the supply chain for each Compound and Product,
it being understood that decisions regarding selection of which of internal or
Third Party manufacturing and testing sites shall be used to manufacture the
Compound and Product shall remain in the sole control of MEI, with respect to
the U.S., and KKC, with respect to Japan and RoW;

(xii) make recommendations regarding Product enhancements through lifecycle
management process;

(xiii) make recommendations regarding any material quality-related issues
concerning any Compound and Product; and

(xiv) perform such other functions as appropriate to further the purposes of
this Agreement, as directed by the JSC.

(b) JMC Membership and Meetings.

(i) JMC Members. Each Party shall designate one of its JMC representatives to
act as co-chairpersons of the JMC. Each Party may replace its JMC
representatives (and its chairperson) on written notice to the other Party, but
each Party shall strive to maintain continuity. The JMC members shall jointly
prepare an agenda and shall direct the preparation of reasonably detailed
minutes for each JMC meeting, respectively, which shall be circulated within
[*CONFIDENTIAL*] of such meeting and thereafter be approved by both Parties as
soon as possible; provided, that in the event of any disagreement it shall be
noted in the minutes and finalized with such notation(s).

 

31



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(ii) JMC Meetings. The JMC shall hold meetings at such times as it elects to do
so, but in no event shall such meetings be held less frequently than
[*CONFIDENTIAL*] per Calendar Year. Meetings may be held in person, or by audio
or video teleconference; provided, that unless otherwise agreed by both Parties,
at least [*CONFIDENTIAL*] per Calendar Year shall be held in person, and all
in-person JMC meetings shall be held at locations mutually agreed upon by the
Parties. Each Party shall be responsible for all of its own expenses of
participating in JMC meetings.

(iii) Non-Member Attendance. Each Party may from time to time invite a
reasonable number of participants, in addition to its representative, to attend
JMC meetings in a non-voting capacity; provided, that if either Party intends to
have any Third Party (including any consultant) attend such a meeting, such
Party shall provide at least [*CONFIDENTIAL*] prior written notice (to the
extent practicable, and otherwise as soon as possible) to the other Party and
obtain the other Party’s approval for such Third Party to attend such meeting,
which approval shall not be unreasonably withheld, conditioned or delayed. Such
Party shall ensure that such Third Party is bound by confidentiality and non-use
obligations consistent with the terms of this Agreement.

2.5 Joint Commercialization Committee. Within [*CONFIDENTIAL*] after the
Effective Date, the Parties shall establish a joint Commercialization committee
(the “JCC”), composed of three (3) representatives of each Party (or such other
equal number of representative from each Party as the Parties may agree in
writing from time-to-time), to coordinate and oversee the Commercialization of
the Compound and Products in the Field in or for the U.S., Japan, and RoW. Each
JCC representative shall have appropriate knowledge and expertise and sufficient
seniority within the applicable Party to make decisions arising within the scope
of the JCC’s responsibilities.

(a) Specific Responsibilities of the JCC. In addition to its general
responsibilities, the JCC shall in particular:

(i) review and discuss applicable Commercialization Plans and material
amendments and updates to such Commercialization Plans, including, with respect
to the U.S., the U.S. Commercialization Budget, and strategy for
Commercialization set forth therein, and present such Commercialization Plans to
the JSC for the JSC’s review and, with respect to the U.S. Commercialization
Plan, for the JSC’s approval;

(ii) work with the JFC to develop and review budgets for Commercialization
Plans;

(iii) oversee implementation of the Commercialization Plan(s);

(iv) establish and oversee a Commercialization strategy in the Territory,
including pricing strategies for Product and MEI Trademark and KKC Trademark (to
the extent applicable);

(v) regularly report to the JSC regarding the Commercialization strategy for the
Product;

 

32



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(vi) establish a publication strategy for publications and presentations related
to the Product in the Territory in cooperation with the JDC;

(vii) coordinate the global Commercialization strategy and activities of MEI and
KKC with respect to Products, including pre-launch and post-launch activities to
build and establish a global brand; and

(viii) perform such other functions as appropriate to further the purposes of
this Agreement, as directed by the JSC.

(b) JCC Membership and Meetings.

(i) JCC Members. Each Party shall designate one of its JCC representatives to
act as co-chairpersons of the JCC. Each Party may replace its JCC
representatives (and its chairperson) on written notice to the other Party, but
each Party shall strive to maintain continuity. The JCC members shall jointly
prepare an agenda and shall direct the preparation of reasonably detailed
minutes for each JCC meeting, respectively, which shall be circulated within
[*CONFIDENTIAL*] of such meeting and thereafter be approved by both Parties as
soon as possible; provided, that in the event of any disagreement it shall be
noted in the minutes and finalized with such notation(s).

(ii) JCC Meetings. The JCC shall hold meetings at such times as it elects to do
so, but in no event shall such meetings be held less frequently than
[*CONFIDENTIAL*] per Calendar Year. Meetings may be held in person, or by audio
or video teleconference; provided, that unless otherwise agreed by both Parties,
at least [*CONFIDENTIAL*] per Calendar Year shall be held in person, and all
in-person JCC meetings shall be held at locations mutually agreed upon by the
Parties. Each Party shall be responsible for all of its own expenses of
participating in JCC meetings.

(iii) Non-Member Attendance. Each Party may from time to time invite a
reasonable number of participants, in addition to its representative, to attend
JCC meetings in a non-voting capacity; provided, that if either Party intends to
have any Third Party (including any consultant) attend such a meeting, such
Party shall provide at least [*CONFIDENTIAL*] prior written notice (to the
extent practicable, and otherwise as soon as possible) to the other Party and
obtain the other Party’s approval for such Third Party to attend such meeting,
which approval shall not be unreasonably withheld, conditioned or delayed. Such
Party shall ensure that such Third Party is bound by confidentiality and non-use
obligations consistent with the terms of this Agreement.

2.6 Joint Finance Committee. Within [*CONFIDENTIAL*] after the Effective Date,
the Parties shall establish a joint finance committee (the “JFC”), composed of
three (3) representatives of each Party (or such other equal number of
representative from each Party as the Parties may agree in writing from
time-to-time), to provide support to all other Committees with respect to
accounting and financial matters relating to the activities under this
Agreement. Each JFC representative shall have appropriate knowledge and
expertise and sufficient seniority within the applicable Party to make decisions
arising within the scope of the JFC’s responsibilities.

 

33



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(a) Specific Responsibilities of the JFC. In addition to its general
responsibilities, the JFC shall in particular:

(i) work with the other Committees to assist in financial, forecasting,
budgeting and planning matters as required, including (A) assisting in the
preparation, for approval by the JSC, of such reports on financial matters as
are requested by the JSC for the implementation of the financial aspects of the
activities under this Agreement, (B) overseeing the preparation by the Parties
of the budgets in U.S. Development Plan and U.S. Commercialization Plan for
submission to the JSC for review and approval, (C) assisting in the preparation
of other budgets and annual and long-term plans for JSC approval, (D) as
requested by a Party, coordinating the preparation of Calendar Quarterly updates
to annual budgets, (E) assisting the JCC in developing the long-range forecast
for commercial supply of the Compounds and Products, (F) supporting the
development of the revenue forecast model or methodology and (G) supporting
development and review of the Product revenue forecasts at each official
submission and update;

(ii) recommend, for approval by the Parties, procedures, formats and timelines
consistent with this Agreement for reporting financial data and assist in
resolving differences that relate to the financial terms of this Agreement;

(iii) recommend any changes to or additional items to be included within U.S.
Development Costs, Out-of-Pocket Costs, COGS, Deductions, and U.S.
Commercialization Costs accounted for under this Agreement;

(iv) review calculations of the amount of any payments to be made by the Parties
(or their Affiliates) hereunder, review the reconciliation of payments and
provide guidance regarding the most appropriate and Tax effective methods of
cost sharing and determination and distribution of the Net Profit or Loss to a
Party or its Affiliates consistent with this Agreement;

(v) on an annual basis, review the Development FTE Rates and Commercial FTE
Rates and discuss and approve (if applicable) any modifications thereof;

(vi) coordinate audits of data where appropriate and required or allowed by this
Agreement;

(vii) coordinate with the other Committees as appropriate and applicable;

(viii) perform such other duties as are expressly assigned to the JFC in this
Agreement; and

(ix) perform such other functions as appropriate to further the purposes of this
Agreement, as directed by the JSC.

2.7 Working Group. The Parties may establish under the JSC, JDC, JMC, JCC, or
JFC one or more working groups to focus on discussions, information sharing and
day-to-day conduct of activities concerning Development, Commercialization,
Packaging, and Manufacturing and supply of the Product or any other areas of
concern (the “Working Group”). Each Party may appoint its own members of working
group with expertise and responsibilities of the areas relevant

 

34



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

to the purpose of the Working Group and such member may be replaced from time to
time. For clarity, any Committee may decide to establish a Working Group;
provided, that, once established, Working Groups will report to the Committee it
is established under, and any disagreements within a Working Group not resolved
within [*CONFIDENTIAL*] may be referred to such Committee for resolution as
provided in Section 2.8(a) (Within Operating Committees).

2.8 Committee Decision Making.

(a) Within Operating Committees. All decisions within any Committee other than
the JSC shall be made by unanimous vote, with each Party’s representatives
collectively having one (1) vote. If after reasonable discussion and good faith
consideration of each Party’s view on a particular matter before such Committee,
the representatives of the Parties cannot reach an agreement within
[*CONFIDENTIAL*], then either Party may cause such matter to be referred to the
JSC for resolution as provided in Section 2.8(b) (Within the JSC).

(b) Within the JSC. In addition to resolving issues specifically delegated to
it, the JSC shall have the authority to resolve any disputes within the Parties’
collaboration not resolved by any other Committees, except where expressly
specified elsewhere in this Agreement. Subject to the exceptions specified below
in this Section 2.8(b) (Within the JSC), all decisions within the JSC (whether
originating there, or referred to it by an operating Committee) shall be made by
unanimous vote, with each Party’s representatives collectively having one
(1) vote. A Party’s representative may indicate that its vote on an issue within
the JSC is on a contingent basis pending internal approval of the applicable
Party regarding the vote; provided, however, that such Party shall as promptly
as possible report back to the JSC the outcome of such internal approval process
and the meeting minutes shall reflect the ultimate vote. If a matter is referred
by an operating Committee to the JSC, it shall use good faith efforts to resolve
promptly such matter. If the JSC is unable to reach consensus on any issue for
which it is responsible, within [*CONFIDENTIAL*] after a Party affirmatively
states that a decision needs to be made, either Party may invoke the dispute
resolution provisions of Section 14.12 (Dispute Resolution) and the status quo
shall be maintained until resolution is reached.

2.9 General Committee Authority. Each Committee shall have solely the powers
expressly assigned to it in this Article 2 (Management of Collaborative
Activities) and elsewhere in this Agreement. No Committee shall have any right,
power or authority: (a) to determine any issue in a manner that would conflict
with the express terms and conditions of this Agreement; or (b) to amend,
modify, or waive compliance with this Agreement. It is expressly understood and
agreed that the control of decision-making authority by MEI or KKC, as
applicable, pursuant to Section 2.8 (Committee Decision Making), so as to
resolve a disagreement or deadlock on a Committee for any matter will not
authorize either Party to perform any function not delegated to a Committee, and
that neither MEI nor KKC shall have any right to unilaterally modify or amend,
or waive its own compliance with, the terms of this Agreement or any other
agreement between the Parties.

2.10 Appointment Not an Obligation. The appointment of members to a Committee is
a right of each Party and not an obligation and shall not be a “deliverable” as
defined in EITF Issue No. 00-21. Each Party shall be free to determine not to
appoint members to the Committee. If a Party (the “Non-Appointing Party”) does
not appoint members to a Committee, it shall not

 

35



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

be a breach of this Agreement, nor shall any consideration be required to be
returned, and the other Party shall have the votes and the decision-making power
of the Non-Appointing Party unless and until such members are appointed by the
Non-Appointing Party.

2.11 Discontinuation; Disbandment. Once established, each Committee shall
continue to exist until the Parties mutually agree to disband the Committee.
Upon the occurrence of the foregoing, (a) such Committee shall disband, have no
further responsibilities or authority under this Agreement and will be
considered dissolved by the Parties and (b) any requirement of a Party to
provide information or other materials to the Committee shall be deemed a
requirement to provide such information or other materials to the other Party
and the Parties shall retain their respective decision making authority in
accordance with Section 2.8 (Committee Decision Making) over matters that are
subject to the review or approval by the Committee hereunder; provided that MEI
shall have final decision making authority with respect to the U.S. and KKC
shall have final decision making authority with respect to Japan and RoW so long
as MEI is Commercializing Product in the U.S., and KKC is Commercializing
Product in Japan and Row, as applicable.

2.12 Alliance Managers. Each Party has appointed a representative to act as its
alliance manager under the JP Agreement, who shall, as of the Effective Date,
act as such Party’s alliance manager under this Agreement (the “Alliance
Manager”). The Alliance Managers shall serve as a key contact point between the
Parties to facilitate the collaboration hereunder. A Party may replace its
Alliance Managers at any time by providing notice in writing to the other Party.

ARTICLE 3

LICENSES

3.1 Licenses to KKC. Subject to the terms and conditions of this Agreement, MEI
hereby grants to KKC:

(a) U.S. a Co-Exclusive (solely with MEI and subject to Section 11.3(a) (Effect
of Termination)) license, with the right to grant Sublicenses (through multiple
tiers) in accordance with Section 3.3 (Sublicense Rights) and with the right to
grant subcontracts in accordance with Section 14.3 (Subcontractor), under the
MEI Technology to Develop and use Compound and Product, and Commercialize
Product, in the Field in or for the U.S. to the extent applicable to the
activities delegated to KKC under this Agreement (including any ancillary
agreement entered in connection with this Agreement).

(b) JP and RoW. (i) a Co-Exclusive (solely with MEI and subject to
Section 11.3(a) (Effect of Termination)) license, with the right to grant
Sublicenses (through multiple tiers) in accordance with Section 3.3 (Sublicense
Rights) and with the right to grant subcontracts in accordance with Section 14.3
(Subcontractor), under the MEI Technology to Develop, Manufacture, have
Manufactured, Package, have Packaged and use Compound and Product in the Field
in Japan and in the RoW to the extent applicable to the activities delegated to
MEI under this Agreement (including any ancillary agreement entered in
connection with this Agreement), and (ii) an exclusive (subject to
Section 11.3(a) (Effect of Termination)), royalty-bearing license, with the
right to grant Sublicenses (through multiple tiers) in accordance with
Section 3.3 (Sublicense Rights), under MEI Technology to Commercialize Product,
in the Field in Japan and in the RoW.

 

36



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

3.2 Licenses to MEI. Subject to the terms and conditions of this Agreement, KKC
hereby grants to MEI:

(a) U.S. a Co-Exclusive (solely with KKC) license, with the right to grant
Sublicenses (through multiple tiers) in accordance with Section 3.3 (Sublicense
Rights) and with the right to grant subcontracts in accordance with Section 14.3
(Subcontractor), under the KKC Technology to Develop, Manufacture, have
Manufactured, Package, have Packaged, use, and Commercialize Compound and
Product, in the Field in or for the U.S.

(b) JP and RoW. a Co-Exclusive (solely with KKC) license, with the right to
grant Sublicenses (through multiple tiers) in accordance with Section 3.3
(Sublicense Rights) and with the right to grant subcontracts in accordance with
Section 14.3 (Subcontractor), under the KKC Technology to Develop, Manufacture,
have Manufactured, Package, have Packaged, and use Compound and Product in the
Field in Japan and in the RoW to the extent applicable to the activities
delegated to MEI under this Agreement (including any ancillary agreement entered
in connection with this Agreement).

3.3 Sublicense Rights.

(a) Subject to the terms of this Section 3.3 (Sublicense Rights), each Party as
applicable licensee may grant a Sublicense of the licenses granted to it in
Section 3.1 (Licenses to KKC), Section 3.2 (Licenses to MEI), or Section 3.4
(Rights of Reference), as applicable, to an Affiliate of such Party without
notice to or the prior consent of the other Party. Upon [*CONFIDENTIAL*]

(b) Each authorized Sublicense granted under this Section 3.3 (Sublicense
Rights), if any, whether to an Affiliate or Sublicensee, shall be in writing and
shall incorporate terms and conditions sufficient to enable the sublicensing
Party to comply with this Agreement. The sublicensing Party shall remain
responsible for the performance by any of its Sublicensees and shall cause its
Sublicensees to comply with the provisions of this Agreement in connection with
such performance, including the non-compete, reporting, audit, inspection and
confidentiality provisions hereunder, and shall terminate all relevant
agreements with any such Sublicensee in the case of any uncured material breach
of such terms and conditions by such Sublicensee. For the avoidance of doubt,
the sublicensing Party will remain directly responsible for all amounts owed to
the other Party under this Agreement and such sublicensing Party hereby
expressly waives any requirement that such other Party exhaust any right, power
or remedy, or proceed against a Sublicensee for any obligation or performance
hereunder prior to proceeding directly against the sublicensing Party.

3.4 Rights of Reference. MEI hereby grants KKC the right to use and reference
all Regulatory Materials (including data contained therein) Controlled by MEI,
and all Regulatory Approvals for the Compound and Products submitted by or on
behalf of MEI, its Affiliates or Sublicensees, which right may be used by KKC
[*CONFIDENTIAL*]. MEI shall use Commercially Reasonable Efforts to cause all
relevant Sublicensees of MEI to grant such cross reference rights, with right to
sublicense (through multiple tiers) to KKC. KKC hereby grants MEI the right to
use and reference all Regulatory Materials (including data contained therein)
Controlled by KKC, and all Regulatory Approvals for the Compound and Products
submitted by

 

37



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

or on behalf of KKC, its Affiliates or Sublicensees which right may be used by
MEI with [*CONFIDENTIAL*]. KKC shall cause all relevant Sublicensees of KKC to
grant such cross reference rights, with right to sublicense (through multiple
tiers) to MEI. Each Party shall execute any documentation that is reasonably
requested by the other Party to facilitate the exercise of such rights of
reference.

3.5 Retained Rights. MEI retains the right under the MEI Technology, and KKC
retains the right under the KKC Technology, in each case, to exercise its rights
and perform its obligations under this Agreement, including, for clarity, in
connection with undertaking any U.S. Global Studies for the Compound and
Product.

3.6 No Implied Licenses; Negative Covenant. Except as set forth in this
Agreement, neither Party shall acquire any license or other intellectual
property interest, by implication or otherwise, under any Know-How, Patents,
trademarks or other intellectual property rights owned or controlled by the
other Party. Each Party hereby covenants not to practice, and not to permit or
cause any of its Affiliate or any Third Party to practice, any MEI Technology or
any KKC Technology (as the case may be) for any purpose other than as expressly
authorized in this Agreement, including Developing and Commercializing Products
in accordance with the applicable Development Plan or Commercialization Plan, as
applicable.

3.7 Technology Transfer to KKC.

(a) The Parties acknowledge and agree that, prior to the Effective Date, MEI has
disclosed and made available to KKC, and KKC has received, the MEI Know-How and
materials pursuant to the JP Agreement.

(b) If, during the Term, (i) MEI becomes aware of any Know-How or Patents MEI
Controls that are necessary for KKC to Develop, Manufacture, have Manufactured,
Package, have Packaged, and use Compound and Product, and Commercialize Product,
MEI shall promptly notify KKC; and (ii) upon reasonable request by KKC, MEI
shall disclose such MEI Know-How or MEI Patents and make available such Know-How
or Patents to KKC with no additional cost and shall use Commercially Reasonable
Efforts to provide reasonable technical assistance, subject to Section 3.7(c)
(Technology Transfer to KKC), including making appropriate employees available
at reasonably agreed times and frequency, for the purpose of assisting KKC to
understand and use such Know-How in connection with KKC’s Product-related
activities.

(c) The Parties shall conduct Manufacturing technology transfer of the Compound
and Products in accordance with a Manufacturing technology transfer plan (as
amended in accordance with this Agreement, the “Manufacturing Technology
Transfer Plan”), including the timelines set forth therein, the initial version
of which is attached to this Agreement as Schedule 3.7(c), provided that in the
event of any inconsistency between the Manufacturing Technology Transfer Plan
and this Agreement, the terms of this Agreement shall prevail. MEI shall provide
assistance for each of KKC’s CMOs in compliance with Section 7.3(b)(ii) (Third
Party Manufacturer) until such CMO completes Process Validation. MEI shall
provide support for the Manufacturing technology transfer in accordance with the
Manufacturing Technology Transfer Plan for [*CONFIDENTIAL*]. For clarity,
subject to the foregoing obligation to provide assistance and other terms and
conditions of this Agreement, KKC shall be solely responsible for

 

38



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

any costs associated with its CMO(s), including the costs of any “bridging
study(ies)” that are needed to establish the interchangeability of any such
CMO(s)’s Manufacturing sites for regulatory purposes.

(d) The Parties acknowledge and agree that none of the technology transfer
assistance required by this Section 3.7 (Technology Transfer to KKC) will
require either Party to provide such assistance in person.

3.8

(a) KKC shall make the KKC Technology available to MEI at no additional cost and
shall use Commercially Reasonable Efforts to provide reasonable technical
assistance, including making appropriate employees available at reasonably
agreed times and frequency, for the purpose of assisting MEI to understand and
use such Know-How in connection with MEI’s Product-related activities; provided,
that KKC shall have no obligation under this Section 3.8(a) (Technology Transfer
to MEI) to provide such assistance in excess of [*CONFIDENTIAL*] and any such
assistance provided by KKC in excess of [*CONFIDENTIAL*] at a rate of
[*CONFIDENTIAL*].

(b) Notwithstanding the foregoing Section 3.8(a) (Technology Transfer to MEI),
during the Term, with no additional costs to MEI, KKC shall, as soon as
reasonably practicable following reasonable request by MEI, provide MEI with
copies of all data, as well as all other information requested by MEI, generated
by KKC in the conduct of any Clinical Trials involving the Compound and Product
(including all of KKC’s Regulatory Data and KKC Data) that MEI determines would
be necessary or useful to Package, have Packaged, Manufacture, have
Manufactured, Develop or Commercialize the Products in or for the U.S.

(c) The Parties acknowledge and agree that none of the technology transfer
assistance required by this Section 3.8 (Technology Transfer to MEI) will
require either Party to provide such assistance in person.

ARTICLE 4

U.S. SPECIFIC TERMS

4.1 U.S. – Development. Subject to the terms and conditions of this Agreement,
the Parties shall be jointly responsible for the Development of the Compound and
Products in the Field in or for the U.S., and for U.S. Global Studies, including
conduct of preclinical studies and Clinical Trials that are required by
Regulatory Authority(ies) in the U.S. to support Regulatory Approval of the
Compound and Products in the Field in the U.S.

(a) U.S. – Development Plan. The Parties shall conduct all Development of the
Compound and Products in the Field in or for the U.S., and all U.S. Global
Studies, in accordance with a comprehensive development plan (as amended in
accordance with this Agreement, the “U.S. Development Plan”), including the
timelines set forth therein, the initial version of which is attached to this
Agreement as Schedule 4.1(a). For clarity, the Parties acknowledge and agree
that such attachment may be subject to further discussion and updates, as agreed
upon by the Parties through the JDC and approved by the JSC, following the
execution of

 

39



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

this Agreement. The U.S. Development Plan will include, among other things, the
Indications for which the Product is to be Developed, allocation of
responsibilities between the Parties, critical activities to be undertaken,
certain timelines, go/no go decision points and relevant decision criteria, and
feedback from the FDA, EMA and/or PMDA (which, to the extent applicable, FDA,
EMA and/or PMDA feedback will be reflected in a promptly updated U.S.
Development Plan, including applicable updates to U.S. Global Studies, that is
reviewed and discussed by the JDC, and presented to the JSC for final approval),
if applicable. The Parties may also discuss and consider the feedbacks from the
other Regulatory Authorities with respect to the U.S. Development Plan. The U.S.
Development Plan shall be focused on efficiently obtaining Regulatory Approval
for the Product in the Field in the U.S., but may consider its impact on
Regulatory Approval for the Product in EU and Japan. The U.S. Development Plan
will be associated with the U.S. Development Budget. Each U.S. Development Plan
shall include a three (3) Calendar Year plan for Developing the Products and
shall be prepared in good faith; provided, however that the Parties acknowledge
and agree that the initial U.S. Development Plan does not include a
corresponding U.S. Development Budget, and that the initial U.S. Development
Budget shall be deemed to equal and include any costs incurred for activities to
be undertaken after the Effective Date by MEI under such initial U.S.
Development Plan and any such costs shall, accordingly, be deemed to be U.S.
Development Costs that are subject to Section 4.1(e)(iv) (U.S. – Development
Costs) until such time as the Parties approve a U.S. Development Budget through
the JSC in accordance with applicable provisions of this Agreement. In the event
of any inconsistency between the U.S. Development Plan and this Agreement, the
terms of this Agreement shall prevail.

(b) Amendments to the U.S. Development Plan. On an annual basis (no later than
September 30th of the preceding Calendar Year), or more often as the Parties
deem appropriate, the JDC shall prepare amendments to the then-current U.S.
Development Plan and U.S. Development Budget for approval by the JSC. Each such
amended U.S. Development Plan shall specify, with a reasonable level of detail,
the items described in Section 4.1(a) (U.S. – Development Plan). Such amended
U.S. Development Plan shall cover the next three (3) Calendar Years (and
additional periods as reasonably determined by the Parties) and shall contain a
corresponding U.S. Development Budget. Such updated and amended U.S. Development
Plan shall reflect any changes, re-prioritization of studies within,
reallocation of resources with respect to, or additions to the then-current U.S.
Development Plan. In addition, the JDC may prepare amendments for approval by
the JSC to the U.S. Development Plan and corresponding U.S. Development Budget
from time to time during the Calendar Year in order to reflect changes in such
plan and budget for applicable Calendar Years, in each case, in accordance with
the foregoing. Each Party may, [*CONFIDENTIAL*], propose necessary amendments to
the U.S. Development Budget to the JSC for approval. Once approved by the JSC,
the amended U.S. Development Plan and U.S. Development Budget shall become
effective for the applicable period on the date approved by the JSC (or such
other date as the JSC shall specify). Any JSC-approved amended U.S. Development
Plan and U.S. Development Budget shall supersede the previous U.S. Development
Plan and U.S. Development Budget for the applicable period.

(c) U.S. – Development Diligence. The Parties, directly and/or with or through
Affiliates or Sublicensees (or Direct Licensees with respect to MEI), shall use
Commercially Reasonable Efforts to Develop, and to obtain Regulatory Approval
for, the Compound and Product in the Field in the U.S. in accordance with the
then-current U.S. Development Plan for the

 

40



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Indications of [*CONFIDENTIAL*] in accordance with the U.S. Development Plan
shall be deemed to be a material breach (which, for clarity, shall be subject to
the terms of Section 11.2(b) including the cure period thereunder) of such
Party’s Development diligence obligations under this Section 4.1(c) (U.S. -
Development Diligence).

(d) U.S. - Development Budget. The U.S. Development Budget shall set forth the
budgeted amounts for U.S. Development Costs with respect to activities allocated
to the Parties under the U.S. Development Plan, and shall include for each Party
a budget for U.S. Development Costs for the Development activities allocated to
such Party, broken down by Calendar Quarter with respect to at least the
then-current Calendar Year. The U.S. Development Budget shall also include a
breakout of costs by functional area or category as determined by the JDC.
Concurrently with the annual update of the U.S. Development Plan in accordance
with Section 4.1(b) (Amendments to the U.S. Development Plan), the Parties shall
also prepare, and the JSC shall review and approve, an updated U.S. Development
Budget.

(e) U.S. - Development Costs.

(i) Cost Sharing. Subject to Section 4.1(e)(ii) (Exception), U.S. Development
Costs incurred for activities to be undertaken after the Effective Date by a
Party shall be borne [*CONFIDENTIAL*]. For the avoidance of double-counting, the
Parties acknowledge and agree that (A) U.S. Development Costs shall not be
included in U.S. Commercialization Costs for purposes of calculating Net Profit
or Loss in accordance with the Financial Exhibit (and, likewise, that any
amounts included in U.S. Commercialization Costs shall not be included in U.S.
Development Costs), and (B) in the case of [*CONFIDENTIAL*] and be deducted from
the total cost of the U.S. Development Costs, and the remaining cost shall be
borne [*CONFIDENTIAL*].

(ii) Exception. If one Party (“Conducting Party”) desires to conduct a Clinical
Trial of the Product for an Indication outside the scope of the then-current
U.S. Development Plan that the other Party (“Non-Conducting Party”) does not,
and the Parties are unable to reach an agreement under the JDC, and under the
JSC following escalation, then such Conducting Party shall be permitted to
conduct such Clinical Trial at its sole cost and expense (i.e., such costs for
conducting such Clinical Trial shall not be considered a U.S. Development Cost),
provided that:

(1) if the Non-Conducting Party subsequently agrees in writing to the Parties’
conducting a Pivotal Study of the Product for such Indication prior to initial
submission of the study protocol of such Pivotal Study to the relevant
Regulatory Authority, then the Non-Conducting Party shall be obligated to
reimburse the [*CONFIDENTIAL*] of the cost of such earlier Clinical Trial that
was not agreed upon, and the costs for conducting such Pivotal Study shall be
considered a U.S. Development Cost subject to cost sharing as provided in
Section 4.1(e)(i) (Cost Sharing); and

 

41



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(2) if a Regulatory Approval is obtained for the Product for such Indication
without the Non-Conducting Party agreeing as provided in Section 4.1(e)(ii)(1)
(Exception), then the Non-Conducting Party shall be obligated to reimburse
[*CONFIDENTIAL*] of the cost of the related earlier Clinical Trial that was not
agreed upon. Without limiting the foregoing, (A) in the case of MEI conducting
such Pivotal Study at its own cost and expense as a Conducting Party, any
Development milestone associated with such Indication as provided in
Section 4.4(a) [*CONFIDENTIAL*]; and (B) in the case of KKC conducting Pivotal
Study at its own cost and expense as a Conducting Party, any [*CONFIDENTIAL*].

(iii) U.S. Development Cost Reports. U.S. Development Costs shall initially be
borne by the Party incurring the cost or expense, subject to reimbursement as
provided in Section 4.1(e)(iv) (Reimbursement of U.S. Development Costs). Each
Party shall calculate and maintain records of U.S. Development Costs incurred by
it and its Affiliates in accordance with procedures to be established by the JFC
and approved by the JSC, and the procedures for monthly reporting of actual
results, monthly review and discussion of potential discrepancies, quarterly
reconciliation, reasonable cost forecasting, and other finance and accounting
matters related to U.S. Development Costs will be determined by the JSC (the
“U.S. Development Reconciliation Procedures”). Such procedures will provide the
ability to comply with financial reporting requirements of each Party under
Applicable Laws. Without limiting the foregoing, the JFC shall establish
reasonable procedures for the Parties to share estimated U.S. Development Costs
for each Calendar Quarter prior to the end of such Calendar Quarter, to enable
each Party to appropriately accrue its share of U.S. Development Costs for
financial reporting purposes.

(iv) Reimbursement of U.S. Development Costs.

(1) The U.S. Development Reconciliation Procedures shall provide (A) for each
Party to provide a monthly written report to the other Party setting forth in
reasonable detail the total actual U.S. Development Costs for the Products
incurred by such Party, and (B) that, within [*CONFIDENTIAL*] after the end of
each Calendar Quarter, each Party shall submit to the JDC a report, in such
reasonable detail and format as is established by the JDC, of all U.S.
Development Costs incurred by such Party during such Calendar Quarter. Within
[*CONFIDENTIAL*] following the receipt of such report by the JDC, each Party
shall have the right to request reasonable additional information related to the
other Party’s and its Affiliates’ U.S. Development Costs during such Calendar
Quarter in order to confirm that such other Party’s spending is in conformance
with the approved U.S. Development Budget.

(2) The Party (with its Affiliates) that incurs more than its share of the total
actual U.S. Development Costs for the Products shall be paid by the other Party
an amount of cash sufficient to reconcile to its agreed percentage of actual
U.S. Development Costs in each Calendar Quarter. Notwithstanding the foregoing,
on a Calendar Year basis, the Parties shall not share any U.S. Development Costs
in excess of the amounts allocated for such Calendar Year in the U.S.
Development Budget and each Party will be solely responsible for U.S.
Development Costs it incurs in excess of the amounts set forth in the U.S.
Development Budget; provided, however, that U.S. Development Costs in excess of
the U.S. Development Budget shall be included in the calculation of U.S.
Development Costs to be shared by the

 

42



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Parties if (A) such excess U.S. Development Costs do not exceed by more than
[*CONFIDENTIAL*] the total U.S. Development Costs allocated to be incurred by
such Party and its Affiliates in the applicable Calendar Year in accordance with
the applicable U.S. Development Budget for such Calendar Year, or (B) the JSC
approves such excess U.S. Development Costs (either before or after they are
incurred) (to the extent exceeding the limit set forth in the forgoing clause
(A)), which approval shall not be unreasonably withheld to the extent the U.S.
Development Costs in excess of the U.S. Development Budget were not within the
reasonable control of the Party (or Affiliate) incurring such expense.

(3) The U.S. Development Reconciliation Procedures shall provide for the JFC to
develop a written report setting forth in reasonable detail the calculation of
any net amount owed by KKC to MEI or by MEI to KKC, as the case may be, as
necessary to accomplish the sharing of U.S. Development Costs set forth in
Section 4.1(e)(i) (Cost Sharing) and this Section 4.1(e)(iv) (Reimbursement of
U.S. Development Costs), and to prepare such report promptly following delivery
of the report described in Section 4.1(e)(iii) (U.S. Development Cost Reports)
and in a reasonable time (to be defined in the U.S. Development Reconciliation
Procedures) in advance of payment. The net amount payable to accomplish the
sharing of U.S. Development Costs as provided under this Agreement shall be paid
by MEI or KKC, as the case may be, within [*CONFIDENTIAL*] after the end of the
applicable Calendar Quarter. In the event of any dispute regarding the
reconciliation payments due from one Party to the other, the Parties shall work
together in good faith to resolve such dispute as expeditiously as possible.

(f) U.S. - Regulatory Responsibilities. MEI shall be responsible for all
regulatory activities necessary to obtain and maintain Regulatory Approval of
Products in the Field in the U.S. as the Marketing Authorization Holder. MEI
shall keep KKC informed of regulatory developments related to the Compound and
Products in the Field in or for the U.S. both via the JDC and MEI’s reports
pursuant to Section 7.1(b) (Development Reports), including by keeping KKC
informed of scheduled MEI regulatory strategy discussions and meetings with
Regulatory Authorities. MEI shall allow (i) to the extent permitted by
Regulatory Authorities and without reducing the number of representatives of MEI
and/or its Affiliates, up to three (3) representative(s) of KKC and/or its
Affiliates to attend any such meetings as a silent observer (without any
obligation on KKC to do so) with Regulatory Authorities, and
(ii) representative(s) of KKC and/or its Affiliates to participate in MEI’s
internal meeting preparation process.

(g) U.S. - Regulatory Materials. MEI shall prepare and submit all Regulatory
Materials for Products in the Field in the U.S. and shall own all Regulatory
Materials and Regulatory Approvals for Products in the Field in the U.S. MEI
shall timely notify KKC of all material submissions, filings with any Regulatory
Authority and all material notices, correspondences, communications, or other
filings received from any Regulatory Authority that are related to any Product
in the U.S. Moreover, with respect to submission of (i) Marketing Authorization
Application in the U.S., MEI will provide KKC with drafts of such filing not
less than [*CONFIDENTIAL*] prior to submission so that KKC may review and
comment, and (ii) other Regulatory Materials to any Regulatory Authority in the
U.S., MEI will provide KKC with drafts of such submissions not [*CONFIDENTIAL*]
(except in exigent circumstances) prior to document finalization so that KKC may
review and comment on them; provided, that any failure by KKC to provide
comments within the applicable review period shall not delay MEI’s submission
date. MEI shall consider all comments of KKC in good faith, taking into account
the

 

43



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

best interests of the Development and/or Commercialization of the Product in the
U.S. MEI shall also provide to KKC copies of the final submitted version of each
Regulatory Material and each granted Regulatory Approval in the U.S. In
addition, upon reasonable request by KKC, MEI shall also provide KKC with any
Regulatory Material(s) not previously provided under this Section 4.1(g) (U.S. -
Regulatory Materials). Upon request by MEI, KKC shall assist MEI in seeking and
obtaining Regulatory Approvals with respect to Product in the U.S., including
through: [*CONFIDENTIAL*].

(h) U.S. - Regulatory Inspections. If a Regulatory Authority in the U.S. desires
to conduct an inspection or audit of KKC’s facilities or facilities under
contract with KKC with regard to Manufacturing of the Compound or Product, KKC
shall cooperate with such Regulatory Authority during such inspection or audit
and shall [*CONFIDENTIAL*]. As reasonably requested by MEI in a timely manner
KKC shall allow representative(s), details of which shall be discussed under
quality agreement governing KKC’s supply of Compound and Product to MEI, from
MEI to attend any inspection or audit required by Regulatory Authority (as and
to the extent permitted by such Regulatory Authority and any applicable CMOs) as
a silent observer. MEI shall reimburse KKC for [*CONFIDENTIAL*] of any costs KKC
incurs under this Section 4.1(h) (U.S. - Regulatory Inspections) promptly
following receipt of an invoice for any such costs. Notwithstanding anything to
the contrary herein, and without limiting Section 13.5 (Special Indirect and
Other Losses), KKC’s liability toward MEI caused by such a CMO’s failure to
perform its obligation under this Section 4.1(h) (U.S. - Regulatory Inspections)
[*CONFIDENTIAL*] shall be limited to [*CONFIDENTIAL*]. For the avoidance of any
doubt, this limitation of liability in the previous sentence shall not affect
KKC’s liability toward MEI under any other Sections of this Agreement.

(i) Authorized Generic. During the Term, if MEI determines to Develop an
Authorized Generic of the Product for the U.S., then MEI shall promptly notify
KKC thereof and the Parties shall negotiate exclusively in good faith regarding
a potential commercial partnership for [*CONFIDENTIAL*] following such
notification.

4.2 U.S. – Commercialization. Subject to the terms and conditions of this
Agreement, and the Co-Promotion Agreement (as and to the extent applicable), the
JCC shall oversee the Commercialization of Products in the Field in the U.S.

(a) U.S. - Commercialization Plan. The Parties shall conduct all
Commercialization of Products in the Field in the U.S. in accordance with a
comprehensive commercialization plan that is consistent with this Agreement (as
amended in accordance with this Agreement, the “U.S. Commercialization Plan”),
the initial version of which MEI will prepare and provide to the JCC for review
and discussion (and subsequently present to the JSC for final approval),
[*CONFIDENTIAL*] prior to the anticipated Regulatory Approval of Product in the
Field in the U.S. From time to time, but at least once every Calendar Year, the
JCC will update the U.S. Commercialization Plan and submit such updated plan to
the JSC for final

 

44



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

approval. Notwithstanding anything to the contrary herein, if the terms of the
U.S. Commercialization Plan contradict, or create actual or potential
inconsistencies with, the terms of this Agreement, then the terms of this
Agreement shall govern and the Parties shall perform relevant activities in
accordance with this Agreement and not the U.S. Commercialization Plan to the
extent of such conflict. The U.S. Commercialization Plan will be associated with
the U.S. Commercialization Budget.

(b) U.S. - Commercialization Budget. The U.S. Commercialization Budget
associated with a U.S. Commercialization Plan shall set forth the budgeted
amounts for costs with respect to activities allocated to the Parties under such
U.S. Commercialization Plan, and shall include for both Parties a budget for
applicable Commercial FTE Costs and Out-of-Pocket Costs, broken down by Calendar
Quarter for the then-current Calendar Year. The Commercialization Budget shall
also include a breakout of costs by functional area or category as determined by
the JCC.

(c) U.S. - Commercialization Costs. Subject to Section 4.4(b)(i) (Net Profit or
Loss), U.S. Commercialization Costs incurred after the Effective Date by a Party
shall be borne [*CONFIDENTIAL*].

(d) U.S. - Commercial Diligence. The Parties, directly and/or with or through
Affiliates or Sublicensees (or Direct Licensees with respect to MEI), shall use
Commercially Reasonable Efforts to Commercialize, and optimize the commercial
potential for, the Products that received Regulatory Approval in the Field in
the U.S., and shall use Commercially Reasonable Efforts to execute and to
perform, or cause to be performed, the activities assigned to it under the U.S.
Commercialization Plan.

4.3 Co-Promotion Agreement. Following submission of the first MAA for a Product
in the U.S. or at such earlier time as either Party may request, the Parties
will negotiate in good faith and enter into an agreement governing the Parties’
conduct of activities for co-promoting Products in the Field in the U.S. (the
“Co-Promotion Agreement”). The Co-Promotion Agreement will be consistent with
the terms of Schedule 4.3 (provided that primary responsibilities of each Party
described in Schedule 4.3 may be reviewed and discussed under the JCC and may be
revised, amended, added or deleted from time to time and then presented to the
JSC for final approval), the U.S. Commercialization Plan most recently approved
by the JSC, other terms agreed by the Parties, and other customary terms for
such an agreement.

4.4 US – Financial Terms.

(a) U.S. - Milestone Payments. Within [*CONFIDENTIAL*] after a Party becomes
aware that the milestone event below by or on behalf of MEI, KKC or any of their
respective Affiliates or Sublicensees (or Direct Licensees with respect to MEI),
has been first achieved, it shall notify the other Party thereof in writing.
After receipt of such notice, MEI shall submit an invoice to KKC with respect to
the corresponding milestone payment, and within [*CONFIDENTIAL*] after the
receipt of such invoice, KKC shall pay to MEI the applicable non-refundable,
non-creditable milestone payment corresponding to such milestone event as shown
below.

 

45



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Milestone Events

   Milestone Payments (in
U.S. Dollars)

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

(b) U.S. – Net Profit or Loss.

(i) Net Profit or Loss. Each Party shall bear (and be entitled to)
[*CONFIDENTIAL*]. The JCC shall establish procedures for quarterly reporting of
actual results and review and discussion of potential discrepancies, quarterly
reconciliation, reasonable forecasting, and other finance and accounting
matters, to the extent not set forth in the Financial Exhibit (the “Profit
Reconciliation Procedures,” and together with the Development Reconciliation
Procedures, the “Reconciliation Procedures”). Such procedures shall be designed
to provide each Party with the ability to comply with its financial reporting
requirements and should be consistent with the reporting and reconciliation
process described in Section 4.4(b)(ii) (Quarterly Reconciliation and Payments).

(ii) Quarterly Reconciliation and Payments. Except to the extent otherwise
agreed by the JCC, the Profit Reconciliation Procedures shall provide that
within [*CONFIDENTIAL*] after the end of each Calendar Quarter, each Party shall
submit to the JCC and JFC a report, in such reasonable detail and format as is
established by the JFC, of all Gross Sales, Net Sales and U.S. Commercialization
Costs and other amounts necessary to calculate Net Profit or Loss. Following
receipt of such report, each Party shall reasonably cooperate to provide
additional information as necessary to permit calculation and reconciliation of
Net Profit or Loss for the applicable Calendar Quarter, and to confirm that, to
the extent applicable, the U.S. Commercialization Costs are in conformance with
the applicable U.S. Commercialization Budget. The Profit Reconciliation
Procedures shall provide for the JCC to develop a written report setting forth
in reasonable detail the calculation of Net Profit or Loss for the applicable
month, amounts owed by one Party to the other as necessary to accomplish the
sharing of Net Profit or Loss for the applicable month in accordance with
Section 4.4(b)(i) (Net Profit or Loss), and to prepare such report promptly
following delivery of the reports from the Parties as described above in this
Section 4.4(b)(ii) (Quarterly Reconciliation and Payments) and in a reasonable
time (to be defined in the Profit Reconciliation Procedures) in advance of
applicable payments to accomplish the sharing of Net Profit or Loss for the
applicable month. Payments to reconcile Net Profit or Loss such that the
relevant reconciliation amounts shall be paid within [*CONFIDENTIAL*] after the
end of each Calendar Quarter.

 

46



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(iii) Net Profit or Loss Term. Net Profit or Loss shall be allocated and shared
under this Section 4.4(b) (U.S. – Net Profit or Loss) on a Product-by-Product
basis from the Effective Date until the Expiration Date for such Product in the
U.S.

ARTICLE 5

JAPAN SPECIFIC TERMS

5.1 JP – Development. Subject to the terms and conditions of this Agreement, KKC
shall be responsible for the Development of the Compound and Products in the
Field in Japan, including conduct of preclinical studies and Clinical Trials
that are required by Regulatory Authority in Japan to support Regulatory
Approval of the Compound and Products in the Field in Japan.

(a) JP - Development Plan. KKC shall conduct all Development of the Compound and
Products in the Field in Japan in accordance with a comprehensive development
plan (as amended in accordance with this Agreement, the “JP Development Plan”),
including the timelines set forth therein, the current version of which is
attached to this Agreement as Schedule 5.1(a). The JP Development Plan shall be
focused on efficiently obtaining Regulatory Approval for the Product in the
Field in Japan, while taking into consideration actual and potential
Development, Regulatory Approval or commercial impacts on the Product outside of
Japan and/or the Field. During the Term, KKC will review the JP Development Plan
from time to time, not less than [*CONFIDENTIAL*], and amend such JP Development
Plan on an ongoing basis as necessary. Any such amendment to the JP Development
Plan will be reviewed and discussed by the JDC, and presented to the JSC for
final approval; provided, that, (i) under no circumstances shall KKC conduct any
Development activities as part of a JP Development Plan that would reasonably be
expected to have a material adverse safety effect on the Development or
Commercialization of the Compound in the U.S. and (ii) if the terms of the JP
Development Plan contradict, or create actual or potential inconsistencies with,
the terms of this Agreement, then the terms of this Agreement shall govern and
KKC shall perform relevant activities in accordance with this Agreement and not
the JP Development Plan. The then-current JP Development Plan will at all times
contain at least that level of detail and cover at least the same matters (to
the extent applicable) as the prior iteration of the JP Development Plan.

(b) JP - Development Diligence. KKC, directly and/or with or through Affiliates
or Sublicensees, shall use Commercially Reasonable Efforts to Develop, and to
obtain Regulatory Approval for the Compound and Product in the Field in Japan in
accordance with the JP Development Plan for the Indications of [*CONFIDENTIAL*].
The Parties acknowledge and agree that KKC’s failure to undertake any
Development activities for a period [*CONFIDENTIAL*] shall be deemed to be a
material breach (which, for clarity, shall be subject to the terms of
Section 11.2(b) including the cure period thereunder) of this Agreement to the
extent that there are no unexpected material delays in U.S. Global Studies
conducted by MEI that affect KKC’s Development in Japan.

(c) JP - Development Costs. Subject to the terms and conditions of this
Agreement, KKC shall be solely responsible for the cost for the Development of
Compounds and Products in the Field in Japan, including all of the costs in
connection with seeking Regulatory

 

47



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Approval of the Product in Japan and as otherwise set forth in Section 7.3(b)
(JP and RoW - Supply) of this Agreement. For clarity, in the case of KKC joining
[*CONFIDENTIAL*] or its designees, KKC shall [*CONFIDENTIAL*]. In such case, MEI
shall invoice KKC from time-to-time in connection with JP Development Costs
incurred in connection with the foregoing, and KKC shall pay such invoices
within [*CONFIDENTIAL*] of receipt of an invoice thereof.

(d) JP - Regulatory Responsibilities. KKC shall be responsible for all
regulatory activities necessary to obtain and maintain Regulatory Approval of
Products in the Field in Japan as the Marketing Authorization Holder. KKC shall
keep MEI informed of regulatory developments related to the Compound and
Products in the Field in Japan both via the JDC and KKC’s reports pursuant to
Section 7.1(b). (Development Reports).

(e) JP - Regulatory Materials. KKC shall prepare and submit all Regulatory
Materials for Products in the Field in Japan and shall own all Regulatory
Materials and Regulatory Approvals for Products in the Field in Japan. KKC shall
timely notify MEI of all material submissions, filings with any Regulatory
Authority and all material notices, correspondences, communications, or other
filings received from any Regulatory Authority that are related to any Product
in Japan. Moreover, with respect to submission of (i) Marketing Authorization
Application in Japan, KKC will provide MEI with drafts of such filing and a
reasonable English summary of such filing (which summary will include key
information) not less than [*CONFIDENTIAL*] prior to submission so that MEI may
review and comment, and (ii) other Regulatory Materials to any Regulatory
Authority in Japan, KKC will provide MEI with drafts of such submissions and
reasonable English summaries of such submissions (which summaries will include
key information) not [*CONFIDENTIAL*] (except in exigent circumstances) prior to
document finalization so that MEI may review and comment on them; provided, that
any failure by MEI to provide comments within the applicable review period shall
not delay KKC’s submission date. KKC shall consider all comments of MEI in good
faith, taking into account the best interests of the Development and/or
Commercialization of the Product. For clarity, such English summaries to be
provided prior to document submission or finalization, as applicable, shall
include [*CONFIDENTIAL*]. KKC shall also provide to MEI copies of the final
submitted version of each Regulatory Material and each granted Regulatory
Approval in Japan and an English translation of such Regulatory Approval. In
addition, upon reasonable request by MEI, KKC shall also provide MEI with any
Regulatory Material(s) not previously provided under this Section 5.1(e) (JP -
Regulatory Materials). Upon request by KKC, MEI shall, subject to the reasonable
availability of MEI’s relevant personnel, assist KKC in seeking and obtaining
Regulatory Approvals with respect to Product in Japan, including through:
[*CONFIDENTIAL*], and shall, subject to the reasonable availability of MEI’s
relevant personnel, use Commercially Reasonable Efforts to provide additional
support requested by KKC thereafter, at a rate of [*CONFIDENTIAL*] per hour in
excess of [*CONFIDENTIAL*].

(f) JP - Regulatory Inspections. If a Regulatory Authority in Japan desires to
conduct an inspection or audit of MEI’s facilities or facilities under contract
with MEI with regard to Manufacturing of the Compound or Product, MEI shall
cooperate with such Regulatory Authority during such inspection or audit and
shall [*CONFIDENTIAL*]. As reasonably requested by KKC in a timely manner MEI
shall allow representative(s), details of which shall be discussed under the JP
and RoW Quality Agreement, from KKC to attend any inspection or audit required
by Regulatory Authority (as and to the extent permitted by such Regulatory
Authority

 

48



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

and any applicable CMOs) as a silent observer. KKC shall reimburse MEI for any
costs MEI incurs under this Section 5.1(f) (JP - Regulatory Inspections)
promptly following receipt of an invoice for any such costs. Notwithstanding
anything to the contrary herein, and without limiting Section 13.5 (Special
Indirect and Other Losses), MEI’s liability toward KKC caused by such a CMO’s
failure to perform its obligation under this Section 5.1(f) (JP - Regulatory
Inspections) [*CONFIDENTIAL*] (shall be limited to [*CONFIDENTIAL*]. For the
avoidance of any doubt, this limitation of liability in the previous sentence
shall not affect MEI’s liability toward KKC under any other Sections of this
Agreement.

(g) JP - Pricing Approval Documentation. Upon MEI’s reasonable request, from
time-to-time, KKC shall provide to MEI KKC’s, its Affiliates’, and its
Sublicensees’ materials, including correspondence and submissions, related to
negotiating for, obtaining, and maintaining Pricing Approval in Japan and shall
discuss the same with MEI upon MEI’s request.

5.2 JP - Commercialization. Subject to the terms and conditions of this
Agreement, KKC shall be responsible for all aspects of the Commercialization of
the Products in the Field in Japan, including, solely with respect to the
Products in the Field in Japan: (a) developing and executing a commercial launch
and pre-launch plan; (b) negotiating with applicable Government Authorities in
Japan regarding the price and reimbursement status of the Products and obtaining
and maintaining the NHI Price Approvals; (c) marketing, medical affairs, and
promotion; (d) booking sales and distribution and performance of related
services; (e) handling all aspects of order processing, invoicing and
collection, inventory and receivables; (f) providing customer support, including
handling medical queries, and performing other related functions; and
(g) conforming its practices and procedures to Applicable Law relating to the
marketing, detailing and promotion of Products in the Field in Japan. As between
the Parties, KKC shall be solely responsible for the costs and expenses of
Commercialization of the Products in the Field in Japan.

(a) JP - Commercialization Plan. KKC shall conduct all Commercialization of
Products in the Field in Japan in accordance with a comprehensive
commercialization plan that is consistent with this Agreement (as amended in
accordance with this Agreement, the “JP Commercialization Plan”), the initial
version of which KKC will prepare and provide to the JCC for review and
discussion, and subsequent presentation to the JSC for review, no later than
[*CONFIDENTIAL*] after initial submission of the Marketing Authorization
Application of Product in the Field in Japan, and such plan will include a
pricing strategy for the Product; provided, however, that KKC shall have
ultimate decision-making authority and control over the content of the JP
Commercialization Plan, subject to KKC under no circumstances conducting any
Commercialization activities that would reasonably be expected to have a
material adverse effect on the Commercialization of the Product in the U.S. From
time to time, but at least [*CONFIDENTIAL*], KKC will update the JP
Commercialization Plan and submit such updated plan to the JCC for review and
discussion, and subsequent presentation to the JSC for review and discussion;
provided, that, (i) the JP Commercialization Plan shall be consistent with, and
not adversely affect, with respect to the Product, global brand positioning,
global trademarks, or the U.S. Commercialization Plan, and (ii) if the terms of
the JP Commercialization Plan contradict, or create actual or potential
inconsistencies with, the terms of this Agreement, then the terms of this
Agreement shall govern and KKC shall perform relevant activities in accordance
with this Agreement and not the JP Commercialization Plan.

 

49



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(b) JP - Commercial Diligence. KKC, directly and/or with or through Affiliates
or, subject to Section 3.3 (Sublicense Rights), Sublicensees, shall use
Commercially Reasonable Efforts to Commercialize, and optimize the commercial
potential for, the Products that received Regulatory Approval in the Field in
Japan. Without limiting the foregoing, in connection with the Commercialization
of Products in the Field in Japan:

(i) KKC shall promote Products in a professional, diligent and honest manner in
accordance with Applicable Law and industry standards;

(ii) KKC shall not (A) sell any Product as part of a bundle with any other
products, (B) utilize deceptive, misleading or unethical business practices or
(C) take any action or inaction that would reasonably be likely to prejudice the
value of any Product;

(iii) KKC shall seek a daily NHI Price equal to or greater than
[*CONFIDENTIAL*]; and

(iv) KKC shall undertake a First Commercial Sale within [*CONFIDENTIAL*] of the
NHI Price listing for a Product in Japan.

(c) JP - Creation of Promotional Materials. KKC will create and develop
materials for marketing, advertising and promoting the Products in the Field in
Japan (“JP Promotional Materials”) in accordance with the Regulatory Approvals
and Applicable Laws and at KKC’s sole cost and expense. To the extent KKC
includes any MEI corporate trademarks in the JP Promotional Materials for Japan,
KKC shall comply with MEI’s then current guidelines for trademark usage. KKC
will review all JP Promotional Materials and programs in connection with the
Commercialization of Products prior to use thereof to ensure that all are in
accordance with the JP Commercialization Plan, the Regulatory Approvals and
Applicable Laws. KKC shall provide MEI with copies of final versions of material
JP Promotional Materials through the JCC which (i) are prepared in connection
with the First Commercial Sale of the Product and that KKC is intending to use
in connection with Commercialization the Products, or (ii) introduce any change
to the key message(s) contained in such JP Promotional Materials.

5.3 JP – Financial Terms.

(a) JP - Upfront Payment. The Parties acknowledge and agree that KKC has
satisfied its requirement under the JP Agreement to pay to MEI a one-time,
non-refundable and non-creditable upfront payment of ten million Dollars
($10,000,000).

(b) JP - Milestone Payments. Within [*CONFIDENTIAL*] after the first achievement
of each milestone event below by or on behalf of KKC or any of its Affiliates or
Sublicensees, KKC shall notify MEI of the achievement of such milestone event.
After receipt of such notice, MEI shall submit an invoice to KKC with respect to
the corresponding milestone payment, and within [*CONFIDENTIAL*] after receipt
of such invoice, KKC shall pay to MEI the applicable non-refundable,
non-creditable milestone payment corresponding to such milestone event as shown
below.

 

50



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Milestone Events

   Milestone Payments (in
U.S. Dollars)

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*].

 

*

[*CONFIDENTIAL*].

 

**

[*CONFIDENTIAL*].

 

***

[*CONFIDENTIAL*].

(c) JP - Commercial Milestones.

(i) Within [*CONFIDENTIAL*] after the annual Net Sales in Japan for a Calendar
Year reach any threshold indicated in the milestone events listed below, KKC
shall notify MEI of the achievement of such milestone event and pay to MEI the
corresponding non-refundable, non-creditable milestone payment set forth below.

 

Annual Net Sales Milestone Events

   Milestone Payments

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

(ii) For purposes of determining whether a Net Sales milestone event has been
achieved, Net Sales of all Products in Japan shall be aggregated. For clarity,
the annual Net Sales milestone payments set forth in this Section 5.3(c) (JP -
Commercial Milestones) shall be payable only once for all Products with respect
to Japan, upon the first achievement of the applicable milestone event.

(iii) If a Milestone Event in this Section 5.3(c) (JP - Commercial Milestones)
is achieved and payment with respect to any previous milestone event has not
been made, then such previous milestone event shall be deemed achieved, MEI
shall invoice KKC for such unpaid previous milestone event(s) and KKC shall pay
MEI such unpaid previous milestone payment(s) within [*CONFIDENTIAL*] of receipt
of such invoice.

(d) JP - Royalty Payments.

 

51



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(i) JP – Royalty Rates. KKC shall pay to MEI non-refundable, non-creditable
royalties on aggregate annual Net Sales of all Products in Japan in each
Calendar Year (“JP Aggregate Annual Net Sales”) at the applicable rate(s) set
forth below, with such royalties to be calculated by multiplying the applicable
incremental amount of JP Aggregate Annual Net Sales in such Calendar Year by the
corresponding royalty rate set forth in the table below:

 

JP Aggregate Annual Calendar Year

Net Sales of the Products

   Royalty
Rates

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

(ii) JP - Royalty Term. Royalties under this Section 5.3(d) (JP - Royalty
Payments) shall be payable on a [*CONFIDENTIAL*] from the First Commercial Sale
of such Product in Japan until the Expiration Date for such Product in Japan
(the “JP Royalty Term” for such Product).

(iii) JP - Royalty Reports and Payment. KKC shall calculate all Royalty Payments
payable to MEI pursuant to this Section 5.3(d) (JP - Royalty Payments) with
respect to Net Sales at the end of each Calendar Quarter, which amounts shall be
converted to Dollars at such time in accordance with Section 8.3 (Currency
Conversion). KKC shall pay to MEI the royalty payment due for Net Sales during a
given Calendar Quarter within [*CONFIDENTIAL*] after the end of such Calendar
Quarter. Each royalty payment due shall be accompanied by (A) a statement of the
amount of Gross Sales of each Product during the applicable Calendar Quarter
(including such amounts expressed in local currency and as converted to
Dollars), (B) an itemized calculation of Net Sales showing deductions from Gross
Sales provided for in the definition of “Net Sales” during such Calendar
Quarter, and (C) a statement of the prices and the number of units of Products
sold. KKC shall be responsible for the proper accounting of Net Sales by or on
behalf of its Affiliates and Sublicensees.

(e) JP - Royalty Adjustments. Except as otherwise set forth in this Agreement,
royalties due hereunder with respect to Japan are subject to adjustment as set
forth below (such adjustments to be prorated for the Calendar Quarter in which
the adjustment becomes applicable), provided, however, that the royalties
payable under Section 5.3(d)(i) (JP - Royalty Payments) shall not be reduced by
more than [*CONFIDENTIAL*] of the amounts set forth in Section 5.3(d)(i) (JP -
Royalty Payments) by any or all reasons of the adjustments set forth below.

(i) JP - Royalty Adjustment for Third Party License Payments. If a license to
any Third Party Patent is entered under Section 9.5 (Third Party Intellectual
Property Rights), then the amount of royalties payable under Section 5.3(d)(i)
(JP - Royalty Payments) with respect to Japan shall be adjusted in accordance
with Section 9.5 (Third Party Intellectual Property Rights).

(ii) JP - Royalty Adjustment for Generic Competition. If a Generic Product
receives Regulatory Approval and is sold in Japan, then for so long as such
Generic Product is being sold in Japan the royalties payable to MEI on the sales
of such Product shall be reduced by [*CONFIDENTIAL*].

 

52



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(iii) JP - Royalty Adjustment for Pricing. If the JP Royalty Term is continuing
with respect to a given Product on or after the date that is [*CONFIDENTIAL*]
after the date that the NHI Price is first listed for such Product in Japan,
then the royalties payable to MEI on the sales of such Product shall be reduced
by [*CONFIDENTIAL*].

(f) JP - Financial Adjustments. In case it appears likely that the
[*CONFIDENTIAL*], the Parties shall discuss and negotiate in good faith
regarding potential adjustments to [*CONFIDENTIAL*]; provided, that, in no event
shall any such newly negotiated financial terms be less favorable to MEI in
their totality and in no event shall either Party be obligated to agree to any
such adjustments.

ARTICLE 6

RoW SPECIFIC TERMS

6.1 RoW – Development. Subject to the terms and conditions of this Agreement,
KKC shall be responsible for the Development of the Compound and Products in the
Field in the RoW, including conduct of preclinical studies and Clinical Trials
that are required by Regulatory Authority in the RoW to support Regulatory
Approval of the Compound and Products in the Field in the RoW.

(a) RoW - Development Plan. KKC shall conduct all Development of the Compound
and Products in the Field in the RoW in accordance with a comprehensive
development plan (as amended in accordance with this Agreement, the “RoW
Development Plan”), including the timelines set forth therein, the initial
version of which shall be generated by KKC and delivered to the JDC no later
than [*CONFIDENTIAL*] after the Effective Date for review and discussion, and
subsequently presented to the JSC for final approval. The RoW Development Plan
shall be focused on efficiently obtaining Regulatory Approval for the Product in
the Field in the RoW, while taking into consideration actual and potential
Development, Regulatory Approval or commercial impacts on the Product outside of
the RoW and/or the Field. During the Term, KKC will review the RoW Development
Plan from time to time, not less than [*CONFIDENTIAL*], and amend such RoW
Development Plan on an ongoing basis as necessary. Any such amendment to the RoW
Development Plan will be reviewed and discussed by the JDC, and presented to the
JSC for final approval; provided, that, (i) under no circumstances shall KKC
conduct any Development activities as part of a RoW Development Plan that would
reasonably be expected to have a material adverse safety effect on the
Development or Commercialization of the Compound in the U.S. and (ii) if the
terms of the RoW Development Plan contradict, or create actual or potential
inconsistencies with, the terms of this Agreement, then the terms of this
Agreement shall govern and KKC shall perform relevant activities in accordance
with this Agreement and not the RoW Development Plan. The then-current RoW
Development Plan will at all times contain at least that level of detail and
cover at least the same matters (to the extent applicable) as the prior
iteration of the RoW Development Plan.

(b) RoW - Development Diligence. KKC, directly and/or with or through Affiliates
or Sublicensees, shall use Commercially Reasonable Efforts to Develop, and to
obtain Regulatory Approval for the Compound and Product in the Field in
[*CONFIDENTIAL*] in accordance with the then-current RoW Development

 

53



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Plan for the Indications of [*CONFIDENTIAL*] shall be deemed to be a material
breach (which, for clarity, shall be subject to the terms of Section 11.2(b)
including the cure period thereunder) of this Agreement to the extent that there
are no unexpected material delays in U.S. Global Studies conducted by MEI that
affect KKC’s Development in [*CONFIDENTIAL*], as applicable.

(c) RoW - Development Costs. KKC shall be solely responsible for the cost for
the Development of Compounds and Products in the Field in the RoW, including all
of the costs in connection with seeking Regulatory Approval of the Product in
the RoW and as otherwise set forth in Section 7.3(b) (JP and RoW – Supply) of
this Agreement. For clarity, in the case of KKC joining [*CONFIDENTIAL*].

(d) RoW - Regulatory Responsibilities. KKC shall be responsible for all
regulatory activities necessary to obtain and maintain Regulatory Approval of
Products in the Field in the RoW as the Marketing Authorization Holder; provided
that [*CONFIDENTIAL*] and the Parties will cooperate to facilitate such
activities. For clarity, Regulatory Materials relating to [*CONFIDENTIAL*]. KKC
shall keep MEI informed of regulatory developments related to the Compound and
Products in the Field in the RoW both via the JDC and KKC’s reports pursuant to
Section 7.1(b) (Development Reports).

(e) RoW - Regulatory Materials. KKC shall prepare and submit all Regulatory
Materials for Products in the Field in the countries within the RoW where KKC
Develops or Commercializes and shall own all Regulatory Materials and Regulatory
Approvals for Products in the Field in the RoW, subject to Section 6.1(d) (RoW –
Regulatory Responsibilities). KKC shall timely notify MEI of all material
submissions, filings with any Regulatory Authority and all material notices,
correspondences, communications, or other filings received from any Regulatory
Authority that are related to any Product in such countries. Moreover, with
respect to submission of (i) Marketing Authorization Application, KKC will
provide MEI with drafts of such filing and a reasonable English summary of such
filing (which summary will include key information) not less [*CONFIDENTIAL*]
prior to submission so that MEI may review and comment, and (ii) other
Regulatory Materials to any Regulatory Authority, KKC will provide MEI with
drafts of such submissions and reasonable English summaries of such submissions
(which summaries will include key information) not [*CONFIDENTIAL*] (except in
exigent circumstances) prior to document finalization so that MEI may review and
comment on

 

54



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

them; provided, that (1) any failure by MEI to provide comments within the
applicable review period shall not delay KKC’s submission date; and (2) any
obligation by KKC to provide drafts of submissions to MEI pursuant to (i) and
(ii) above shall apply to [*CONFIDENTIAL*], and KKC’s obligation pursuant to
(i) and (ii) above with respect to [*CONFIDENTIAL*] shall be subject to prior
discussion and mutual agreement under the JDC regarding the applicable countries
for which KKC will provide MEI with such submissions. KKC shall consider all
comments of MEI in good faith, taking into account the best interests of the
Development and/or Commercialization of the Product. For clarity, such English
summaries to be provided prior to document submission or finalization, as
applicable, [*CONFIDENTIAL*]. Upon reasonable request by MEI, KKC shall also
provide to MEI copies of the final submitted version of each Regulatory Material
and each granted Regulatory Approval in the RoW and an English translation of
such Regulatory Approval; provided that countries to provide such copies of
Regulatory Materials and granted Regulatory Approvals [*CONFIDENTIAL*]. In
addition, upon reasonable request by MEI, KKC shall also provide MEI with any
Regulatory Material(s) not previously provided under this Section 6.1(e) (RoW -
Regulatory Materials). Upon request by KKC, MEI shall, subject to the reasonable
availability of MEI’s relevant personnel, assist KKC in seeking and obtaining
Regulatory Approvals with respect to Product in the RoW, including through:
[*CONFIDENTIAL*]. MEI will provide such support to assist KKC with respect to
regulatory matters under this Section 6.1(e) (RoW – Regulatory Materials) or
under Section 5.1(e) (JP - Regulatory Materials) at no cost for the
[*CONFIDENTIAL*], and shall, subject to the reasonable availability of MEI’s
relevant personnel, use Commercially Reasonable Efforts to provide additional
support requested by KKC thereafter, at a rate of [*CONFIDENTIAL*] per hour in
excess of such limit thereafter, payable by KKC to MEI.

(f) RoW - Regulatory Inspections. If a Regulatory Authority in RoW desires to
conduct an inspection or audit of MEI’s facilities or facilities under contract
with MEI with regard to Manufacturing of the Compound or Product, MEI shall
cooperate with such Regulatory Authority during such inspection or audit and
shall [*CONFIDENTIAL*] details of which shall be discussed under the JP and RoW
Quality Agreement. KKC shall

 

55



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

reimburse MEI for any costs MEI incurs under this Section 6.1(f) (RoW -
Regulatory Inspections) promptly following receipt of an invoice for any such
costs. Notwithstanding anything to the contrary herein, and without limiting
Section 13.5 (Special Indirect and Other Losses), MEI’s liability toward KKC
caused by such a CMO’s failure to perform its obligation under this
Section 6.1(f) (RoW - Regulatory Inspections) [*CONFIDENTIAL*]. For the
avoidance of any doubt, this limitation of liability in the previous sentence
shall not affect MEI’s liability toward KKC under any other Sections of this
Agreement.

(g) RoW - Pricing Approval Information. KKC shall provide to MEI, KKC’s, its
Affiliates’ and its Sublicensees’ pricing strategies related to Pricing
Approvals of RoW through the JCC, provided that upon MEI’s reasonable request,
from time-to-time, KKC will [*CONFIDENTIAL*], and shall discuss the same with
MEI.

6.2 RoW – Commercialization. Subject to the terms and conditions of this
Agreement, KKC shall be responsible for all aspects of the Commercialization of
the Products in the Field in the RoW, including, solely with respect to the
Products in the Field in the RoW: (a) developing and executing a commercial
launch and pre-launch plan, (b) negotiating with applicable Government
Authorities in the RoW regarding the price and reimbursement status of the
Products and obtaining and maintaining the Pricing Approvals; (c) marketing,
medical affairs, and promotion; (d) booking sales and distribution and
performance of related services; (e) handling all aspects of order processing,
invoicing and collection, inventory and receivables; (f) providing customer
support, including handling medical queries, and performing other related
functions; and (g) conforming its practices and procedures to Applicable Law
relating to the marketing, detailing and promotion of Products in the Field in
the RoW. As between the Parties, KKC shall be solely responsible for the costs
and expenses of Commercialization of the Products in the Field in the RoW.

(a) RoW - Commercialization Plan. KKC shall conduct all Commercialization of
Products in the Field in the RoW in accordance with a comprehensive
commercialization plan that is consistent with this Agreement (as amended in
accordance with this Agreement, the “RoW Commercialization Plan”), the initial
version of which KKC will prepare and provide to the JCC for review and
discussion, and subsequent presentation to the JSC for review, no later than
[*CONFIDENTIAL*] after initial submission of the Marketing Authorization
Application of Product in the Field in a first country in RoW, and such plan
will include a pricing strategy for the Product; provided, however, that KKC
shall have ultimate decision-making authority and control over the content of
the RoW Commercialization Plan, subject to KKC under no circumstances conducting
any Commercialization activities that would reasonably be expected to have a
material adverse effect on the Commercialization of the Product in the U.S. From
time to time, but at least once every [*CONFIDENTIAL*], KKC will update the RoW
Commercialization Plan and submit such updated plan to the JCC for review and
discussion, and subsequent presentation to the JSC for review and discussion;
provided, that, (i)

 

56



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

the RoW Commercialization Plan shall be consistent with, and not adversely
affect, with respect to the Product, global brand positioning, global
trademarks, or the U.S. Commercialization Plan, and (ii) if the terms of the RoW
Commercialization Plan contradict, or create actual or potential inconsistencies
with, the terms of this Agreement, then the terms of this Agreement shall govern
and KKC shall perform relevant activities in accordance with this Agreement and
not the RoW Commercialization Plan

(b) RoW - Commercial Diligence. KKC, directly and/or with or through Affiliates
or, subject to Section 3.3 (Sublicense Rights), Sublicensees, shall use
Commercially Reasonable Efforts to Commercialize, and optimize the commercial
potential for, the Products that received Regulatory Approval in the Field in
the RoW in accordance with the RoW Commercialization Plan. Without limiting the
foregoing, in connection with the Commercialization of Products in the Field in
a country(ies) within the RoW:

(i) KKC shall promote Products in a professional, diligent and honest manner in
accordance with Applicable Law and industry standards;

(ii) KKC shall not (A) sell any Product as part of a bundle with any other
products, (B) utilize deceptive, misleading or unethical business practices or
(C) take any action or inaction that would reasonably be likely to prejudice the
value of any Product; and

(iii) KKC shall use Commercially Reasonable Effort to undertake a First
Commercial Sale of a given Product in a country within [*CONFIDENTIAL*] of
receipt of the first grant of any necessary Pricing Approvals for such Product
in the applicable country, provided that in case of any delay in First
Commercial Sale of such country, KKC shall promptly inform JCC on the reasons of
such delay.

(c) RoW - Creation of Promotional Materials. KKC will create and develop
materials for marketing, advertising and promoting the Products in the Field in
the RoW (“RoW Promotional Materials”) in accordance with the Regulatory
Approvals and Applicable Laws and at KKC’s sole cost and expense. To the extent
KKC includes any MEI corporate trademarks in the RoW Promotional Materials for
the RoW, KKC shall comply with MEI’s then current guidelines for trademark
usage. KKC will review all RoW Promotional Materials and programs in connection
with the Commercialization of Products prior to use thereof to ensure that all
are in accordance with the RoW Commercialization Plan, the Regulatory Approvals
and Applicable Laws. Upon MEI’s reasonable request, KKC shall provide MEI with
copies of final versions of material RoW Promotional Materials through the JCC
which (i) are prepared in connection with the First Commercial Sale of the
Product and that KKC is intending to use in connection with Commercialization
the Products, or (ii) introduce any change to the key message(s) contained in
such RoW Promotional Materials.

6.3 RoW - Financial Terms.

(a) RoW - Milestone Payments. Within [*CONFIDENTIAL*] after the first
achievement of each milestone event below by or on behalf of KKC or any of its
Affiliates or Sublicensees, KKC shall notify MEI of the achievement of such
milestone event. After receipt of such notice, MEI shall submit an invoice to
KKC with respect to the corresponding milestone

 

57



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

payment, and within [*CONFIDENTIAL*] after receipt of such invoice, KKC shall
pay to MEI the applicable non-refundable, non-creditable milestone payment
corresponding to such milestone event as shown below.

 

Milestone Events

  

Milestone Payments (in

U.S. Dollars)

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*]

(b) RoW - Commercial Milestones.

Within [*CONFIDENTIAL*] after the annual Net Sales in the RoW for a Calendar
Year reach any threshold indicated in the milestone events listed below, KKC
shall notify MEI of the achievement of such milestone event and pay to MEI the
corresponding non-refundable, non-creditable milestone payment set forth below.

 

Annual Net Sales Milestone Events

  

Milestone Payments

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

(i) For purposes of determining whether a Net Sales milestone event has been
achieved, Net Sales of all Products in the RoW shall be aggregated. For clarity,
the annual Net Sales milestone payments set forth in this Section 6.3(b) (RoW -
Commercial Milestones) shall be payable only once for all Products in the RoW,
upon the first achievement of the applicable milestone event.

(ii) If a Milestone Event in this Section 6.3(b) (RoW - Commercial Milestones)
is achieved and payment with respect to any previous milestone event has not
been made, then such previous milestone event shall be deemed achieved, MEI
shall invoice KKC for

 

58



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

such unpaid previous milestone event(s) and KKC shall pay MEI such unpaid
previous milestone payment(s) within [*CONFIDENTIAL*] of receipt of such
invoice.

(c) RoW - Royalty Payments.

(i) RoW – Royalty Rates. KKC shall pay to MEI non-refundable, non-creditable
royalties on aggregate annual Net Sales of all Products in the RoW in each
Calendar Year (“RoW Aggregate Annual Net Sales”) at the applicable rate(s) set
forth below, with such royalties to be calculated by multiplying the applicable
incremental amount of RoW Aggregate Annual Net Sales in such Calendar Year by
the corresponding royalty rate set forth in the table below:

 

RoW Aggregate Annual Calendar Year

Net Sales of the Products

   Royalty Rates

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

   [*CONFIDENTIAL*]

(ii) RoW - Royalty Term. Royalties under this Section 6.3(c) (RoW - Royalty
Payments) shall be payable on a Product-by-Product and country-by-country basis
from the First Commercial Sale of such Product in a given country in the RoW
until the Expiration Date for such Product in such country.

(iii) RoW - Royalty Reports and Payment. KKC shall calculate all Royalty
Payments payable to MEI pursuant to this Section 6.3(c) (RoW - Royalty Payments)
with respect to Net Sales at the end of each Calendar Quarter, which amounts
shall be converted to Dollars at such time in accordance with Section 8.3
(Currency Conversion). KKC shall pay to MEI the royalty payment due for Net
Sales during a given Calendar Quarter within [*CONFIDENTIAL*]. Each royalty
payment due shall be accompanied by (A) a statement of the amount of Gross Sales
of each Product during the applicable Calendar Quarter (including such amounts
expressed in local currency and as converted to Dollars), (B) an itemized
calculation of Net Sales showing deductions from Gross Sales provided for in the
definition of “Net Sales” during such Calendar Quarter, and (C) a statement of
the prices and the number of units of Products sold. KKC shall be responsible
for the proper accounting of Net Sales by or on behalf of its Affiliates and
Sublicensees.

(d) RoW - Royalty Adjustments. Except as otherwise set forth in this Agreement,
royalties due hereunder with respect to RoW are subject to adjustment as set
forth below (such adjustments to be prorated for the Calendar Quarter in which
the adjustment becomes applicable), provided, however, that the royalties
payable under Section 6.3(c)(i) (RoW - Royalty Rates) shall not be reduced by
more than [*CONFIDENTIAL*] of the amounts set forth in Section 6.3(c)(i) (RoW -
Royalty Rates) by any or all reasons of the adjustments set forth below.

(i) RoW - Royalty Adjustment for Third Party License Payments. If a license to
any Third Party Patent is entered under Section 9.5 (Third Party Intellectual
Property Rights), then the amount of royalties payable under Section 6.3(c)(i)
(RoW - Royalty Rates) with

 

59



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

respect to the RoW shall be adjusted in accordance with Section 9.5 (Third Party
Intellectual Property Rights).

(ii) RoW - Royalty Adjustment for Generic Competition. On a country-by-country
basis with respect to the RoW, if a Generic Product receives Regulatory Approval
and is sold in such country, then the royalties payable to MEI on the sales of
such Product shall be reduced by [*CONFIDENTIAL*] thereafter.

(iii) RoW - Sui Generis Royalty Adjustment. The Parties shall discuss in good
faith a possible reduction of the royalty rates set forth in Section 6.3(c)(i)
(RoW – Royalty Rates) for a country in the RoW if the Parties agree
[*CONFIDENTIAL*].

ARTICLE 7

GENERAL DEVELOPMENT, REGULATORY, SUPPLY AND COMMERCIAL

PROVISIONS

7.1 Development.

(a) Development Records. Each Party shall, and shall cause its Affiliates and
Sublicensees to, maintain, in good scientific manner, complete and accurate
books and records pertaining to Development of the Compound and Products
hereunder, in sufficient detail to verify compliance with its obligations under
this Agreement. Such books and records shall (i) be appropriate for patent and
regulatory purposes, (ii) be in compliance with Applicable Law, (iii) properly
reflect all work done and results achieved in the performance of Development
activities hereunder, (iv) record only such activities and not include or be
commingled with records of activities outside the scope of this Agreement, and
(v) be retained by each Party for at least [*CONFIDENTIAL*] after the expiration
or termination of this Agreement or for such longer period as may be required by
Applicable Law, and during such period, neither Party shall dispose of any such
books and records without the prior written consent of the other Party. Both
Parties shall have the right, during normal business hours and upon reasonable
notice, to inspect and copy all such books and records maintained pursuant to
this Section 7.1(a) (Development Records), provided that requesting Party shall
bear all the costs for such inspection.

(b) Development Reports. Without limiting Section 7.1(a) (Development Records),
at least [*CONFIDENTIAL*] prior to each meeting of the JDC each Party shall
provide the JDC with an update report of such Development activities it has
performed, or caused to be performed, since the preceding report, its
Development activities in process, and the future activities it expects to
initiate during the following [*CONFIDENTIAL*] period (each an “Update Report”).
In addition, within [*CONFIDENTIAL*] after the end of each Calendar Year, each
Party shall provide the JDC with a detailed written report summarizing all
Development activities it has undertaken in the preceding Calendar Year (each an
“Annual Report”). Each

 

60



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

such Update Report and Annual Report shall contain sufficient detail to enable
the JDC to assess each Party’s compliance with its obligations set forth in
Sections 4.1(a) (U.S. - Development Plan), 4.1(c) (U.S. - Development
Diligence), 5.1(a) (JP - Development Plan), 5.1(b) (JP - Development Diligence),
6.1(a) (RoW - Development Plan), and 6.1(b) (RoW - Development Diligence),
including: (i) each Party’s, or its Affiliates’ or Sublicensees’ activities with
respect to achieving Regulatory Approvals of Products in the Territory;
(ii) results of Clinical Trials and other Development activities not otherwise
provided under subsection (i) above; and (iii) the Regulatory Approvals that the
Parties or any of its Affiliates reasonably expect to make, seek or attempt to
obtain in the Territory.

7.2 Regulatory.

(a) Cooperation for Regulatory Activities. Upon a reasonable request from the
Party obligated to the regulatory activity in each Territory, the other Party
shall cooperate in good faith to obtain and maintain Regulatory Approval of
Products in the Field in the Territory; provided, that MEI’s obligations under
this Section 7.2(a) shall be subject to, and performed in accordance with,
Section 5.1(e) (JP – Regulatory Materials) and 6.1(e) (RoW – Regulatory
Materials).

(b) Inspections for Improper Activities. If any Regulatory Authority
(i) contacts a Party or any of its Affiliates or any Sublicensee with respect to
the alleged improper Development, Packaging, Manufacture or Commercialization of
any Product, (ii) conducts, or gives notice of its intent to conduct, an
inspection at such Party’s or its Affiliate’s or a Sublicensee’s (including the
facilities of any subcontractor(s) of any of the foregoing) facilities used in
the Development, Packaging or Manufacturing of Products, or (iii) takes, or
gives notice of its intent to take, any other regulatory action with respect to
any activity of such Party or its Affiliates or a Sublicensee that could
reasonably be expected to adversely affect any Development, Packaging,
Manufacture or Commercialization activities with respect to the Product, then
such Party will (A) promptly notify the other Party of such contact, inspection
or notice and (B) provide copies of all reports and correspondence received from
or provided to any such Regulatory Authority in connection with any of the
matters identified in the foregoing clauses (i), (ii) or (iii). In addition, the
other Party shall have the right to attend any such meetings or inspections to
the extent not prohibited by such Regulatory Authority.

(c) Sharing of Regulatory Data and Filings.

(i) MEI. MEI shall make available MEI’s, its Affiliates’ and its Sublicensee’s
material Regulatory Data and material Regulatory Materials to KKC, its
Affiliates, and its Sublicensees, for no additional consideration, for use
solely in the Development, Manufacturing, Packaging, and Commercialization of
the Compound and the Products in the Field in the Territory. MEI shall ensure
that all Sublicensees of MEI shall be required to provide such material
Regulatory Data and material Regulatory Materials to MEI for use by KKC.

(ii) KKC. KKC shall make available KKC’s, its Affiliates’, and its Sublicensees’
material Regulatory Data and material Regulatory Materials to MEI, its
Affiliates, and Sublicensees, for no additional consideration, for use solely in
the Development, Manufacturing, Packaging, and Commercialization of the Compound
and the Products. KKC shall

 

61



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

ensure that all Sublicensees of KKC shall be required to provide such material
Regulatory Data and material Regulatory Materials to KKC for use by MEI.

(iii) Maintenance. Each Party shall provide its Regulatory Data and Regulatory
Materials, and each Party shall receive and maintain the other Party’s
Regulatory Data and Regulatory Materials, in conformity with all Applicable Laws
(including data privacy laws) and in a good scientific manner appropriate for
patent and regulatory purposes. The Parties acknowledge and agree that it may be
necessary to amend and supplement this Agreement, or to enter into one or more
separate agreements, in order to facilitate compliance with applicable data
privacy laws.

(d) Remedial Actions. Each Party will notify the other Party immediately, and
promptly confirm such notice in writing, if it obtains information indicating
that a Product may be subject to any recall, withdrawal, corrective action or
other regulatory action with respect to the Product taken by virtue of
Applicable Laws (a “Remedial Action”). The Parties will assist each other in
gathering and evaluating such information as is necessary to determine the
necessity of conducting a Remedial Action. KKC shall have the sole discretion
with respect to any matters relating to any Remedial Action with respect to any
Product in the Field in Japan and the RoW, including the decision to commence
such Remedial Action and the control over the conduct of such Remedial Action,
provided that KKC shall notify MEI prior to making any public disclosure of
Remedial Action and shall keep MEI regularly informed regarding any such
Remedial Action. KKC shall be solely responsible for the cost and expense of any
such Remedial Action in the Field in Japan and the RoW. [*CONFIDENTIAL*] MEI and
KKC shall be jointly responsible for the cost and expense of any such Remedial
Action in the U.S. (including for Recall Expenses), which shall be borne
[*CONFIDENTIAL*] in accordance with the Financial Exhibit to the extent
applicable. Notwithstanding anything to the contrary in this Section 7.2(d)
(Remedial Actions), (i) to the extent that the Remedial Action is caused by:
(1) the negligence or willful misconduct of one of the Parties or its
Affiliates; or (2) a breach by one of the Parties (or its Affiliates) of one or
more of its obligations under this Agreement or related agreements, such Party
shall bear all costs of such Remedial Action, and (ii) the Parties acknowledge
and agree that supply and/or quality agreements between the Parties may vary
and/or augment the rights and responsibilities of the Parties with respect to
Remedial Actions.

7.3 Supply.

(a) U.S. - Supply. MEI shall [*CONFIDENTIAL*] the Product, Compound, placebo and
other related materials (including empty capsules, empty bottles and caps for
the bottles, reference standards and impurities) (collectively, “U.S. Supply
Items”) for use in the Development and Commercialization of the Product in and
for the U.S. In the event that MEI determines that it will be unable to timely
supply the U.S., MEI shall notify KKC thereof as soon as practicable following
MEI’s determination. Such notification shall include the reasons and the
expected duration of MEI’s inability or anticipated inability to supply. Upon
receipt of such

 

62



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

notification, KKC shall use Commercially Reasonable Efforts to supply such U.S.
Supply Items for Development and/or Commercialization in the U.S. in accordance
with the back-up structure discussed and agreed upon by the JMC pursuant to
Section 2.4(a)(viii) (Specific Responsibilities of the JMC).

(b) JP and RoW - Supply. MEI shall be [*CONFIDENTIAL*] for supplying to KKC the
Product, Compound, placebo and other related materials (including empty
capsules, empty bottles and caps for the bottles, reference standards and
impurities) (collectively, “JP and RoW Supply Items”) in accordance with the JP
and RoW Supply Agreement: (1) without further consideration and [*CONFIDENTIAL*]
for KKC’s use in the Development of the Product in Japan; (2) at a price equal
to MEI’s COGS plus [*CONFIDENTIAL*] for KKC’s use in the Development of the
Product in the RoW and for use in the Commercialization of the Product in Japan
and the RoW; and (3) for KKC’s use in the Manufacturing technology transfer of
the Compound and Products in accordance with Section 3.7(c) (Technology Transfer
to KKC), which JP and RoW Supply Items shall, for this subclause (3), (i)
include the starting materials for the technology transfer of the Compound, and
the Compound for technology transfer of the Product, and (ii) be supplied at a
[*CONFIDENTIAL*]; provided, that the Parties intend (y) to transition
responsibility for the Manufacture and supply of such JP and RoW Supply Items to
KKC (or a Third Party Manufacturer in compliance with Section 7.3(b)(ii) (Third
Party Manufacturer)) as soon as practicable, and (z) that KKC (or a Third Party
Manufacturer in compliance with Section 7.3(b)(ii) (Third Party Manufacturer))
[*CONFIDENTIAL*], in each case, excluding any Compound or Product for use in
U.S. Global Studies (which U.S. Global Study-supplies shall be supplied by MEI).

(i) JP and RoW – Supply Terms. Within [*CONFIDENTIAL*] after the Effective Date,
the Parties shall amend and restate the JP Clinical Supply Agreement to include
customary provisions to address the forecasting, order, delivery, and other
customary provisions applicable to the supply of the JP and RoW Supply Items for
Development and Commercialization purposes in Japan and the RoW (the “JP and RoW
Supply Agreement”); provided, that the Parties acknowledge and agree that the JP
and RoW Supply Agreement may need to be further revised or replaced in
conjunction with transitioning from Development to Commercialization. At the
same time that the Parties enter into the Japan and RoW Supply Agreement, the
Parties shall enter into a new quality agreement which shall include customary
provisions to address the quality of the Product and related regulatory issues,
Parties’ audit rights relating thereto, product specifications and other
customary provisions applicable to the supply of the pharmaceuticals for Japan
and the RoW (the “JP and RoW Quality Agreement”), which shall supersede the JP
Clinical Quality Agreement, and which JP Clinical Quality Agreement shall
therefrom be deemed terminated; provided, that the Parties acknowledge and agree
that the JP and RoW Quality Agreement may need to be further revised or replaced
in conjunction with transitioning from Development to Commercialization. Prior
to such time as KKC (or a Third Party Manufacturer in compliance with
Section 7.3(b)(ii) (Third Party Manufacturer)) assumes responsibility for
Manufacturing and supply of such JP and RoW Supply Items, MEI shall
[*CONFIDENTIAL*] the JP and RoW Supply Items to KKC with the amounts and in the
forms, and on the timing set forth in JP and RoW Supply Agreement, which KKC
agrees to accept in accordance with the JP

 

63



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

and RoW Quality Agreement. MEI shall [*CONFIDENTIAL*] Supply Items with
appropriate documentation (i.e., appropriate certificates of analysis and/or
compliance, as applicable in accordance with the JP and RoW Quality Agreement)
following receipt of a written request therefor from KKC that specifies the
quantities and forms desired.

(ii) Third Party Manufacturer. After Manufacturing technology transfer in
accordance with Section 3.7(c) (Technology Transfer to KKC) and KKC’s CMO
completes Process Validation, KKC shall be responsible for [*CONFIDENTIAL*] and
at the election of KKC, KKC may subcontract such activities to CMO(s) reasonably
acceptable to MEI; provided that [*CONFIDENTIAL*]. For clarity, the Parties
acknowledge and agree that [*CONFIDENTIAL*].

(iii) JP and RoW - Packaging; Certain Other Manufacturing Activities. KKC or its
designated Third Party shall be responsible (at its sole cost and expense) for
all final Product Packaging (with respect to Japan and the RoW). For clarity,
KKC’s Packaging responsibilities apply to the Product supplied by MEI under the
JP and RoW Supply Agreement. KKC or its designated Third Party shall ensure that
all such Packaging complies with Applicable Laws and the Regulatory Approvals
for the Product. To the extent that a Third Party is involved in Packaging or
other activities described in this Section 7.3(b)(iii) (JP and RoW - Packaging;
Certain Other Manufacturing Activities), KKC shall be wholly responsible for,
and bear [*CONFIDENTIAL*] of the costs related to, qualifying such Third Party
to perform such activities. Notwithstanding the foregoing, MEI shall be
responsible for the physical performance of Packaging for U.S. Global Studies,
including the portion of any such Clinical Trials in Japan or the RoW; provided,
that KKC shall be responsible [*CONFIDENTIAL*].

(iv) JP and RoW - Back-Up Manufacturer. After [*CONFIDENTIAL*] and in the event
that KKC determines that it will be unable to [*CONFIDENTIAL*], KKC shall notify
MEI thereof as soon as practicable following KKC’s determination. Such
notification shall include the reasons and the expected duration of KKC’s
inability or anticipated inability to supply. Upon receipt of such notification,
MEI shall use Commercially Reasonable Efforts to supply such JP and RoW Supply
Items for Development and/or Commercialization in Japan or RoW in accordance
with the back-up structure discussed and agreed upon by the JMC pursuant to
Section 2.4(a)(viii) (Specific Responsibilities of the JMC).

7.4 Commercial.

(a) Commercialization Reports. [*CONFIDENTIAL*], commencing upon a Party’s, any
of its Affiliates’ or any Sublicensee’s first filing for Marketing Authorization

 

64



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Application of a Product in such country and thereafter, (i) KKC for Japan or
countries in the RoW, or (ii) both Parties for the U.S., shall provide to the
JCC with detailed written reports of such Commercialization activities it, any
of its Affiliates or any Sublicensee has performed, or caused to be performed,
since the preceding report and the future activities it expects to initiate
during the following [*CONFIDENTIAL*] period. Each such report shall contain
sufficient detail to enable the JCC to assess the applicable Party’s compliance
with its obligations set forth in Sections 4.2(a) (U.S. - Commercialization
Plan), 4.2(c) (U.S. - Commercial Diligence), 5.2(a) (JP - Commercialization
Plan), 5.2(b) (JP - Commercial Diligence), 6.2(a) (RoW - Commercialization
Plan), and 6.2(b) (RoW - Commercial Diligence).

(b) Compliance with Applicable Law. With respect to (i) Japan and the RoW, KKC,
and (ii) the U.S., each Party, shall, and shall ensure that its Affiliates and
Sublicensees shall, in all material respects conform their practices and
procedures relating to the Commercialization of the Products in the Territory
and educating the medical community in the Territory with respect to the
Products to any applicable industry association regulations, policies and
guidelines, as the same may be amended from time to time, and Applicable Law.

(c) Training. KKC shall be solely responsible for training, and all costs
associated with such training, its employees and representatives engaged in
activities under this Agreement with respect to Japan and the RoW. Such training
shall be in accordance with Applicable Laws, including with respect to timely
reporting of any adverse events with respect to the Products. Training for U.S.
Commercialization shall be governed under Co-Promotion Agreement set forth under
Section 4.3 (Co-Promotion Agreement).

7.5 Pharmacovigilance. As soon as practicable, but in any case within
[*CONFIDENTIAL*] from the Effective Date, the Parties shall define and finalize
the actions that the Parties shall employ with respect to Development of the
Compound and Products to protect patients and promote their well-being in the
U.S., Japan, and RoW, by amending the Safety Data Exchange Agreement
[*CONFIDENTIAL*], which was entered into by the Parties pursuant to the JP
Agreement (the “Pharmacovigilance Agreement”), with MEI (or its designee) as the
global safety database holder. Absent the amendment and execution of a
Pharmacovigilance Agreement, MEI shall not ship Product to any clinical study
site in Japan or the RoW. The Parties acknowledge and agree that such
Pharmacovigilance Agreement shall be further amended by the Parties prior to
commercial launch of the Product, to define and finalize the actions that the
Parties shall employ with respect to Commercialization of the Compound and
Products to protect patients and promote their well-being in the U.S., Japan,
and RoW, with MEI (or its designee) as the global safety database holder. The
Pharmacovigilance Agreement shall include mutually acceptable guidelines and
procedures for the receipt, investigation, recordation, communication, and
exchange (as between the Parties) of adverse event reports and any other
information concerning the safety of the Compound and Products and shall ensure
that adverse event associated with the Products and other safety information is
exchanged according to a schedule that will permit each Party (and its
designees) to comply with Applicable Laws and regulatory requirements in
applicable Territories. Such guidelines and procedures shall be in accordance
with, and enable the Parties to fulfill, local and national regulatory reporting
obligations under Applicable Laws and regulations.

 

65



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

ARTICLE 8

GENERAL PAYMENT PROVISIONS

8.1 Upfront Payment. Within [*CONFIDENTIAL*] after receipt of an invoice
therefor, KKC shall pay to MEI a one-time, non-refundable and non-creditable
upfront payment of [*CONFIDENTIAL*] subject to Section 8.5(c); provided that, if
MEI desires for KKC to reduce applicable withholding taxes to be withheld by
KKC, then such invoice shall be accompanied by any Tax forms that may be
reasonably necessary in order for KKC not to withhold Tax or to withhold Tax at
a reduced rate under an applicable bilateral income Tax treaty in accordance
with Section 8.5(d).

8.2 Blended Royalty. KKC acknowledges that (i) the MEI Know-How and the
information included in MEI’s Regulatory Materials licensed to KKC are
proprietary and valuable and that without the MEI Know-How and such information,
KKC would not be able to obtain and maintain Regulatory Approvals with respect
to the Products, (ii) such Regulatory Approvals will allow KKC to obtain and
maintain Regulatory Exclusivity with respect to the Products in the Field in
Japan and the RoW, (iii) access to the MEI Know-How and the rights with respect
to the MEI’s Regulatory Materials will have provided KKC with a competitive
advantage in the marketplace beyond the exclusivity afforded by the MEI Patents
and Regulatory Exclusivity and (iv) the upfront payment and royalties set forth
in Sections 8.1 (Upfront Payment), 5.3(a) (JP - Upfront Payment), 5.3(d) (JP -
Royalty Payments), and 6.3(c) (RoW – Royalty Payments), respectively, are, in
part, intended to compensate MEI for such exclusivity and such competitive
advantage. The Parties agree that the royalty rate set forth in Section 5.3(d)
(JP - Royalty Payments) and Section 6.3(c) (RoW – Royalty Payments) each
reflects an efficient and reasonable blended allocation of the value provided by
MEI to KKC.

8.3 Currency Conversion. All payments hereunder shall be made in United States
Dollars. For the purpose of calculating any sums due under, or otherwise
reimbursable pursuant to, this Agreement (including the calculation of Net Sales
expressed in currencies other than Dollars), any amount expressed in a foreign
currency shall be converted into Dollars in a manner consistent with Payor’s
normal practices used to prepare its audited financial statements for external
reporting purposes, in accordance with GAAP, consistently applied, or by using
the Wall Street Journal or Reuters, at Payor’s discretion.

8.4 Late Payments. Any amount required to be paid by Payor hereunder which is
not paid on the date due shall accrue interest from the date due at the rate of
the one-month Secured Overnight Financing Rate as quoted by the Federal Reserve
Bank of New York (or if it no longer exists, similarly authoritative source)
plus [*CONFIDENTIAL*]; provided, however, that in no event shall such rate
exceed the maximum legal annual interest rate. The payment of such interest
shall not limit Payee from exercising any other rights it may have as a
consequence of the lateness of any payment. Such interest shall be computed on
the basis of a year of three hundred sixty (360) days for the actual number of
days payment is delinquent.

8.5 Taxes and Withholding.

(a) Taxes on Income. Notwithstanding anything else set forth in this Section 8.5
(Taxes and Withholding), each Party shall solely bear and pay all Taxes imposed
on

 

66



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

such Party’s net income (however denominated) franchise Taxes, and branch
profits Taxes, in each case, imposed as a result of such Party being organized
under the laws of, or having an permanent establishment or office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof).

(b) VAT. The Parties agree to cooperate with one another and use reasonable
efforts to ensure that any value added Tax or similar payment (“VAT”) in respect
of any payments made by Payor to Payee under this Agreement does not represent
an unnecessary cost in respect of payments made under this Agreement; provided,
that the Parties further agree that as of the Effective Date it is not
anticipated that VAT will apply in connection with payments under this
Agreement. For purposes of clarity, all sums payable under this Agreement shall
be exclusive of VAT. In the event that any VAT is owing in any jurisdiction in
respect of any such payment, Payor shall pay such VAT, and (i) if such VAT is
owing as a result of any action by Payor, including any assignment or sublicense
(including assignment to, or payment hereunder by, a Payor-related entity or
Affiliate), or any failure on the part of Payor or its Affiliates to comply with
applicable Tax laws or filing or record retention requirements, that has the
effect of modifying the Tax treatment of the Parties hereto, then the payment in
respect of which such VAT is owing shall be made without deduction for or on
account of such VAT to ensure that Payee receives a sum equal to the sum which
it would have received had such VAT not been due or (ii) otherwise, such payment
shall be made after deduction of such VAT. In the event that any deducted VAT is
later recovered by Payor, Payor shall promptly reimburse Payee for the deducted
amount. For the sake of clarity, any increase in payments to Payee under this
Section 8.5(b) (VAT) shall reflect only the incremental increase in VAT directly
resulting from clause (i) above. In the event that any VAT is owing in any
jurisdiction in respect of any such payment, Payee will provide to Payor Tax
invoices showing the correct amount of VAT in respect of such payments
hereunder.

(c) Withholding Tax Matters. If Payor is required to make a payment to Payee
subject to a deduction of Tax or withholding Tax, the sum payable by Payor (in
respect of which such deduction or withholding is required to be made) shall be
made to Payee after deduction of the amount required to be so deducted or
withheld, which deducted or withheld amount shall be remitted to the appropriate
Governmental Authority in accordance with Applicable Laws. Any such withholding
Taxes required under Applicable Laws to be paid or withheld shall be an expense
of, and borne solely by Payee.

(d) Tax Cooperation. To the extent Payor is required to deduct and withhold
Taxes on any payments to Payee, Payor shall pay the amounts of such Taxes to the
proper Governmental Authority in a timely manner and promptly transmit to Payee
an official Tax certificate or other evidence of such withholding reasonably
sufficient to enable Payee to claim such payments of Taxes. At Payee’s
discretion, Payee shall provide to Payor any Tax forms that may be reasonably
necessary in order for Payor not to withhold Tax or to withhold Tax at a reduced
rate under an applicable bilateral income Tax treaty. Payee shall use reasonable
efforts to provide any such Tax forms to Payor at least [*CONFIDENTIAL*] prior
to the due date for any payments for which the Payee desires that Payor apply a
reduced withholding rate. Each Party shall provide the other with reasonable
assistance to enable the recovery or reduction, as permitted by Applicable Laws,
of withholding Taxes, VAT, or similar obligations resulting from payments made
under this Agreement, such recovery to be for the benefit of the Party bearing
such withholding Tax or VAT.

 

67



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

8.6 Financial Records and Audit. Each Party shall keep full, true and accurate
records and books of account containing all particulars that may be necessary
for the purpose of confirming the accuracy of, and calculating, as applicable,
all royalty payments and other amounts due to MEI hereunder (including records
of Net Sales), Development Costs, U.S. Commercialization Costs, Net Profit or
Loss, and the other elements thereof required to prepare the reports or
calculate payments required under this Agreement and the Reconciliation
Procedures, and any other payments under this Agreement, during the Term and for
[*CONFIDENTIAL*] thereafter or such longer period as required by Applicable
Laws. Each Party shall have a right to request [*CONFIDENTIAL*] audit of the
other Party [*CONFIDENTIAL*] throughout the Term in order to confirm the
accuracy of the foregoing (an “Audit”); provided, that, such [*CONFIDENTIAL*]
audit per Calendar Year limitation shall not apply in the event of any
subsequent “for cause” audit. Upon the written request by a Party to Audit the
other Party, such auditing Party shall have the right to engage an independent,
internationally recognized accounting firm reasonably acceptable to the other
Party and which will be subject to appropriate written obligations of
confidentiality, to perform a review as is reasonably necessary to enable such
accounting firm to calculate or otherwise confirm the accuracy of any of the
foregoing for the Calendar Year(s) requested by such auditing Party. The audited
Party, shall make personnel reasonably available during regular business hours
to answer queries on all such books and records required for the purpose of the
Audit. The accountants shall deliver a copy of their findings to each of the
Parties within [*CONFIDENTIAL*] of the completion of the review, and, in the
absence of fraud or manifest error, the findings of such accountant shall be
final and binding on each of the Parties. Any underpayments by a Party shall be
paid to the other Party within [*CONFIDENTIAL*] of notification of the results
of such Audit. Any overpayments made by a Party shall be refunded by the other
Party within [*CONFIDENTIAL*] of notification of the results of such Audit. The
cost of the accountants shall be the responsibility of the auditing Party unless
the accountants’ calculation shows that the actual royalties payable, Net Sales
and/or any other applicable amount Audited hereunder (in the aggregate with
respect to the entire period audited) to be different, by more than
[*CONFIDENTIAL*], than the amounts as paid and reported by the audited Party for
the period subject to the Audit, in which case the audited Party shall bear the
costs of the accountants. Any information obtained during such audit shall be
treated as Confidential Information of the audited Party. In the event that a
Party has a good faith basis, which shall be shared with the other Party, for
believing that a Sublicensee of such other Party is not accurately reporting Net
Sales (and thus that such other Party is not making appropriate royalty payments
hereunder), then at the inquiring Party’s request, the other Party shall enforce
its audit rights with respect to any such Sublicensee and such other Party shall
report back to the inquiring Party regarding the outcome of any such audit.

ARTICLE 9

INTELLECTUAL PROPERTY RIGHTS

9.1 Ownership.

(a) Data. All data generated in connection with any Development, Manufacturing,
Commercialization or Packaging activities with respect to any Compound or
Product conducted by or on behalf of MEI or its Affiliates, Direct Licensees, or
Sublicensees without the involvement of KKC (the “MEI Data”) shall be the sole
and exclusive property of

 

68



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

MEI or of its Affiliates, Direct Licensees, or Sublicensees, as applicable. All
data generated in connection with any Development, Manufacturing,
Commercialization or Packaging activities with respect to any Compound or
Product conducted by or on behalf of KKC or its Affiliates or Sublicensees
without the involvement of MEI (the “KKC Data”) shall be the sole and exclusive
property of KKC or of its Affiliates or Sublicensees, as applicable. All data
generated in connection with any Development, Manufacturing, Commercialization
or Packaging activities with respect to any Compound or Product conducted by or
on behalf of both (i) MEI or its Affiliates, Direct Licensees, or Sublicensees,
and (ii) KKC or its Affiliates or Sublicensees shall be the joint property of
MEI and KKC (or of their respective Affiliates or Sublicensees (or Direct
Licensees with respect to MEI), as applicable).

(b) Ownership of Inventions. Ownership of all Inventions shall be based on
inventorship, as determined in accordance with the rules of inventorship under
United States patent laws. Each Party shall solely own any Inventions made
solely by its or its Affiliates’ employees, agents or independent contractors
(“Sole Inventions”). The Parties shall jointly own any Inventions that are made
jointly by employees, agents or independent contractors of one Party or its
Affiliates together with employees, agents or independent contractors of the
other Party or its Affiliates (“Joint Inventions”). All Patents claiming Joint
Inventions shall be referred to herein as “Joint Patents”. Except to the extent
either Party is restricted by the licenses granted to the other Party under this
Agreement, each Party shall be entitled to practice, license, assign and
otherwise exploit the Joint Inventions and Joint Patents without the duty of
accounting or seeking consent from the other Party, and each Party hereby waives
any right it may have under the laws of any country to require any such
accounting or consent.

(c) Disclosure of Inventions. Each Party shall promptly disclose to the other
Party all Sole Inventions of such Party and all Joint Inventions, including any
invention disclosures or other similar documents submitted to such Party by its
employees, agents or independent contractors describing such Inventions, and
shall promptly respond to reasonable requests from the other Party for
additional information relating to such Inventions.

9.2 Patent Prosecution and Maintenance.

(a) MEI Patents and Joint Patents.

(i) MEI shall have the first right, but not the obligation, to control the
preparation, filing (including any filing relating to patent term extension),
prosecution (including any interferences, reissue proceedings and
reexaminations) and maintenance of all MEI Patents and Joint Patents by counsel
of its own choice; provided that MEI shall be solely responsible for the cost
and expense of all MEI Patents [*CONFIDENTIAL*]. MEI shall consult with KKC and
keep KKC reasonably informed of the status of such Patents and shall promptly
provide KKC with all material correspondence received from any patent authority
in connection therewith. In addition, MEI shall promptly provide KKC with drafts
of all proposed material filings and correspondence to any patent authority with
respect to such Joint Patents in the U.S., Japan, the European Union and United
Kingdom. Upon KKC’s request, MEI shall promptly notify KKC of

 

69



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

the latest status of any material filings and correspondences for countries
other than those listed above, and KKC shall have the opportunity to review and
comment prior to the submission of such proposed filings and correspondences.
MEI shall confer with KKC and consider in good faith KKC’s comments prior to
submitting such filings and correspondence, provided that KKC provides such
comments within [*CONFIDENTIAL*] of receiving the draft filings and
correspondence from MEI.

(ii) In the event that MEI desires to abandon or cease prosecution or
maintenance of any MEI Patent or any Joint Patent, MEI shall provide reasonable
prior written notice to KKC of such intention to abandon (which notice shall be
given no later than ninety (90) days prior to the next deadline for any action
that must be taken with respect to any such Patent in the relevant patent
office). In such case, upon KKC’s written election provided no later than
[*CONFIDENTIAL*] after such notice from MEI, KKC shall have the right to
[*CONFIDENTIAL*]. If KKC does not provide such election during such
[*CONFIDENTIAL*] period, MEI may, in its sole discretion, continue prosecution
and maintenance of such Patent or discontinue prosecution and maintenance of
such Patent.

(b) KKC Patents.

(i) KKC shall have the first right, but not the obligation, to control the
preparation, filing, prosecution (including any interferences, reissue
proceedings and reexaminations) and maintenance of all KKC Patents, at its sole
cost and expense and by counsel of its own choice; provided that the Parties
shall be jointly responsible for the cost and expense of all KKC Patents in the
U.S., [*CONFIDENTIAL*]. KKC shall consult with MEI and keep MEI reasonably
informed of the status of such Patents and shall promptly provide MEI with all
material correspondence received from any patent authority in connection
therewith. KKC shall confer with MEI and consider in good faith MEI’s comments
prior to submitting such filings and correspondence, provided that MEI provides
such comments within [*CONFIDENTIAL*] of receiving the draft filings and
correspondence from KKC.

(ii) In the event that KKC desires to abandon or cease prosecution or
maintenance of any KKC Patent, KKC shall provide reasonable prior written notice
to MEI of such intention to abandon (which notice shall be given no later
[*CONFIDENTIAL*] prior to the next deadline for any action that must be taken
with respect to any such Patent in the relevant patent office). In such case,
upon MEI’s written election provided no later [*CONFIDENTIAL*] after such notice
from KKC, MEI shall have the right to [*CONFIDENTIAL*]. If MEI does not provide
such election within [*CONFIDENTIAL*] after such notice from KKC, KKC may, in
its sole discretion, continue prosecution and maintenance of such KKC Patent or
discontinue prosecution and maintenance of such KKC Patent.

 

70



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

9.3 Cooperation of the Parties. Each Party agrees to reasonably cooperate in the
preparation, filing, prosecution and maintenance of Patents under Section 9.2
(Patent Prosecution and Maintenance), at its own cost, and such cooperation
includes: (a) executing all papers and instruments, or requiring its employees
or contractors, to execute such papers and instruments, so as to enable the
other Party to apply for and to prosecute patent applications in any country as
permitted by Section 9.2 (Patent Prosecution and Maintenance); and (b) promptly
informing the other Party of any matters coming to such Party’s attention that
may affect the preparation, filing, prosecution or maintenance of any such
patent applications.

9.4 Infringement by Third Parties.

(a) Notice. In the event that either MEI or KKC becomes aware of any
infringement or threatened infringement by a Third Party of any MEI Patent, KKC
Patent or Joint Patent, or the submission to a Party or a Regulatory Authority
in any Territory of an application for a product referencing a Product, or any
declaratory judgment or equivalent action challenging any MEI Patent, KKC Patent
or Joint Patent in any Territory in connection with any such infringement (each,
a “Product Infringement”), it will promptly notify the other Party in writing to
that effect. Any such notice shall include evidence to support an allegation of
infringement or threatened infringement, or declaratory judgment or equivalent
action, by such Third Party.

(b) Enforcement of MEI Patents, KKC Patents and Joint Patents.

(i) MEI shall have the first right, as between KKC and MEI, but not the
obligation, to bring an appropriate suit or take other action against any Person
engaged in, or to defend against, a Product Infringement in the Field of any MEI
Patent or Joint Patent, at its own expense and by counsel of its own choice. KKC
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice, and KKC and its counsel will reasonably cooperate
with MEI and its counsel in strategizing, preparing and prosecuting any such
action or proceeding. If MEI fails to bring an action or proceeding with respect
to such Product Infringement of any MEI Patent or Joint Patent within
(A) [*CONFIDENTIAL*] following the notice of alleged infringement or declaratory
judgment or (B) [*CONFIDENTIAL*] before the time limit, if any, set forth in the
appropriate laws and regulations for the filing of such actions, whichever comes
first, KKC shall have the right, but not the obligation, to bring and control
any such action at its own expense and by counsel of its own choice, and MEI
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice and MEI and its counsel will reasonably cooperate
with KKC and its counsel in strategizing, preparing and prosecuting any such
action or proceeding.

(ii) KKC shall have the first right, as between KKC and MEI, but not the
obligation, to bring an appropriate suit or take other action against any Person
engaged in, or to defend against, a Product Infringement in the Field of any KKC
Patent, at its own expense and by counsel of its own choice. MEI shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice, and MEI and its counsel will reasonably cooperate with KKC and
its counsel in strategizing, preparing and prosecuting any such action or
proceeding. If KKC fails to bring an action or proceeding with respect to such
Product Infringement of any KKC Patent within [*CONFIDENTIAL*] following the
notice of alleged infringement or declaratory judgment or [*CONFIDENTIAL*]
before the time limit, if any, set forth in the

 

71



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

appropriate laws and regulations for the filing of such actions, whichever comes
first, MEI shall have the right, but not the obligation, to bring and control
any such action at its own expense and by counsel of its own choice, and KKC
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice and KKC and its counsel will reasonably cooperate
with MEI and its counsel in strategizing, preparing and prosecuting any such
action or proceeding.

(iii) Except as otherwise agreed by the Parties as part of a cost-sharing
arrangement, any recovery or damages realized as a result of such action or
proceeding with respect to Product Infringement of any MEI Patent, KKC Patent or
Joint Patent shall be used first to reimburse the Parties’ documented
out-of-pocket (i.e., paid to Third Parties) legal expenses relating to the
action or proceeding, and any remaining damages relating to Product Infringement
of a MEI Patent or Joint Patent (including lost sales or lost profits) shall be
allocated as follows: [*CONFIDENTIAL*].

(c) Cooperation. In the event a Party brings an action in accordance with this
Section 9.4 (Infringement by Third Parties), the other Party shall reasonably
cooperate, including, if required to bring such action, being named as a party
to such action; provided, that if a Party is required by Applicable Laws to be
named as a party, then the other Party shall bear such Party’s costs in
connection with being so named.

9.5 Third Party Intellectual Property Rights.

(a) Each Party shall promptly notify the other in writing of any allegation by a
Third Party that the Packaging, Commercialization, Manufacture, Development, or
use of the Compound or Product infringes or may infringe the intellectual
property rights of a Third Party (an “Infringement Claim”).

(b) In the case of any Infringement Claim in any Territory, the Parties shall,
subject to Section 9.5(c) (Third Party Intellectual Property Rights), promptly,
and within [*CONFIDENTIAL*] after written notice from either Party to the other
thereof, discuss which Party shall control the response to such Infringement
Claim, and if the Parties do not mutually agree upon which Party shall control,
the Party with respect to which the Infringement Claim was brought shall control
the defense and response to such Infringement Claim and, if both Parties are
named, then [*CONFIDENTIAL*] shall have the right to control the defense and
response to such Infringement Claim. For clarity, if Section 9.5(c) (Third Party
Intellectual Property Rights) applies to any such Infringement Claim, then
Section 9.5(c) (Third Party Intellectual Property Rights) shall control the
process related to responding to such Infringement Claim in lieu of this
Section 9.5(b) (Third Party Intellectual Property Rights). With respect to any
Infringement Claim, each Party shall bear [*CONFIDENTIAL*] of the damages or
recovery obtained by the Third Party asserting such Infringement Claim, by
settlement or otherwise; provided, that, the Party with respect to which the
Infringement Claim was brought had performed the allegedly infringing Packaging,
Development, Manufacture or Commercialization of a Compound or Product in
accordance with this Agreement; in all other cases, the Party with respect to
which the Infringement Claim was brought shall bear [*CONFIDENTIAL*] of such
damages or recovery. The Out-of-Pocket Costs in defending, and providing
requested assistance in the defense of, such Infringement Claim shall be
[*CONFIDENTIAL*]; unless the Party with respect to which the Infringement Claim
was brought had not performed the allegedly

 

72



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

infringing Packaging, Development, Manufacture or Commercialization of a
Compound or Product in accordance with this Agreement, in which case all
Out-of-Pocket Costs of both Parties in defending, and providing requested
assistance in the defense of, such Infringement Claim shall be paid by
[*CONFIDENTIAL*]. Notwithstanding the foregoing, the Parties’ rights and
obligations under this Section 9.5 (Third Party Intellectual Property Rights),
including payment obligations, will be subject to the terms of Article 13
(Indemnification; Liability).

(c) Notwithstanding Section 9.5(b) (Third Party Intellectual Property Rights),
with respect to Infringement Claims pertaining to [*CONFIDENTIAL*] and the
specific subject matter described in this Section 9.5(c) (Third Party
Intellectual Property Rights), if:

(i) the (A) Development, use, or Commercialization of the dosage form, as of the
Effective Date, of the Product in [*CONFIDENTIAL*], or (B) Manufacture of the
Compound or the dosage form, as of the Effective Date, of the Product in the
Territory for Development or Commercialization infringes an issued Valid Claim
(as defined in Section 1.186(a) (Valid Claim) but not 1.186(b) (Valid Claim)
above) of a Third Party’s Patent (“Third Party Patent”), then:

(1) MEI shall use Commercially Reasonable Efforts to either (y) procure the
right to continue the activities described in subclauses (A) or (B) of
Section 9.5(c)(i) (Third Party Intellectual Property Rights), as applicable,
free of any liability from such Infringement Claim (e.g., through obtaining a
license to practice such Third Party Patent or through invalidating such Third
Party Patent), or (z) replace or modify Product or Compound, or the Development,
use, Commercialization, or Manufacture thereof, as applicable, with a
non-infringing substitute, and MEI shall be responsible for [*CONFIDENTIAL*] of
any payments due in connection with implementing the foregoing subclauses (y) or
(z) (including, to the extent applicable, payments due in connection with such
Third Party Patents for sales or activities [*CONFIDENTIAL*]); and

(2) if MEI is unable to implement one of the options set forth in subclauses
(y) or (z) of Section 9.5(c)(i)(1) (Third Party Intellectual Property Rights),
then, solely with respect to [*CONFIDENTIAL*], KKC shall have a right, but not
an obligation, to implement one of such options, at KKC’s expense; provided,
that if KKC elects to obtain a license to such Third Party Patent(s), then KKC’s
royalty payment for such license shall be [*CONFIDENTIAL*].

(ii) the use of the Product in [*CONFIDENTIAL*], infringes an issued Valid Claim
(as defined in Section 1.186(a) (Valid Claim) but not 1.186(b) (Valid Claim)
above) of a Third Party’s Patent in [*CONFIDENTIAL*] (also, a “Third Party
Patent”), then:

(1) MEI shall have the first right to either (y) procure the right to continue
the use of such combination for such indication free of any liability from such
Infringement Claim (e.g., through obtaining a license to practice such Third
Party Patent or through

 

73



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

invalidating such Third Party Patent), or (z) replace or modify such Product or
such [*CONFIDENTIAL*], or the use thereof, as applicable, with a non-infringing
substitute, the details of which shall be notified to KKC in writing prior to
undertaking any such action. MEI shall keep KKC informed of the progress of such
action;

(2) if MEI does not desire to implement one of the options set forth in
subclauses (y) or (z) of Section 9.5(c)(ii)(1) (Third Party Intellectual
Property Rights), then, solely with respect to [*CONFIDENTIAL*], KKC shall have
a right, but not an obligation, to undertake one of such options, the details of
which shall be notified to MEI in writing prior to undertaking any such action.
KKC shall keep MEI informed of the progress of such action; and

(3) In either approach (MEI or KKC undertaking such options set forth in
subclauses (y) or (z) of Section 9.5(c)(ii)(1) (Third Party Intellectual
Property Rights)), no license to a Third Party Patent may be entered under this
Section 9.5(c)(ii) (Third Party Intellectual Property Rights) without the other
Party’s prior consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Any expenses or payments incurred in implementing one of
such options (including payments due to a Third Party in connection with sales
or activities, subject to a reasonable allocation of any upfront or general
payments to the Territory in the case of a broader license taken by MEI) shall
be:

I. with respect to [*CONFIDENTIAL*],

II. with respect to [*CONFIDENTIAL*]; provided that, (1) if KKC obtains a
license to such Third Party Patent(s), then KKC shall have the right to receive
from MEI [*CONFIDENTIAL*] of any upfront or general payments and to reduce its
quarterly royalty payments to MEI by [*CONFIDENTIAL*] of any royalty payments to
such a Third Party, subject to KKC’s royalty payments to MEI not being reduced
to less than [*CONFIDENTIAL*] of the amounts that would have otherwise been due
to MEI for such Calendar Quarter; or (2) if MEI obtains such license from Third
Party, then (A) KKC shall reimburse [*CONFIDENTIAL*] of the reasonable
allocation of any upfront or general payments and [*CONFIDENTIAL*] of any
royalty payments to such Third Party, subject to KKC’s royalty payment not
exceeding [*CONFIDENTIAL*] of the amounts that would have otherwise been due to
MEI for such Calendar Quarter, and (B) payments associated with [*CONFIDENTIAL*]
shall be appropriate and proportional to other amounts due under any such
agreement, and

III. In either approach (MEI or KKC undertaking such options set forth in
subclauses (y) or (z) of Section 9.5(c)(ii)(1) (Third Party Intellectual
Property Rights)), if the procured right to continue the use of such combination
for such indication free of any liability from such Infringement Claim or
replacement or modification is not secured with terms acceptable to both
Parties, then neither Party is obligated to [*CONFIDENTIAL*].

(d) Each Party expressly agrees and acknowledges that (A) the rights granted to
such Party under this Agreement, as and to the extent applicable, shall in all
cases be subject to

 

74



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

the terms and conditions of any applicable license agreement related to any
Third Party Patent, and (B) it shall comply with the terms and conditions of any
such agreements (and shall take no action or omit to take any action, that may
cause a breach of either of any such agreements). In furtherance of the
foregoing, a copy of any such agreements shall be provided by the executing
Party to the other Party.

(e) The Parties acknowledge and agree that a defense action commenced under
Section 9.5(a) (Third Party Intellectual Property Rights) may lead to
[*CONFIDENTIAL*] negotiating an agreement under Section 9.5(c) (Third Party
Intellectual Property Rights).

(f) Upon the request of the Party controlling the response to the Infringement
Claim, the other Party shall reasonably cooperate with the controlling Party in
the reasonable defense of such Infringement Claim, including by providing full
access to documents, information and witnesses as reasonably requested by the
Party controlling the response to the Infringement Claim. The other Party will
have the right to consult with the controlling Party concerning any Infringement
Claim and to participate in and be represented by independent counsel in any
associated litigation.

9.6 Consent for Settlement. Neither Party shall unilaterally enter into any
settlement or compromise of any action or proceeding under this Article 9
(Intellectual Property Rights) that would in any manner alter, diminish, or be
in derogation of the other Party’s rights under this Agreement, or rights
otherwise with respect to Product, without the prior written consent of such
other Party, which shall not be unreasonably withheld. Notwithstanding the
above, KKC shall not enter into any settlement of any such claim without the
prior written consent of MEI if such settlement would require MEI to be subject
to an injunction or to make any monetary payment to KKC or any Third Party, or
admit any wrongful conduct by MEI or its Affiliates, or would limit or restrict
the claims of or admit any invalidity and/or unenforceability of any of the
Patents Controlled by MEI.

9.7 Patent Extensions. The Parties shall jointly agree regarding, and each shall
reasonably cooperate with the other in obtaining, patent term restoration,
supplemental protection certificates or their equivalents, and Patent Term
Extensions with respect to the Products where applicable. The Party responsible
for controlling the preparation, filing, prosecution (including any
interferences, reissue proceedings and reexaminations) and maintenance of
Patents under Section 9.2 (Patent Prosecution and Maintenance) shall file
applications for such extensions at its own cost and the other Party shall
provide such responsible Party any necessary documents and information for
filing and prosecuting the Patent Term Extension application at such other
Party’s own cost.

9.8 Trademarks.

(a) MEI Trademarks. The Parties shall Develop, Package and Commercialize the
Products in the Field in the U.S. under MEI Trademarks in accordance with the
U.S. Commercialization Plan; provided, that MEI may not include in any such
trademarks any corporate names or any reference to any products of KKC or any of
its Affiliates or Sublicensees without the prior written consent of KKC. During
the applicable Term, (i) MEI grants to KKC an exclusive, royalty-free license to
use MEI Trademarks and MEI’s name and logo (to the extent

 

75



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

necessary) solely for the purpose of conducting co-promotion activities in the
Field in the U.S. in accordance with the terms of this Agreement and the
Co-Promotion Agreement, provided that KKC shall comply with MEI’s internal rules
which are submitted to KKC in advance, and KKC shall provide MEI with any
materials in which the MEI Trademarks and MEI’s name and logo is used in advance
for MEI’s review and approval, and (ii) KKC grants to MEI a non-exclusive,
royalty-free license to use the KKC name and logo (to the extent necessary)
solely for the purpose of Developing, Packaging, and/or Commercializing the
Products in the Field in the U.S. in accordance with the terms of this
Agreement, provided that MEI shall comply with KKC’s internal rules which are
submitted to MEI in advance and, upon the request of KKC, MEI shall provide KKC
with any sample in which the KKC name and logo is used.

(b) KKC Trademarks. KKC shall have the right to Develop, Package and
Commercialize the Products in the Field in Japan and the RoW under trademarks of
its choice that it registers in accordance with the JP Commercialization Plan
and RoW Commercialization Plan, respectively (“KKC Trademarks”); provided, that
KKC may not include in any such trademarks any corporate names or any reference
to any products of MEI or any of its Affiliates, Direct Licensees, or
Sublicensees without the prior written consent of MEI. MEI shall cooperate with
KKC, at KKC’s reasonable request and expense, in KKC’s registration of the KKC
Trademarks. In addition, KKC shall have an option to select MEI Trademarks for
use with the Product and MEI shall grant KKC an exclusive (even as to MEI),
royalty-free, fully-paid, license, with the right to grant sublicenses through
multiple tiers, to use such trademarks in connection with Developing, Packaging
or Commercializing Products in Japan and the RoW during the applicable Term. In
connection with the foregoing, upon KKC’s reasonable request from time-to-time,
MEI shall provide KKC a list of MEI Trademarks (and not including the “MEI”
corporate mark or other marks that are not exclusively used in connection with
Products) including registration number, class and product/service. If KKC
decides to be licensed MEI Trademarks to Develop, Package and Commercialize the
Product in the Field in Japan and the RoW, KKC shall provide a notice to MEI it
wishes to be licensed such MEI Trademarks. MEI shall use Commercially Reasonable
Efforts to have MEI Trademarks and its local transliterations registered, filed,
maintained and renewed in Japan and the RoW at MEI’s cost upon KKC’s request,
and shall keep KKC reasonably informed of the completion of such registration
process and provide KKC with updated list of registration numbers for such MEI
Trademarks in Japan and the RoW (e.g., with respect to Japan, KATAKANA character
trademark). In addition, notwithstanding anything to the contrary herein, MEI
will have the right to use the KKC Trademark to the extent necessary to perform
its obligations under this Agreement.

(c) In the event that either MEI or KKC becomes aware of any infringement or
threatened infringement by a Third Party of any MEI Trademark or KKC Trademark
(“Trademark Infringement”), it will promptly notify the other Party in writing
to that effect. Any such notice shall include evidence to support an allegation
of infringement or threatened infringement, or declaratory judgment or
equivalent action, by such Third Party.

(i) MEI shall have the right, as between KKC and MEI, but not the obligation, to
bring an appropriate suit or take other action against any Person engaged in, or
to defend against, a Trademark Infringement in the Field of any MEI Trademarks,
at its own expense and by counsel of its own choice. KKC shall have the right,
at its own expense, to be represented in any such action by counsel of its own
choice, and KKC and its counsel will reasonably cooperate

 

76



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

with MEI and its counsel in strategizing, preparing and prosecuting any such
action or proceeding. If MEI fails to bring an action or proceeding with respect
to such Trademark Infringement of any MEI Trademark in Japan or the RoW, the
Parties shall discuss possible action against the Trademark Infringement.

(ii) KKC shall have the right, as between KKC and MEI, but not the obligation,
to bring an appropriate suit or take other action against any Person engaged in,
or to defend against, a Trademark Infringement in the Field of any KKC
Trademarks, at its own expense and by counsel of its own choice. MEI shall have
the right, at its own expense, to be represented in any such action by counsel
of its own choice, and MEI and its counsel will reasonably cooperate with KKC
and its counsel in strategizing, preparing and prosecuting any such action or
proceeding. If KKC fails to bring an action or proceeding with respect to such
Trademark Infringement of any KKC Trademark in Japan or the RoW, the Parties
shall discuss possible action against the Trademark Infringement.

ARTICLE 10

CONFIDENTIALITY; PUBLICATION

10.1 Duty of Confidence. Subject to the other provisions of this Article 10
(Confidentiality; Publication):

(a) all Confidential Information disclosed by or on behalf of a Party (the
“Disclosing Party”) or its Affiliates under this Agreement will be maintained in
confidence and otherwise safeguarded by the recipient Party (the “Receiving
Party”) and its Affiliates using at least the same standard of care as the
Receiving Party uses to protect its own proprietary or Confidential Information
(but in no event less than reasonable care for the industry); and

(b) the Receiving Party may only use any such Confidential Information for the
purposes of performing its obligations or exercising its rights under this
Agreement, including, for clarity, inclusion in Regulatory Materials.

10.2 Exceptions. The foregoing obligations as to particular Confidential
Information of a Disclosing Party shall not apply to the extent that the
Receiving Party can demonstrate by competent written evidence that such
Confidential Information:

(a) is known by the Receiving Party at the time of its receipt, and not through
a prior disclosure by the Disclosing Party, as shown by contemporaneous written
documents of the Receiving Party;

(b) is in the public domain by use and/or publication before its receipt from
the Disclosing Party, or thereafter enters the public domain through no fault
of, or breach of this Agreement by, the Receiving Party or any individuals to
whom the Receiving Party disclosed such Confidential Information as permitted by
this Agreement;

(c) is subsequently disclosed to the Receiving Party on a non-confidential basis
by a Third Party who may lawfully do so and is not under an obligation of
confidentiality to the Disclosing Party; or

 

77



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(d) is developed by the Receiving Party independently and without use of or
access to any Confidential Information disclosed to it by or on behalf of the
Disclosing Party, as shown by contemporaneous written documents of the Receiving
Party.

10.3 Authorized Disclosures. Notwithstanding the obligations set forth in
Section 10.1 (Duty of Confidence), the Receiving Party may disclose Confidential
Information of the Disclosing Party and the terms of this Agreement to the
extent such disclosure is reasonably necessary in the following instances:

(a) enforcing the Receiving Party’s rights under this Agreement or performing
the Receiving Party’s obligations under this Agreement;

(b) prosecuting or defending litigation as permitted by this Agreement;

(c) preparing and submitting Regulatory Materials;

(d) to the Receiving Party’s employees, directors, officers, Affiliates, actual
or potential Sublicensees (or actual or potential Direct Licensees with respect
to MEI), commercial partners, independent contractors, consultants, advisors,
agents, attorneys, independent accountants or financial advisors who, in each
case, have a need to know such Confidential Information in order for the
Receiving Party to exercise its rights or fulfill its obligations under this
Agreement, provided, in each case, that any such Person agrees to be bound by
terms of confidentiality and non-use (or, in the case of the Receiving Party’s
attorneys and independent accountants, such Person is obligated by applicable
professional or ethical obligations) at least as restrictive as those set forth
in this Article 10 (Confidentiality; Publication);

(e) to actual or potential investors, investment bankers, lenders, other
financing sources or acquirors (and attorneys and independent accountants
thereof) in connection with potential investment, acquisition, collaboration,
merger, public offering, due diligence or similar investigations by such Third
Parties or in confidential financing documents, provided, in each case, that any
such Third Party agrees to be bound by written terms of confidentiality and
non-use (or, in the case of the Receiving Party’s attorneys and independent
accountants, such Third Party is obligated by applicable professional or ethical
obligations) that are no less stringent than those contained in this Agreement
(except to the extent that a shorter confidentiality period is customary in the
industry); and

(f) such disclosure is required by court order, judicial or administrative
process or Applicable Law, provided that in such event the Receiving Party shall
promptly inform the Disclosing Party of such required disclosure and provide the
Disclosing Party an opportunity to challenge or limit the disclosure
obligations. Confidential Information that is disclosed as required by court
order, judicial or administrative process or Applicable Law shall remain
otherwise subject to the confidentiality and non-use provisions of this Article
10 (Confidentiality; Publication), and the Receiving Party shall take all steps
reasonably necessary, including seeking of confidential treatment or a
protective order, to ensure the continued confidential treatment of such
Confidential Information.

 

78



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Each Party shall be responsible for any breach of this Agreement by any Person
to which Confidential Information of the other Party has been disclosed by or on
behalf of such Party under this Agreement.

10.4 Publication.

(a) Subject to the International Committee of Medical Journal Editors Uniform
Requirements for Manuscripts Submitted to Biomedical Journals and applicable
legal requirements, the JDC or JCC, as applicable, will determine the overall
strategy for publishing and presenting results of studies pertaining to the
Compound and Products and the JDC or JCC, as applicable, shall approve all
publications in the Territory prior to publication.

(b) Neither Party shall publicly present or publish (i) results of studies
carried out under this Agreement or (ii) information that otherwise pertains to
the Product (each such presentation or publication a “Publication”) without the
opportunity for prior review by the other Party, except to the extent otherwise
required by Applicable Laws. The JDC will establish a process for both Parties
to submit and jointly review publications for consideration by the JDC.
Notwithstanding the foregoing, MEI shall not have the right to publish or
present KKC’s Confidential Information without KKC’s prior written consent, and
KKC shall not have the right to publish or present MEI’s Confidential
Information without MEI’s prior written consent. Each Party agrees to
acknowledge the contributions of the other Party, and the employees of the other
Party, in all publications as scientifically appropriate.

10.5 Privileged Communications. In furtherance of this Agreement, it is expected
that the Parties may, from time to time, disclose to one another privileged
communications with counsel, including opinions, memoranda, letters and other
written, electronic and verbal communications. Such disclosures are made with
the understanding that they shall remain confidential in accordance with this
Article 10 (Confidentiality and Publications), that they will not be deemed to
waive any applicable attorney-client or attorney work product or other privilege
and that they are made in connection with the shared community of legal
interests existing between MEI and KKC, including the community of legal
interests in avoiding infringement of any valid, enforceable patents of Third
Parties and maintaining the validity of the MEI Patents, KKC Patents and Joint
Patents. In the event of any litigation (or potential litigation) with a Third
Party related to this Agreement or the subject matter hereof, the Parties shall,
upon either Party’s request, enter into a reasonable and customary joint defense
or common interest agreement. In any event, each Party shall consult in a timely
manner with the other Party before engaging in any conduct (e.g., producing
information or documents) in connection with litigation or other proceedings
that could conceivably implicate privileges maintained by the other Party.
Notwithstanding anything contained in this Section 10.5 (Privileged
Communications), nothing in this Agreement shall prejudice a Party’s ability to
take discovery of the other Party in disputes between them relating to this
Agreement and no information otherwise admissible or discoverable by a Party
shall become inadmissible or immune from discovery solely by this Section 10.5
(Privileged Communications).

10.6 Publicity/Use of Names. Subject to the remainder of this Section 10.6
(Publicity/Use of Names), no disclosure of the existence, or the terms, of this
Agreement may be

 

79



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

made by either Party or its Affiliates, and neither Party shall use the name,
corporate trademark, trade name or logo of the other Party, its Affiliates or
their respective employee(s) in any publicity, promotion, news release or
disclosure relating to this Agreement or its subject matter, without the prior
express written permission of the other Party, except as may be required by
Applicable Law. Notwithstanding the above, (i) each Party and its Affiliates may
disclose on its website and in its promotional materials that the other Party is
a development partner of such Party for the Products and may use the other
Party’s name and logo in conjunction with such disclosure and (ii) KKC shall
ensure that MEI is appropriately identified as the licensor of the Product in
the Territory as and to the extent appropriate for the industry.

(a) In the event KKC proposes to file with the U.S. Securities and Exchange
Commission or the securities regulators of any state or other jurisdiction under
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, or any other applicable securities law a registration statement or any
other disclosure document which describes or refers to this Agreement, including
filing a copy of this Agreement itself, KKC shall notify MEI of such intention
and shall provide MEI with a copy of relevant portions of the proposed filing
not less than [*CONFIDENTIAL*] prior to such filing (unless exigent
circumstances do not permit such review period and then KKC will provide
relevant portions of the proposed filing as reasonably in advance as is
possible), and shall use Commercially Reasonable Efforts to obtain confidential
treatment of any information concerning MEI that MEI requests be kept
confidential, consistent with KKC’s disclosure obligations under applicable
securities laws. MEI may, at its discretion, file with the U.S. Securities and
Exchange Commission or the securities regulators of any state or other
jurisdiction under the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, or any other applicable securities law a
registration statement or any other disclosure document which describes or
refers to this Agreement, including filing a copy of this Agreement itself. MEI
shall provide KKC with a copy of relevant portions of the proposed filing not
less than [*CONFIDENTIAL*] prior to such filing (unless exigent circumstances do
not permit such review period and then MEI will provide relevant portions of the
proposed filing as reasonably in advance as is possible), and shall use
Commercially Reasonable Efforts to obtain confidential treatment of any
information concerning KKC that KKC reasonably requests be kept confidential,
consistent with MEI’s disclosure obligations under applicable securities laws.
For clarity, in no event shall MEI be obligated to delay or withhold such a
filing in order to comply with the foregoing sentence if such compliance would
result in MEI being in violation of any Applicable Law.

(b) The Parties agree to issue the joint press release attached here as Schedule
10.6 contemporaneously with the execution of this Agreement. If either Party
desires to issue a subsequent press release or make a public announcement
concerning the material terms of this Agreement or the Development or
Commercialization of the Product under this Agreement, such as the achievement
of Regulatory Approvals of the Product, such Party shall provide the other Party
with the proposed text of such announcement for prior review and, except to the
extent such press release or public announcement is permitted by subsection (a)
or (b) above, approval by such other Party.

(c) The Parties agree that after a public disclosure has been made or a press
release or other public announcement has been issued in compliance with
subsection (a), (b) or (c) hereof, each Party may make subsequent public
disclosures or issue press releases or other public

 

80



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

announcements disclosing the same content without having to obtain the other
Party’s prior consent and approval.

ARTICLE 11

TERM AND TERMINATION

11.1 Term. Unless earlier terminated as permitted by this Agreement, the term of
this Agreement will commence upon the Effective Date and continue in full force
and effect, on a country-by-country and Product-by-Product basis, until the
Expiration Date for such Product and such country (the “Term”).

(a) With respect to the U.S., if this Agreement naturally expires, then MEI
shall have [*CONFIDENTIAL*], fully paid-up, royalty-free and perpetual license
to Develop, Package, Manufacture and Commercialize the Product in or for the
U.S.; provided, that MEI shall pay (for so long as MEI continues to sell such
Product) to KKC (i) [*CONFIDENTIAL*] of Net Sales of such Product in the U.S. in
the first year following expiration of this Agreement, (ii) [*CONFIDENTIAL*] of
Net Sales of such Product in the U.S. [*CONFIDENTIAL*], and
(iii) [*CONFIDENTIAL*] of Net Sales of such Product in the U.S.
[*CONFIDENTIAL*]. For clarity, MEI’s payment obligation described in this
Section 11.1(a) (Term) shall [*CONFIDENTIAL*] after the expiration of this
Agreement.

(b) With respect to Japan or a given country in the RoW, if this Agreement
naturally expires, then KKC shall have [*CONFIDENTIAL*], fully paid-up,
royalty-free and perpetual license to Develop, Package, Manufacture and
Commercialize the Product in such country; provided, that, in consideration for
KKC’s ongoing use of MEI Trademarks, and the global safety database for Products
(other than in connection with a Generic Product, which use with a Generic
Product is prohibited), KKC shall pay [*CONFIDENTIAL*] of Net Sales in such
country except Japan for KKC’s use of the global safety database for Products.
For clarity, MEI shall be responsible for maintenance of any MEI Trademark, in
all cases subject to the terms and conditions of a trademark use agreement to be
negotiated in good faith by the Parties upon one Party’s request to the other
therefor. Pending execution of such a trademark use agreement, with respect to
Japan, Sections 5.3(d) (JP – Royalty Payments), 5.3(e) (JP – Royalty
Adjustments), and Article 8 (General Payment Provisions), and with respect to
the RoW, 6.3(c) (RoW – Royalty Payments) 6.3(d) (RoW – Royalty Adjustments), and
Article 8 (General Payment Provisions) shall apply mutatis mutandis with respect
to the payments due under this Section 11.1(b) (Term). Further, for clarity, MEI
shall be responsible for maintenance of the global safety database for Products;
provided that prior to the Expiration Date for a Product in the U.S.,
Out-of-Pocket Costs identifiable to establishing, updating and maintaining a
global safety database for such Product shall be deemed to be a U.S. Development
Cost, and after the Expiration Date for such Product in the U.S., MEI shall
maintain such global safety database at its cost and expense, for so long as KKC
continues to sell such Product and to pay the foregoing payment specified in
subclause (ii) of Section 11.1(b) (Term).

 

81



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

11.2 Termination.

(a) Termination by KKC for Convenience. At any time, KKC may terminate this
Agreement in its entirety at its sole discretion and for any reason or no
reason, by providing written notice of termination to MEI, which notice includes
an effective date of termination [*CONFIDENTIAL*] after the date of the notice
if the notice is given. During such [*CONFIDENTIAL*], the Parties shall
transition those activities being performed by KKC under this Agreement as soon
as reasonably practicable, pursuant to a transition services agreement to be
agreed upon by the Parties in good faith, and KKC shall otherwise continue to
perform all of its obligations and shall continue to be responsible for all
costs incurred under this Agreement to be borne by KKC according to this
Agreement during such [*CONFIDENTIAL*].

(b) Termination for Cause. If either Party believes that the other is in
material breach of this Agreement, then the non-breaching Party may deliver
notice of such breach to the other Party. The allegedly breaching Party shall
have [*CONFIDENTIAL*] ([*CONFIDENTIAL*] in the case of a payment-related breach)
to cure such breach from the receipt of the notice. If MEI (as the allegedly
breaching Party) fails to cure that breach within the applicable period set
forth above, then KKC may, at its election, terminate this Agreement either in
whole or in part under a Partial Termination solely with respect to a Territory
(i.e., the U.S., Japan, or RoW, but not individual countries within the RoW) in
which such breach occurred on written notice of termination specifying KKC’s
election to terminate the Agreement in whole or with respect to the applicable
Territory that is the Terminated Jurisdiction. If KKC (as the allegedly
breaching Party) fails to cure a breach within the applicable period set forth
above, then MEI may, at its election, terminate this Agreement either in whole
or with respect to a Terminated Jurisdiction on written notice of termination
specifying MEI’s election to terminate the Agreement in whole or with respect to
a Terminated Jurisdiction. Any right to terminate this Agreement under this
Section 11.2(b) (Termination for Cause) shall be stayed for up to a period of
[*CONFIDENTIAL*] and the applicable cure period tolled in the event that, during
such cure period, the Party alleged to have been in material breach shall have
initiated dispute resolution in accordance with Section 14.12 (Dispute
Resolution) with respect to the alleged breach, which stay and tolling shall
continue until such dispute has been resolved in accordance with Section 14.12
(Dispute Resolution) but in any event no longer than [*CONFIDENTIAL*] from the
date that the Party alleged to have been in material breach initiates dispute
resolution proceeding under Section 14.12 (Dispute Resolution). If a Party is
determined to be in material breach of this Agreement, the other Party may
terminate this Agreement if the breaching Party fails to cure the breach within
[*CONFIDENTIAL*] ([*CONFIDENTIAL*] in the case of a payment-related breach)
after the conclusion of the dispute resolution procedure (and such termination
shall then be effective upon written notification from the notifying Party to
the breaching Party).

(c) Termination for Patent Challenge. Except to the extent the following is
unenforceable under the laws of a particular jurisdiction, MEI may terminate
this Agreement immediately upon written notice to KKC if KKC or its Affiliates
or Sublicensees, individually or in association with any other Person, commences
a legal action challenging the validity or enforceability of any MEI Patent.

(d) Termination for Bankruptcy. This Agreement may be terminated at any time
during the Term by either Party upon the other Party’s filing or institution of
bankruptcy,

 

82



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

reorganization, liquidation or receivership proceedings, or upon an assignment
of a substantial portion of the assets for the benefit of creditors by the other
Party; provided, however, that in the case of any involuntary bankruptcy
proceeding such right to terminate shall only become effective if the Party
consents to the involuntary bankruptcy or such proceeding is not dismissed
within [*CONFIDENTIAL*] after the filing thereof.

(e) Automatic Termination for Nonpayment. If KKC fails to pay MEI the upfront
payment in accordance with, and as set forth in Section 8.1 (Upfront Payment),
this Agreement will automatically and immediately terminate.

(f) Termination for Force Majeure. At any time after the third anniversary of
the Effective Date, if an event of force majeure (in accordance with
Section 14.9 (Force Majeure)) prevents, prohibits, or otherwise inhibits a Party
from performing its obligations hereunder for a [*CONFIDENTIAL*] or more, the
other Party shall have the right to terminate this Agreement in part under a
Partial Termination solely with respect to the country(ies) in which such
Party’s performance of its obligations is prevented, prohibited or otherwise
inhibited, upon written notice to such Party. For clarity, nothing in this
Section 11.2(f) (Termination for Force Majeure) shall be deemed to modify or
otherwise create, with respect to the entire RoW, any rights or obligations in a
given country in the RoW.

(g) Termination Related to GDPR Agreement. If KKC’s ability to meet the
obligations and assurances as set out under (i) the Existing Data Agreement
prior to the execution of the GDPR Agreement (to the extent applicable), or
(ii) the GDPR Agreement after the execution of the GDPR Agreement, in each case,
cannot be restored by reasonable and appropriate means following KKC’s notice of
such inability as required by the Existing Data Agreement in Section 7(f) of
that agreement, and as will be required under the GDPR Agreement, then MEI shall
have the right to terminate (1) this Agreement in part under a Partial
Termination solely with respect to Japan prior to the execution of the GDPR
Agreement, and (2) this Agreement in its entirety after the execution of the
GDPR Agreement, in each case, upon written notice to KKC.

11.3 Effect of Termination. Upon termination of this Agreement by KKC pursuant
to Sections 11.2(a) (Termination by KKC for Convenience) or 11.2(f) (Termination
for Force Majeure), or termination of this Agreement by MEI pursuant to Sections
11.2(b) (Termination for Cause), 11.2(c) (Termination for Patent Challenge),
11.2(d) (Termination for Bankruptcy), 11.2(e) (Automatic Termination for
Nonpayment), 11.2(f) (Termination for Force Majeure), or 11.2(g) (Termination
Related to GDPR Agreement), the following consequences shall apply (in the case
of a Partial Termination, solely for that corresponding Terminated Jurisdiction)
and shall be effective as of the effective date of such termination:

(a) KKC’s license under Section 3.1 (Licenses to KKC), shall become
[*CONFIDENTIAL*] upon receipt of a notice of termination and shall terminate
upon the effective date of termination except to the extent necessary to perform
any surviving obligations as expressly provided in this Agreement (provided,
however, that in the event of a Partial Termination, only those licenses for the
corresponding Terminated Jurisdiction shall terminate);

(b) KKC hereby assigns to MEI the KKC Technology relating solely to the Compound
or Product (and, in the event of a Partial Termination, used solely in the
corresponding

 

83



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Terminated Jurisdiction); provided that, to the extent such assignment is
prohibited by Applicable Law, or certain KKC Technology does not relate solely
to the Compound or Product, subject to MEI’s payment of reasonable royalties as
set forth below, KKC hereby grants to MEI, [*CONFIDENTIAL*], royalty-bearing,
worldwide (or, in the event of a Partial Termination, limited to the
corresponding Terminated Jurisdiction), perpetual and irrevocable license, with
the right to grant sublicenses through multiple tiers, under all such KKC
Technology that is not assigned to MEI, to research, develop, make, have made,
use, distribute, sell, offer for sale, have sold, import, export and otherwise
commercialize the Compound and Products. KKC shall execute such documents as MEI
reasonably requests in order to further memorialize the foregoing assignment (or
license). The Parties shall agree in good faith to [*CONFIDENTIAL*], provided
further that, if the Parties are unable to agree on [*CONFIDENTIAL*] within
[*CONFIDENTIAL*] of beginning discussions with respect thereto, then either
Party may refer such matter for arbitration in accordance with Section 14.12
(Dispute Resolution). For clarity, at any time, MEI shall have the right to
[*CONFIDENTIAL*].

(c) KKC shall return to MEI or destroy, at MEI’s election, all Confidential
Information (or, in case of a Partial Termination, Confidential Information
relating solely to the corresponding Terminated Jurisdiction) of MEI, including
all copies thereof and all materials, substances and compositions delivered or
provided by MEI to KKC, provided that KKC shall have the right to retain
[*CONFIDENTIAL*] copy thereof, which may be retained by KKC solely for legal
archiving purposes;

(d) KKC shall, where permitted under Applicable Law, as promptly as reasonably
practical, assign to MEI all Regulatory Materials and Regulatory Approvals for
any Compound and Product in the Territory (and, in the event of a Partial
Termination, in the corresponding Terminated Jurisdiction only) and provide MEI
with all correspondence with Regulatory Authorities related to such Regulatory
Materials and Regulatory Approval;

(e) KKC shall disclose to MEI all KKC Know-How, KKC’s Sole Inventions and all
Joint Inventions to the extent not already known to MEI, which may be necessary
or reasonably useful for MEI to continue to Develop, Package, Manufacture and
Commercialize Compounds and Products in the Field in the Territory (and, in the
event of a Partial Termination, in the corresponding Terminated Jurisdiction
only). In addition, KKC shall, at MEI’s request, provide reasonable technical
assistance and transfer all KKC Know-How, KKC’s Sole Inventions and Joint
Inventions necessary to Package or Manufacture Compounds and Products to MEI or
its designee;

(f) KKC shall, to the extent that MEI does not provide written notice that it
does not want to receive the benefit thereof in part or in whole, transfer
sponsorship and control to MEI of all Clinical Trials of the Product being
conducted as of the effective date of termination in the Territory (and, in the
event of a Partial Termination, in the corresponding Terminated Jurisdiction
only), provided, that, if MEI does not desire to take over control of any given
ongoing

 

84



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Clinical Trial(s), then KKC shall be responsible for winding-down such trials as
soon as possible in accordance with Applicable Law and industry standards.

(g) KKC shall, and shall cause its Affiliates and its and their Sublicensees to,
as promptly as reasonably practicable, provide a copy to MEI of all agreements
related to the Development, Packaging, Manufacture, use or Commercialization of
the Compound or Product (“Product Agreements”) in the Territory (or, in the case
of a Partial Termination, Product Agreements relating solely to the
corresponding Terminated Jurisdiction), including all Sublicenses, and, to the
extent requested by MEI in writing, assign to MEI any Product Agreement, unless,
with respect to any such Product Agreement, such Product Agreement expressly
prohibits such assignment, in which case KKC (or such Affiliate or Sublicensee,
as applicable) shall co-operate with MEI and use Commercially Reasonable Efforts
to secure the consent of the applicable Third Party to such assignment, at KKC’s
expense, and if any such consent cannot be obtained with respect to a Product
Agreement, KKC shall, and shall cause its Affiliates and its and their
Sublicensees to, to the extent requested by MEI in writing, facilitate
discussions between MEI and such Third Parties to assist MEI in entering into a
direct agreement with such Third Parties;

(h) KKC shall transfer to MEI all units of Compound and Product in its
possession which are intended for sale, Development or use in the Territory
(and, in the event of a Partial Termination, in the corresponding Terminated
Jurisdiction only) at no cost; and

(i) KKC shall, if applicable, and hereby does, effective on such termination,
assign to MEI [*CONFIDENTIAL*] (and, in the event of a Partial Termination, in
the corresponding Terminated Jurisdiction only) in connection with its
Development, Packaging, or Commercialization of Products [*CONFIDENTIAL*],
including all goodwill therein, and KKC shall promptly take such actions and
execute such instruments, assignments and documents as may be necessary to
effect, evidence, register and record such assignment.

11.4 Effect of Termination for Cause by KKC. If KKC is entitled to terminate
this Agreement under Section 11.2(b) (Termination for Cause) as a result of an
uncured material breach by MEI, KKC may elect to terminate or continue this
Agreement. If KKC elects to continue this Agreement, the rights and licenses
granted by MEI to KKC under this Agreement shall continue, subject to KKC’s
related obligation under this Agreement. If KKC elects to terminate this
Agreement under Sections 11.2(b) (Termination for Cause) either in whole or with
respect to a Terminated Jurisdiction, or 11.2(d) (Termination for Bankruptcy),
the following consequences shall apply (and, in case of a Partial Termination,
solely for that corresponding Terminated Jurisdiction) and shall be effective as
of the effective date of such termination:

(a) MEI shall compensate KKC any costs and expenses incurred by KKC, or its
Affiliates in connection with performing any of the activities contemplated
under this Section 11.4 (Effect of Termination for Cause by KKC).

(b) KKC’s license under Section 3.1 (Licenses to KKC) shall terminate (provided,
however, that in the event of a Partial Termination, only those licenses for the
Terminated Jurisdiction shall terminate);

 

85



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(c) The Receiving Party shall return to the Disclosing Party or destroy, at the
Disclosing Party’s election, all Confidential Information (or, in case a Partial
Termination, Confidential Information relating solely to the corresponding
Terminated Jurisdiction) of the Disclosing Party, including all copies thereof
and all materials, substances and compositions delivered or provided by the
Disclosing Party to the Receiving Party, provided that the Receiving Party shall
have the right to retain one (1) copy thereof, which may be retained by the
Receiving Party solely for legal archiving purposes, and provided further, that
MEI shall have no obligation to return KKC’s Confidential Information to the
extent such Confidential Information is KKC Technology specifically related to
Compound and Product, subject to Article 10 (Confidentiality; Publication);

(d) KKC shall, at KKC’s election, withdraw Regulatory Approvals for any Compound
and Product in the Territory (or, in the case of a Partial Termination, in the
corresponding Terminated Jurisdiction only) or, with MEI’s prior written
consent, assign to MEI all such Regulatory Materials and Regulatory Approvals
for any Compound and Product and provide MEI with copies of all correspondence
with Regulatory Authorities relating to such Regulatory Materials and Regulatory
Approval; and

(e) KKC shall transfer to MEI and MEI shall purchase all units of Compound and
Product which are intended for sale, Development or use in the Territory (or, in
the case of a Partial Termination, in the corresponding Terminated Jurisdiction
only) at a price equal to KKC’s or its Affiliate’s fully burdened costs for such
inventory with shipment costs reimbursed by MEI.

11.5 Survival. Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination, nor
shall expiration or any termination of this Agreement preclude either Party from
pursuing all rights and remedies it may have under this Agreement, at law or in
equity, with respect to breach of this Agreement. In addition, the provisions of
Articles 1 (Definitions) (to the extent necessary to give effect to other
surviving provisions), 8 (General Payment Provisions) (with respect to amounts
incurred or otherwise due or accruing on or prior to expiration or termination),
10 (Confidentiality; Publication) (but not Sections 10.4 (Publication) or 10.5
(Privileged Communications)), 13 (Indemnification; Liability) (but not
Section 13.6 (Insurance)), and 14 (General Provisions), and Sections 3.6 (No
Implied Licenses; Negative Covenant), 7.1(a), 7.2(b) (Inspections for Improper
Activities), 9.1 (Ownership), 11.3 (Effect of Termination) and 11.4 (Effect of
Termination for Cause by KKC) as applicable, 11.5 (Survival), 11.6 (Termination
Not Sole Remedy), and with respect to amounts incurred or otherwise due or
accruing on or prior to expiration or termination, Sections 4.1(e) (U.S. –
Development Costs), 4.2(c) (U.S. – Commercialization Costs), 4.4 (U.S. –
Financial Terms), 5.1(c) (JP – Development Costs), 5.3 (JP – Financial Terms)
(but not Section 5.3(f) (JP - Financial Adjustments)), 6.1(c) (RoW – Development
Costs), and 6.3 (RoW – Financial Terms), hereof shall survive the expiration or
termination of this Agreement.

11.6 Termination Not Sole Remedy. Termination is not the sole remedy under this
Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies will
remain available except as agreed to otherwise herein.

 

86



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

ARTICLE 12

REPRESENTATIONS AND WARRANTIES

12.1 Representations and Warranties of Each Party. Each Party represents and
warrants to the other Party as of the Effective Date that:

(a) it has the full right, power and authority to enter into this Agreement, to
perform its obligations hereunder, and no approval from any governmental
authority is required of such Party; and

(b) this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not and will not conflict
with any agreement, instrument or understanding, oral or written, to which it is
or becomes a party or by which it is or may become be bound, nor violate any
material law or regulation of any court, governmental body or administrative or
other agency having jurisdiction over it.

12.2 Mutual Covenants.

(a) Employees, Consultants and Contractors. Each Party covenants that it has
obtained or will obtain written agreements from each of its employees,
consultants and contractors who perform any activities pursuant to this
Agreement, which agreements will obligate such persons to obligations of
confidentiality and non-use and to assign Inventions in a manner consistent with
the provisions of this Agreement.

(b) Debarment. Each Party represents, warrants and covenants to the other Party
that it is not debarred or disqualified under the U.S. Federal Food, Drug and
Cosmetic Act, as may be amended, or comparable laws in any country or
jurisdiction other than the U.S., and it does not, and will not during the Term,
employ or use the services of any person who is debarred or disqualified, in
connection with activities relating to the Compound or Product. In the event
that either Party becomes aware of the debarment or disqualification or
threatened debarment or disqualification of any person providing services to
such Party, including the Party itself or its Affiliates, that directly or
indirectly relate to activities contemplated by this Agreement, such Party shall
immediately notify the other Party in writing and such Party shall cease
employing, contracting with, or retaining any such person to perform any such
services.

(c) Compliance. Each Party covenants as follows:

(i) In the performance of its obligations and the exercise of its rights under
this Agreement, such Party shall comply and shall cause its and its Affiliates’
employees and contractors to comply with all Applicable Laws, including all
export control, anti-corruption and anti-bribery laws and regulations, and shall
not cause such other Party’s Indemnitees to be in violation of any Applicable
Laws or otherwise cause any reputational harm to such other Party.

(ii) Such Party and its and its Affiliates’ employees and contractors shall not,
in connection with the performance of their respective obligations under this
Agreement, directly or indirectly through Third Parties, pay, promise or offer
to pay, or authorize the payment of, any money or give any promise or offer to
give, or authorize the giving of anything of value to

 

87



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

any Government Authority or representative thereof or other person for purpose
of obtaining or retaining business for or with, or directing business to, any
person, including either Party (and each Party represents and warrants that as
of the Effective Date, such Party, and to its knowledge, its and its Affiliates’
employees and contractors, have not directly or indirectly promised, offered or
provided any corrupt payment, gratuity, emolument, bribe, kickback, illicit gift
or hospitality or other illegal or unethical benefit to a Government Authority
or representative thereof or any other person in connection with the performance
of such Party’s obligations under this Agreement, and each Party covenants that
it and its Affiliates’ employees and contractors shall not, directly or
indirectly, engage in any of the foregoing).

(iii) Such Party and its and its Affiliates’ employees and contractors shall
have complied and will comply with all Anti-Corruption Laws and industry codes
dealing with government procurement, conflicts of interest, corruption or
bribery.

Each Party shall have the right to suspend or terminate this Agreement, upon
written notice to the other Party, in its entirety where there is a credible
finding, after a reasonable investigation, that the other Party, in connection
with performance of such other Party’s obligations under this Agreement, has
violated any Anti-Corruption Laws.

(d) No Challenge. Each Party covenants that it shall not, and shall ensure that
its Affiliates and Sublicensees, individually or in association with any other
Person does not, challenge the validity, patentability, or enforceability of any
claims within the Joint Patents.

12.3 Representations and Warranties by MEI. MEI represents and warrants to KKC
as of the Effective Date that:

(a) it has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in MEI Technology in a manner that is
inconsistent with the licenses granted to KKC under Section 3.1 (Licenses to
KKC);

(b) MEI has not received any notice from a Third Party that the Development of
any Compound or Product conducted by MEI prior to the Effective Date has
infringed any Patents of any Third Party or misappropriated any other
intellectual property of any Third Party and is not aware of any imminent or
likely threat from a Third Party of such infringement or misappropriation;

(c) MEI’s (and its Affiliates, Sublicensees and subcontractors) compensation
programs for their respective sales representatives in connection with the
Commercialization of Products do not, and will not, provide financial incentives
for the promotion, sales, and marketing of Products in violation of any
Applicable Laws or any professional requirements;

(d) MEI has no knowledge as of the Effective Date of any Third Party that is
infringing or misappropriating any of the MEI Technology in the Territory;

(e) no claim or action has been brought or, to MEI’s knowledge, threatened in
writing by any Third Party alleging that the MEI Patents are invalid or
unenforceable, and no MEI Patent is the subject of any interference, opposition,
cancellation or other protest proceeding; and

 

88



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(f) the patents and patent applications listed on Schedule 1.112 constitute all
existing MEI Patents as of the Effective Date.

12.4 Representations and Warranties by KKC. KKC represents and warrants to MEI
as of the Effective Date that:

(a) KKC has received satisfactory responses from MEI to each specific written
request for information, in connection with the execution of this Agreement,
made by KKC prior to the Effective Date;

(b) KKC’s (and its Affiliates, Sublicensees and subcontractors) compensation
programs for their respective sales representatives in connection with the
Commercialization of Products do not, and will not, provide financial incentives
for the promotion, sales, and marketing of Products in violation of any
Applicable Laws or any professional requirements;

(c) All Products Commercialized, Packaged or Manufactured by, or under authority
of, KKC shall be:

(i) packaged, labeled, handled, stored and shipped in accordance with, and shall
conform to, applicable specifications; and

(ii) packaged, labeled, handled, stored and shipped in compliance with all
Applicable Laws.

12.5 Disclaimer. KKC understands that the Compound and Product are the subject
of ongoing clinical research and development and that MEI cannot ensure the
safety or usefulness of the Compound or Product or that the Product will receive
Regulatory Approvals.

12.6 No Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL WARRANTIES
OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF PATENTS,
NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR
ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES.

ARTICLE 13

INDEMNIFICATION; LIABILITY

13.1 Indemnification by MEI. MEI shall indemnify and hold KKC, its Affiliates
and Sublicensees, and their respective officers, directors, agents and employees
(“KKC Indemnitees”) harmless from and against any Claims against them to the
extent arising or resulting from:

(a) a Manufacturing defect in the Compound or Product supplied by or on behalf
of MEI (other than by any KKC Indemnitees) or any of its Affiliates or Third
Party Sublicensees to KKC for use in Japan or RoW (except in connection with a
U.S. Global Study),

 

89



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

except to the extent any such Claim arises or results from KKC’s failure or
delay in taking appropriate action after having become aware of such
Manufacturing defect;

(b) the gross negligence or willful misconduct of any of the MEI Indemnitees;
and

(c) any material breach by MEI of this Agreement.

except in each case, to the extent such Claims result from the material breach
by KKC of any covenant, representation, warranty or other agreement made by KKC
in this Agreement or the negligence or willful misconduct of any KKC Indemnitee.
Notwithstanding the above, MEI will have no obligation to defend or indemnify
KKC or its Affiliates for any claim brought by a shareholder or a class of
shareholders of KKC or its Affiliates including, securities fraud claims,
shareholder direct claims, and shareholder derivative claims, except to the
extent resulting from the gross negligence or willful misconduct on the part of
MEI or any Affiliate.

13.2 Indemnification by KKC. KKC shall indemnify and hold MEI, its Affiliates,
Direct Licensees, and Sublicensees, and their respective officers, directors,
agents and employees (“MEI Indemnitees”) harmless from and against any Claims
against them to the extent arising or resulting from:

(a) a Manufacturing defect in the Compound or Product supplied by or on behalf
of KKC (other than by any MEI Indemnitees) or any of its Affiliates or Third
Party Sublicensees to MEI for use in the U.S. (except in connection with a U.S.
Global Study), except to the extent any such Claim arises or results from MEI’s
failure or delay in taking appropriate action after having become aware of such
Manufacturing defect;

(b) except in connection with a U.S. Global Study, the use, Development,
Packaging, Commercialization, handling, storage or other disposition by or on
behalf of KKC or any of its Affiliates or Sublicensees of any Compound or
Product in the Field in or for Japan or the RoW, including any Product Liability
Claim in Japan or the RoW, except to the extent any such Claims are subject to
MEI’s indemnification obligations under Section 13.1(a) (Indemnification by
MEI); or

(c) the gross negligence or willful misconduct of any of the KKC Indemnitees; or

(d) the material breach by KKC of this Agreement;

except in each case, to the extent such Claims result from the material breach
by MEI of any covenant, representation, warranty or other agreement made by MEI
in this Agreement or the negligence or willful misconduct of any MEI Indemnitee.
Notwithstanding the above, KKC will have no obligation to defend or indemnify
MEI or its Affiliates for any claim brought by a shareholder or a class of
shareholders of MEI or its Affiliates including, securities fraud claims,
shareholder direct claims, and shareholder derivative claims, except to the
extent resulting from the gross negligence or willful misconduct on the part of
KKC or any Affiliate.

 

90



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

13.3 Indemnification Procedure. If either Party is seeking indemnification under
Sections 13.1 (Indemnification by MEI) or 13.2 (Indemnification by KKC) (the
“Indemnified Party”), it shall inform the other Party (the “Indemnifying Party”)
of the claim giving rise to the obligation to indemnify pursuant to such section
as soon as reasonably practicable after receiving notice of the claim. The
Indemnifying Party shall have the right to assume the defense of any such claim
for which it is obligated to indemnify the Indemnified Party. The Indemnified
Party shall cooperate with the Indemnifying Party and the Indemnifying Party’s
insurer as the Indemnifying Party may reasonably request, and at the
Indemnifying Party’s cost and expense. The Indemnified Party shall have the
right to participate, at its own expense and with counsel of its choice, in the
defense of any claim or suit that has been assumed by the Indemnifying Party.
Neither Party shall have the obligation to indemnify the other Party in
connection with any settlement made without such Party’s written consent, which
consent shall not be unreasonably withheld or delayed. If the Parties cannot
agree as to the application of Section 13.1 (Indemnification by MEI) or 13.2
(Indemnification by KKC) as to any claim, pending resolution of the dispute
pursuant to Section 14.12 (Dispute Resolution), the Parties may conduct separate
defenses of such claims, with each Party retaining the right to claim
indemnification from the other Party in accordance with Section 13.1
(Indemnification by MEI) or 13.2 (Indemnification by KKC) upon resolution of the
underlying claim. For clarity, the Financial Exhibit addresses the treatment and
allocation of Collaboration Losses for which the Parties will share liability,
including Product Liability Claims in the U.S.

13.4 Mitigation of Loss. Each Indemnified Party will take and will procure that
its Affiliates take reasonable steps and actions to mitigate any Claims (or
potential losses or damages) under this Article 13 (Indemnification; Liability).
Nothing in this Agreement shall or shall be deemed to relieve any Party of any
common law or other duty to mitigate any losses incurred by it.

13.5 Special, Indirect and Other Losses. EXCEPT IN THE EVENT OF A PARTY’S BREACH
OF Article 10 (CONFIDENTIALITY; PUBLICATION) OR A PARTY’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER
PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING LOST
REVENUES OR LOST PROFITS, IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE
GRANTED HEREUNDER; provided, however, that this Section 13.5 (Special, Indirect
and Other Losses) shall not be construed to limit [*CONFIDENTIAL*].

13.6 Insurance. Each Party, at its own expense, shall maintain Product Liability
and other appropriate insurance in an amount consistent with sound business
practice and reasonable in light of its obligations under this Agreement during
the Term. Each Party shall provide a certificate of insurance (or evidence of
self-insurance) evidencing such coverage to the other Party upon request.

ARTICLE 14

GENERAL PROVISIONS

14.1 Non-Compete.

 

91



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(a) During the Term of this Agreement (i.e., this Agreement has not been
terminated in its entirety) and for an additional period of [*CONFIDENTIAL*]
thereafter with respect to the U.S. and RoW, and, with respect to Japan,
[*CONFIDENTIAL*] thereafter, in each case following: (i) the early termination
of this Agreement [*CONFIDENTIAL*] (provided, for clarity, that no such
additional period shall apply in the case of the natural expiration of this
Agreement), each Party shall not, and shall ensure that its Affiliates and its
Sublicensees do not, directly or indirectly, conduct, have conducted, exploit,
or fund any activity that involves the conduct of, [*CONFIDENTIAL*] any compound
or product in or for Japan that is intended [*CONFIDENTIAL*] other than, in each
case of (1) and (2), the Compound and Product in accordance with this Agreement
and any applicable supply agreement between the Parties. For clarity, the
Parties agree that the scopes of restrictions with respect to subsections
(1) and (2) shall be independent of each other, and accordingly that any
restrictions set forth in subsection (2) with respect to the U.S. and RoW above
will not, and are not intended to, result in any substantive expansion or
modification to the scope of restrictions under the subsection (1) with respect
to Japan. It is the desire and intent of the Parties that the restrictive
covenants contained in this Section 14.1 (Non-Compete) be enforced to the
fullest extent permissible under Applicable Laws and public policies applied in
each jurisdiction in which enforcement is sought. KKC and MEI believe that the
restrictive covenants in this Section 14.1 (Non-Compete) are valid and
enforceable. However, if any restrictive covenant should for any reason become
or be declared by a competent court or competition authority to be invalid or
unenforceable in any jurisdiction, such restrictive covenant shall be deemed to
have been amended to the extent necessary in order that such provision be valid
and enforceable, provided that such amendment shall apply only with respect to
the operation of such provision of this Section 14.1 (Non-Compete) in the
particular jurisdiction in which such declaration is made.

(b) Notwithstanding Section 14.1(a) (Non-Compete), if during the relevant time
period under Section 14.1(a) (Non-Compete), a Party (such Party, the “Acquiring
Party”) or any of its Affiliates (as applicable) merges or consolidates with, or
otherwise acquires, or is acquired by, a Third Party wherein such Third Party is
engaged in activities that would otherwise constitute a breach of
Section 14.1(a) (Non-Compete) (a “Competitive Program”), unless the Parties
agree otherwise in writing, the Acquiring Party shall, within [*CONFIDENTIAL*]
after the closing date of the merger, consolidation or acquisition, notify the
other Party in writing that it intends to either (i) [*CONFIDENTIAL*] or (ii)
[*CONFIDENTIAL*]. If the Acquiring Party notifies the other Party that it:

(i) intends [*CONFIDENTIAL*], then the Acquiring Party or its Affiliate
[*CONFIDENTIAL*] as quickly as possible (and in any event, subject to Applicable
Law, within [*CONFIDENTIAL*] of the date of such written notice); or

(ii) intends [*CONFIDENTIAL*], then the Acquiring Party or its relevant
Affiliate shall use all reasonable efforts to effect [*CONFIDENTIAL*] quickly as
possible (and in any event within [*CONFIDENTIAL*] of the date of such written
notice); provided, that, if the Acquiring Party or its relevant Affiliate fails
to complete

 

92



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

[*CONFIDENTIAL*] within such [*CONFIDENTIAL*], but can demonstrate to the other
Party’s reasonable satisfaction that it used all reasonable efforts
[*CONFIDENTIAL*] within such [*CONFIDENTIAL*], then, unless otherwise required
by Applicable Law, [*CONFIDENTIAL*] shall be extended for such additional
reasonable period thereafter as is necessary to enable such Competitive Program
[*CONFIDENTIAL*], not to exceed an additional [*CONFIDENTIAL*]; provided,
further, however, that all times periods under this Section 14.1(b)
(Non-Compete) shall be extended for such period as is necessary to obtain any
governmental or Regulatory Approvals required to complete [*CONFIDENTIAL*] for
so long as the Acquiring Party or its relevant Affiliate is using good faith
efforts to obtain such approvals.

14.2 Personally-Identifiable Data / GDPR Compliance. The Parties will negotiate
in good faith and enter into a Joint Controller and Onward Transfer Agreement
[*CONFIDENTIAL*] of the Effective Date (“GDPR Agreement”). Upon the execution of
such GDPR Agreement, the Existing Data Agreement will automatically terminate
and be superseded and replaced by the GDPR Agreement. All Confidential
Information containing personally-identifiable data or personal data (as defined
in the General Data Protection Regulation (EU) 2016/679 (“GDPR”)) shall be
processed by each Party and its Affiliates, Sublicensees, and processors and
sub-processors in accordance with all data protection and privacy laws, rules
and regulations applicable to such data, and in accordance with the (a) the
Existing Data Agreement prior to the execution of the GDPR Agreement (to the
extent applicable), and (b) the GDPR Agreement after the execution of the GDPR
Agreement. In addition, the Parties will execute other appropriate agreements
and provide the other Party full and timely cooperation and support that is
reasonably required to achieve or to ensure full GDPR compliance and/or
compliance of either Party with national laws and regulations for such
personally-identifiable data or personal data.

14.3 Subcontractor. Without limiting Section 3.3 (Sublicense Rights), to the
extent applicable, each Party shall have the right to engage subcontractors for
the performance of its obligations under this Agreement; provided, however, that
such Party shall remain responsible for and be guarantor of the performance by
its Affiliates and Third Party subcontractors and shall cause its Affiliates and
Third Party subcontractors to comply with the provisions of this Agreement in
connection with such performance, including obligations of confidentiality and
non-use of the other Party’s Confidential Information and invention assignment
consistent with those contained herein. Each Party shall remain responsible and
liable for the performance any such subcontractor(s) and such Party hereby
expressly waives any requirement that the other Party exhaust any right, power
or remedy, or proceed against an Affiliate or a Third Party subcontractor, for
any obligation or performance hereunder prior to proceeding directly against it.

14.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to any rules
of conflict of laws with the exception of sections 5-1401 and 5-1402 of New York
General Obligations Law; provided, that, the Existing Data Agreement and the
GDPR Agreement shall be governed by and construed in accordance with the laws
identified therein.

14.5 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either Party without the prior written consent of the other Party (which
consent shall not be unreasonably withheld); provided, however, that either
Party may assign or otherwise transfer this Agreement

 

93



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

and its rights and obligations hereunder without the other Party’s consent:
(a) in connection with the transfer or sale of all or substantially all of the
business or assets of such Party to which this Agreement relates to a Third
Party, whether by merger, consolidation, divesture, restructure, sale of stock,
sale of assets or otherwise; provided that in the event of any such transaction
(whether this Agreement is actually assigned or is assumed by the acquiring
party by operation of law (e.g., in the context of a reverse triangular
merger)), intellectual property rights of the acquiring party to such
transaction (if other than one of the Parties to this Agreement) and its
Affiliates existing prior to the transaction shall not be included in the
technology licensed hereunder; or (b) to an Affiliate, provided that the
assigning Party shall remain liable and responsible to the non-assigning Party
hereto for the performance and observance of all such duties and obligations by
such assignee. The rights and obligations of the Parties under this Agreement
shall be binding upon and inure to the benefit of the successors and permitted
assigns of the Parties, and the name of a Party appearing herein will be deemed
to include the name of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this section. Any assignment not in
accordance with this Section 14.5 (Assignment) shall be null and void.

14.6 Entire Agreement; Modification; JP Agreement and Prior CDA.

(a) This Agreement is both a final expression of the Parties’ agreement and a
complete and exclusive statement with respect to all of its terms. This
Agreement supersedes all prior and contemporaneous agreements and
communications, whether oral, written or otherwise, concerning any and all
matters contained herein. This Agreement may only be modified or supplemented in
a writing expressly stated for such purpose and signed by the Parties to this
Agreement.

(b) As of the Effective Date, each of the JP Agreement and Prior CDA shall be
deemed to be terminated in their respective entirety (including any provisions
that would otherwise survive termination), and of no further force or effect,
notwithstanding anything to the contrary contained in the JP Agreement or the
Prior CDA; provided that, notwithstanding anything to the contrary herein, the
Existing Data Agreement shall survive the termination of the JP Agreement and
continue in full force and effect until the execution of the GDPR Agreement.
This Agreement will be deemed to satisfy any requirement that any amendment to
the JP Agreement or the Prior CDA be in writing and executed by the Parties.

14.7 Relationship Between the Parties. The Parties’ relationship with one
another, as established by this Agreement, is solely that of independent
contractors. This Agreement does not create any partnership, joint venture or
similar business relationship between the Parties. Neither Party is a legal
representative of the other Party. Neither Party can assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other Party for any purpose whatsoever.

14.8 Non-Waiver. The failure of a Party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.

 

94



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

14.9 Force Majeure. Neither Party shall be held liable to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in performing any obligation under this Agreement to the extent such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party, including embargoes, war, acts of war (whether war be declared
or not), acts of terrorism, insurrections, riots, civil commotions, strikes,
fire, floods, or other acts of God, or acts, omissions or delays in acting by
any Government Authority. The affected Party shall notify the other Party of
such force majeure circumstances as soon as reasonably practical and shall
promptly undertake and continue diligently all reasonable efforts necessary to
cure such force majeure circumstances or to perform its obligations in spite of
the ongoing circumstances.

14.10 Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

14.11 Notices. Any notice to be given under this Agreement must be in writing
and delivered either (a) in person, (b) by air mail (postage prepaid) requiring
return receipt, (c) by overnight courier, or (d) by e-mail with delivery and
return receipts requested and confirmation of delivery thereafter, to the Party
to be notified at its address(es) given below, or at any address such Party may
designate by prior written notice to the other. Notice shall be deemed
sufficiently given for all purposes upon the earliest of: (i) the date of actual
receipt; (ii) if air mailed, five (5) days after the date of postmark; (iii) if
delivered by overnight courier, the next day the overnight courier regularly
makes deliveries or (iv) if sent by e-mail, the date of confirmation of receipt.

If to MEI:

MEI Pharma, Inc.

3611 Valley Centre Drive STE 500

San Diego, CA 92130

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

If to KKC:

Kyowa Kirin Co., Ltd.

1-9-2 Otemachi, Chiyoda-ku, Tokyo 100-0004, Japan

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

14.12 Dispute Resolution.

(a) The Parties shall negotiate in good faith and use reasonable efforts to
settle any dispute, controversy or claim arising from or related to this
Agreement or the breach thereof. Subject to Section 14.12(h) (Dispute
Resolution), in the event the Parties cannot resolve such dispute, controversy
or claim within a period of [*CONFIDENTIAL*], then the matter shall be

 

95



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

referred to the Chief Executive Officer of KKC (or his or her designee) and the
Chief Executive Officer of MEI (or his or her designee) (collectively, the
“Executive Officers”), who shall use good faith efforts to resolve promptly such
matter, which good faith efforts shall include at least [*CONFIDENTIAL*] between
such Executive Officers within [*CONFIDENTIAL*] after the submission of such
matter to them.

(b) Except as expressly set forth in Section 14.12(h) (Dispute Resolution), if,
after going through the procedure above in Section 14.12(a) (Dispute
Resolution), the Parties do not fully settle, and a Party wishes to pursue the
matter, each such dispute, controversy or claim that is not an Excluded Claim
(defined in Section 14.12(g) (Dispute Resolution)) shall be finally resolved, at
either Party’s request, by binding arbitration administered by the American
Arbitration Association (“AAA”) pursuant to the arbitration rules then in
effect.

(c) The arbitration shall be conducted by a panel of three (3) neutral
arbitrators experienced in the pharmaceutical business, none of whom shall be a
current or former employee or director, or a current stockholder, of either
Party or any of their respective Affiliates or any Sublicensee. Within
[*CONFIDENTIAL*] after initiation of arbitration, each Party shall select one
(1) person to act as arbitrator and the two (2) Party-selected arbitrators shall
select a third (3rd) arbitrator within [*CONFIDENTIAL*] of their appointment. If
the arbitrators selected by the Parties are unable or fail to agree upon the
third (3rd) arbitrator, the third (3rd) arbitrator shall be appointed by AAA.
The place of arbitration shall be San Francisco, California, and all proceedings
and communications shall be in English. The arbitrators shall take into account
both the desirability of making discovery efficient and cost-effective and the
needs of the Parties for an understanding of any legitimate issue raised in the
arbitration. The award rendered by the arbitrators shall be final, binding and
non-appealable (except in the event of gross error or fraud), and judgment may
be entered upon it in any court of competent jurisdiction.

(d) Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. The arbitrators’ authority to award punitive or any other type of
damages not measured by a Party’s compensatory damages shall be subject to the
limitation set forth in Section 13.5 (Special, Indirect and Other Losses). Each
Party shall bear its own costs and expenses and attorneys’ fees and an equal
share of the arbitrators’ fees and any administrative fees of arbitration.

(e) Except to the extent necessary to confirm or enforce an award or as may be
required by law, neither Party nor an arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of the
other Party. In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.

(f) The Parties agree that, in the event of a dispute over the nature or quality
of performance under this Agreement, neither Party may terminate this Agreement
until final resolution of the dispute through arbitration or other judicial
determination. The Parties further agree that any payments made pursuant to this
Agreement pending resolution of the dispute shall be refunded if an arbitrator
or court determines that such payments are not due.

 

96



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

(g) As used in this Section, the term “Excluded Claim” means a dispute,
controversy or claim that concerns the construction, scope, validity,
enforceability, inventorship or infringement of a patent, patent application,
trademark or copyright.

(h) Nothing contained in this Agreement shall deny either Party the right to
seek injunctive or other equitable relief from a court of competent jurisdiction
in the context of a bona fide emergency or prospective irreparable harm, and
such an action may be filed and maintained notwithstanding any ongoing
discussions between the Parties or any ongoing arbitration proceeding. In
addition, either Party may bring an action in any court of competent
jurisdiction to resolve disputes pertaining to the construction, scope,
validity, enforceability, inventorship or infringement of a patent, patent
application, trademark or copyright, and no such claim shall be subject to
arbitration pursuant to subsections (b) and (c) of this Section 14.12 (Dispute
Resolution). In the event that injunctive or other equitable relief is granted
by a court, no bond or other security will need to be posted.

14.13 Performance by Affiliates. Each Party may discharge any obligations and
exercise any rights hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

14.14 Headings. The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.

14.15 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

14.16 Interpretation. Except where the context expressly requires otherwise,
(a) the use of any gender herein shall be deemed to encompass references to
either or both genders, and the use of the singular shall be deemed to include
the plural (and vice versa), (b) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (c) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (d) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (e) any reference herein to any person shall
be construed to include the person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, or Schedules
shall be construed to refer to Articles, Sections, or Schedules of this
Agreement, and references to this Agreement include all Schedules hereto,
(h) the word “notice” means notice in writing (whether or not specifically
stated) and shall include notices, consents, approvals and other

 

97



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

written communications contemplated under this Agreement, (i) provisions that
require that a Party, the Parties or any committee hereunder “agree”, “consent”
or “approve” or the like shall require that such agreement, consent or approval
be specific and in writing, whether by written agreement, letter, approved
minutes or otherwise (but excluding electronic mail and instant messaging), (j)
references to any specific law, rule or regulation, or article, section or other
division thereof, shall be deemed to include the then-current amendments thereto
or any replacement or successor law, rule or regulation thereof, and (k) the
terms “or” and “and/or” shall be interpreted in the inclusive sense commonly
associated with the term “and/or”.

14.17 Business Day Requirements. In the event that any notice or other action or
omission is required to be taken by a Party under this Agreement on a day that
is not a Business Day then such notice or other action or omission shall be
deemed to require to be taken on the next occurring Business Day.

14.18 Offset Rights. Except as expressly permitted in this Agreement, neither
Party may, at any time or for any reason, offset any payments due to the other
Party or its Affiliates under this Agreement.

14.19 English Language. This Agreement has been prepared in the English
language, and the English language shall control its interpretation. In
addition, all notices required or permitted to be given hereunder, and all
written, electronic, oral or other communications between the Parties regarding
this Agreement shall be in the English language.

14.20 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Each Party shall prepare
such counterpart by electronically transmitting a signed copy of this Agreement
(e.g., by portable document format), which counterpart shall be deemed an
original and fully valid and binding on the Party whose name is contained
therein. Without limitation to the foregoing, each Party agrees to, as soon as
reasonably practicable, execute and deliver to the other Party physical signed
copies of the Agreement upon request by the other Party.

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}

 

98



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives.

 

KYOWA KIRIN CO., LTD.   MEI PHARMA, INC. By:  

/s/ Masashi Miyamoto

  By:  

/s/ Daniel P. Gold

Name:   Masashi Miyamoto, Ph.D.   Name:   Daniel P. Gold, Ph.D. Title:  
President & Chief Executive Officer   Title:   President & Chief Executive
Officer Date:  

April 13, 2020

  Date:  

April 13, 2020

 

99



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Schedule 1.35

Compound Structure

[ONE PAGE HAS BEEN REDACTED]

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Schedule 1.59

Financial Exhibit

Net Profit or Loss shall exclude all of the payments set forth in Sections 8.1
(Upfront Payment), 4.4(a) (U.S. –Milestone Payments), 5.3 (JP – Financial
Terms), 6.3 (RoW – Financial Terms), all Development Costs and capital
expenditures, and any other cost not specifically included in U.S.
Commercialization Costs, including costs attributable to general corporate
activities, executive management, investor relations, treasury services,
business development, corporate government relations, external financial
reporting and other overhead activities. For the sake of clarity, cost items
included in components of Net Profit or Loss shall not be double counted and
shall not be included in Development Costs.

Calculation of Net Profit or Loss

Net Profit or Loss shall be calculated for each Calendar Quarter by determining
the Net Sales of Products in the U.S., adding any Other Income and subtracting
the sum of the U.S. Commercialization Costs incurred with regard to Products in
the U.S. during such Calendar Quarter. Notwithstanding the foregoing, on a
Calendar Year-to-date basis, U.S. Commercialization Costs shall not be included
in such calculation if such expenses are in excess of the amounts allocated for
such Calendar Year-to-date period, in the applicable U.S. Commercialization
Budget and each Party will be solely responsible for U.S. Commercialization
Costs it incurs in excess of the amounts set forth in the U.S. Commercialization
Budget; provided, however, that U.S. Commercialization Costs in excess of the
applicable U.S. Commercialization Budget shall be included in the calculation of
Net Profit or Loss (i) if the JSC approves such excess U.S. Commercialization
Costs (either before or after they are incurred), which approval shall not be
unreasonably withheld to the extent the U.S. Commercialization Costs in excess
of the applicable U.S. Commercialization Budget were not within the reasonable
control of the Party (or Party’s Affiliate) incurring such expense, (ii) to the
extent such excess does not exceed by more than [*CONFIDENTIAL*] of the total
U.S. Commercialization Costs allocated to be incurred by such Party and its
Affiliates in the applicable Calendar Year-to-date period in accordance with the
applicable U.S. Commercialization Budget for such Calendar Year, or (iii) if
such U.S. Commercialization Cost is a Product Liability-related cost which were
not anticipated at the time the applicable Budget was established for a Calendar
Year, in which case such Product Liability-related costs shall not be included
for determining whether the Parties have exceeded the amounts budgeted to be
incurred by such Parties in such Calendar Year for U.S. Commercialization Costs.
Notwithstanding the foregoing, for clarity, Product Liability-related costs that
are entitled to indemnification under Article 13 (Indemnification; Liability)
shall be solely borne by the relevant Indemnifying Party, and shall not be
shared hereunder.

General Principles.

Each Party shall provide financial statements in such reporting format as the
JFC may establish for use by the Parties.



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

All calculations to be made pursuant to this Financial Exhibit shall be made in
accordance with (i) the applicable definitions and terms set forth in this
Financial Exhibit and in the Agreement in a manner consistent with the
methodologies used for the applicable U.S. Commercialization Budget (first
priority), (ii) the specific accounting policies as may be established by JFC
(second priority) and (iii) GAAP (third priority). All undefined terms shall be
construed in accordance with GAAP, but only to the extent consistent with the
other express terms and definitions in this Financial Exhibit and the Agreement
and specific accounting policies established by the JFC.

For the avoidance of doubt, income and withholding Taxes imposed on either of
the Parties or their Affiliates hereunder will not be included in the
calculation of Net Profit or Loss.

Losses from Third Party Claims; Exclusion of Costs Subject to Indemnification
under Section 13.1 (Indemnification by MEI) or Section 13.2 (Indemnification by
KKC)

The Parties agree that any Collaboration Losses will be charged to the Net
Profit or Loss; provided, that Net Profit or Loss will not include Collaboration
Losses of a Party or its Affiliate that are subject to indemnification by such
Party pursuant Section 13.1 (Indemnification by MEI) or Section 13.2
(Indemnification by KKC) (and for clarity, if a Third Party makes a Third Party
Claim (other than a Product Liability Claim for which the costs are shared)
directly against MEI (or any of its Affiliates) or KKC (or any of its
Affiliates), respectively, that would otherwise be indemnified by MEI or KKC,
respectively, if such Third Party Claim had been made against the other Party
(or any of its Affiliates), then costs incurred by MEI or KKC in connection with
such direct Third Party Claim will not be included in the calculation of Net
Profit or Loss).

Reconciliations

The JFC will coordinate to resolve any differences in or disputes regarding the
calculation of Net Profit or Loss, or any component thereof and escalate any
unresolved differences for resolution to the JSC.



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Schedule 1.98

● KKC Patents

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Schedule 1.112

MEI Patents

[4 PAGES HAVE BEEN REDACTED]

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Schedule 3.7(c)

Manufacturing Technology Transfer Plan

The Parties shall conduct Manufacturing technology transfer of the Compound and
the Products in accordance with this Manufacturing Technology Transfer Plan and
Section 3.7(c) (Technology Transfer to KKC) of the Agreement. MEI will provide
subject matter expertise including making appropriate employees available at
reasonably agreed times and frequency, for the purpose of enabling KKC’s CMO to
Manufacture the Compound and the Product and supply the JP and RoW Supply Items.

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Schedule 4.1(a)

U.S. Development Plan

[*CONFIDENTIAL*] [8 PAGES HAVE BEEN REDACTED]



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Schedule 4.3

Co-Promotion Terms

[*CONFIDENTIAL*] [5 PAGES HAVE BEEN REDACTED]



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Schedule 5.1(a)

JP Development Plan

[*CONFIDENTIAL*] [4 PAGES HAVE BEEN REDACTED]



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Schedule 10.6

Joint Press Release

 

LOGO [g58841stamp167logo1.jpg]

 

   LOGO [g58841stamp167logo2.jpg]

MEI Pharma and Kyowa Kirin Announce Global License, Development and
Commercialization

Agreement for ME-401

 

  •  

MEI Pharma and Kyowa Kirin will co-develop and co-promote ME-401 in the U.S.;
MEI to book U.S. sales on 50-50 profit and cost sharing

 

  •  

Kyowa Kirin obtains exclusive commercialization rights ex-U.S.; MEI to receive
escalating tiered royalty payments on ex-U.S. sales

 

  •  

MEI to receive $100 million in an upfront cash payment and is eligible to
receive up to an additional $582.5 million based on the achievement of specified
development, regulatory and commerical milestones

 

  •  

MEI to host conference call on April 15 at 8:00 a.m. ET

SAN DIEGO, and TOKYO, April 15, 2020 – MEI Pharma, Inc. (NASDAQ: MEIP) and Kyowa
Kirin Co., Ltd. (Kyowa Kirin, TSE: 4151) today jointly announced that the
companies have entered into a global license, development and commercialization
agreement to further develop and commercialize MEI’s ME-401, an oral,
once-daily, investigational drug-candidate, selective for phosphatidylinositol
3-kinase delta (PI3Kd), in clinical development for the treatment
of B-cell malignancies. MEI and Kyowa Kirin will co-develop and co-promote
ME-401 in the U.S., with MEI booking all revenue from U.S. sales. Kyowa Kirin
has exclusive commercialization rights outside of the U.S.

ME-401 is being studied in the ongoing Phase 2 TIDAL clinical trial evaluating
patients with relapsed or refractory follicular lymphoma which, subject to
results, may support an accelerated approval of a marketing application with the
U.S. Food and Drug Administration (FDA). An ongoing Phase 1b study is evaluating
ME-401 as a monotherapy and in combination with rituximab (Rituxan®) or
zanubrutinib (Brukinsa™) in patients with B-cell malignancies. Also, a Phase 1
study was initiated in 2019 evaluating ME-401 as a monotherapy in patients with
indolent B-cell malignancy in Japan.

“This global partnership with Kyowa Kirin is a key step to achieving our goal of
broadly developing and commercializing ME-401, optimizing the opportunity to
benefit patients across multiple B-cell malignancies inside and outside the
U.S., and also building value for our shareholders,” said David M. Urso, J.D.,
chief operating officer & general counsel of MEI Pharma. “The decision to expand
our alliance with Kyowa Kirin is based on the successful relationship we’ve
built working together to date under our 2018 Japan license agreement, and the
respect we have for Kyowa Kirin and their ability to jointly execute our shared
vision of ME-401 in the U.S. and around the world.”



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

“I am delighted to expand our agreement with MEI Pharma for the development and
commercialization of ME-401 all over the world,” said Tomohiro Sudo, Executive
Officer, Director of Strategic Product Planning Department for Kyowa Kirin. “We
believe that ME-401 may be an important new treatment option for patients and
further enhances our global oncology pipeline.

About the Global License, Development and Commercialization Agreement

Under the terms of the agreement, which substantially retains and consolidates
the terms of the 2018 license agreement between MEI and Kyowa Kirin to develop
and commercialize ME-401 in Japan, MEI will receive a $100 million upfront
payment from Kyowa Kirin. MEI is also eligible to receive up to $582.5 million
in additional payments from Kyowa Kirin depending on the achievement of certain
U.S. and ex-U.S. development, regulatory and commercial milestones.

If approved by FDA in the U.S., MEI and Kyowa Kirin will co-promote ME-401, with
MEI booking all revenue from sales. MEI and Kyowa Kirin will share U.S. profits
and costs (including development costs) on a 50-50 basis.

Outside the U.S., Kyowa Kirin will have exclusive commercialization rights, lead
commercialization and book all revenues from sales of ME-401. Kyowa Kirin will
pay MEI escalating tiered royalties on ex-U.S. sales starting in the teens.
Kyowa Kirin will be responsible for all incremental ex-U.S. clinical development
costs and all ex-U.S. regulatory, CMC and commercial costs.

The companies have agreed to a development plan designed to broadly evaluate
ME-401 in patients with various B-cell malignancies, including in combination
with other agents.

Conference Call & Webcast Information (Conducted by MEI)

When: April, 15, 2020, 8:00 a.m. ET

Dial-in:

Conference ID:

Please join the conference call at least 10 minutes early to register. You can
access the live webcast under the investor relations section of MEI’s website
at: www.meipharma.com. A replay of the conference call will be archived
under events and webcasts for at least 30 days after the call.

About ME-401

MEI-401 is an investigational treatment and not approved by the U.S. Food and
Drug Administration (FDA) or other Health Authorities. Clinical development of
ME-401 as an oral, once-daily, selective PI3Kd inhibitor for the treatment
of B-cell malignancies is ongoing. The U.S. FDA recently granted ME-401 Fast
Track designation.

MEI is currently conducting two ongoing studies evaluating ME-401. The first is
a Phase 2 clinical trial evaluating ME-401 as a monotherapy for the treatment of
adults with relapsed or refractory follicular lymphoma after failure of at least
two prior systemic therapies including chemotherapy and an anti-CD20 antibody.
Subject to the results, upon completion of the Phase 2 clinical trial, ME-401 is
planned to be submitted with the FDA to support an accelerated approval of a
marketing application under 21 CFR Part 314.500, Subpart H. The second study is
a multi-arm, open-label, Phase 1b dose escalation and expansion trial
evaluating ME-401 as a monotherapy and in combination with other therapies or
investigational agents in patients with relapsed or
refractory B-cell malignancies. Additionally, a Phase 1 study was initiated by
Kyowa Kirin in 2019 evaluating ME-401 as a monotherapy in patients with indolent
B-cell malignancy in Japan.



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

About MEI Pharma

MEI Pharma, Inc. (Nasdaq: MEIP) is a late-stage pharmaceutical company focused
on developing potential new therapies for cancer. Our portfolio of drug
candidates contains four clinical-stage assets, including one candidate in an
ongoing global registration trial and another candidate in a Phase 2 clinical
trial which may support an accelerated approval marketing application with the
U.S. Food and Drug Administration. Each of our pipeline candidates leverages a
different mechanism of action with the objective of developing therapeutic
options that are: (1) differentiated, (2) address unmet medical needs and
(3) deliver improved benefit to patients either as standalone treatments or in
combination with other therapeutic options. For more information, please
visit www.meipharma.com.

About Kyowa Kirin

Kyowa Kirin commits to innovative drug discovery driven by state-of-the-art
technologies. The company focuses on creating new value in the four therapeutic
areas: nephrology, oncology, immunology/allergy and neurology. Under the Kyowa
Kirin brand, employees from 36 group companies across North America, EMEA and
Asia/Oceania unite to champion the interests of patients and their caregivers by
discovering solutions to address unmet medical needs. You can learn more about
the business of Kyowa Kirin at www.kyowakirin.com.

Forward-Looking Statements

Under U.S. law, a new drug cannot be marketed until it has been investigated in
clinical studies and approved by the FDA as being safe and effective for the
intended use. Statements included in this press release that are not historical
in nature are “forward-looking statements” within the meaning of the “safe
harbor” provisions of the Private Securities Litigation Reform Act of 1995. You
should be aware that our actual results could differ materially from those
contained in the forward-looking statements, which are based on management’s
current expectations and are subject to a number of risks and uncertainties,
including, but not limited to, our failure to successfully commercialize our
product candidates; costs and delays in the development and/or FDA approval, or
the failure to obtain such approval, of our product candidates; uncertainties or
differences in interpretation in clinical trial results; the impact of the
COVID-19 pandemic on our industry and individual companies, including on our
counterparties, the supply chain, the execution of our clinical development
programs, our access to financing and the allocation of government resources;
our inability to maintain or enter into, and the risks resulting from our
dependence upon, collaboration or contractual arrangements necessary for the
development, manufacture, commercialization, marketing, sales and distribution
of any products; competitive factors; our inability to protect our patents or
proprietary rights and obtain necessary rights to third party patents and
intellectual property to operate our business; our inability to operate our
business without infringing the patents and proprietary rights of others;
general economic conditions; the failure of any products to gain market
acceptance; our inability to obtain any additional required financing;
technological changes; government regulation; changes in industry practice; and
one-time events. We do not intend to update any of these factors or to publicly
announce the results of any revisions to these forward-looking statements.

Contacts for MEI Pharma, Inc.:

David A. Walsey

VP of IR and Corporate Communications

Tel: +1-858-369-7104

investor@meipharma.com



--------------------------------------------------------------------------------

Confidential    EXECUTION VERSION

 

Jason I. Spark

Canale Communications for MEI

Tel: +1-619-849-6005

jason@canalecomm.com

Contacts for Kyowa Kirin Co., Ltd.:

Media

Hiroki Nakamura

+81-3-5205-7205

Email: media@kyowakirin.com